Mr President, on a point of order. Questions to the Council are no longer being answered in the time stipulated. Despite being warned on two occasions, the Council has not answered European Parliament questions. Would you please ensure that the Council fulfils its obligations in this area as well?
Thank you, Mr Rübig. Your request and your comment will be dealt with appropriately.
Mr President, on a point of order. Regarding the questions that will shortly be put to the Commission and the Council, you will be aware that the French Government, confronted by the fuel crisis that has gripped France along with the rest of Europe, took a number of measures yesterday which will drastically alter the conditions of competition and the basis of the fight against the greenhouse effect, and which will, therefore, have an immediate and serious impact on Europe.
Mrs Loyola de Palacio had an extremely interesting article published in the French press this morning on this European crisis. Would it be possible for her and/or the Commissioner for Competition to speak during this part-sitting in order to tell us how the Commission intends to react to the fuel crisis, and how the Commission and the Council intend to prevent an outbreak of fiscal dumping in Europe and prepare Europe to deal with this crisis?
Of course, Mr Lipietz, the point that you have raised is very topical and very urgent, but the agenda has already been fixed, and therefore, I think it will be quite difficult to satisfy your request, although the President will do everything possible to deal with it.
Mr President, the honourable Member's request concerns a matter of importance. The President has very clearly ruled out the possibility of a debate this morning. I shall tell Mrs de Palacio and Mr Monti that Parliament would like to hear them and, together with the Presidency, we shall decide on a suitable time.
Thank you very much, Commissioner, for making yourself available.
Sport
The next item is the joint debate on:
the Council statement on doping in sport and sport in society;
the Commission statement on football player transfers;
the report (A5-0203/2000) by Mrs Zabell, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions: Community support plan to combat doping in sport [COM(1999) 643 - C5-0087/2000 - 2000/2056(COS)]];
the report (A5-0208/2000) by Mr Mennea, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the report from the Commission to the European Council: With a view to safeguarding current sports structures and maintaining the social function of sport within the Community framework - The Helsinki report on sport [COM(1999) 644 - C5-0088/2000 - 2000/2055(COS)].
Mr President, Commissioner, ladies and gentlemen, I should like to begin by thanking you for devoting this morning to sport. In eight days' time, the Olympic Games will be opening in Sydney. Athletes will be gathered there from all over the planet. The results of the various competitions are not yet known; they are not predestined; in sport, anything can happen.
The champions who are preparing to enter this field of dreams have their own schedules. Many are familiar with the world of professional sport, but, as you well know, all of them have at least two things in common. Firstly, their selection is the climax of several years of effort and of meticulous training, with volunteers, coaches and public and private resources all mobilised on their behalf. Secondly, and most importantly, they all began their sporting careers in an amateur club or at a school.
In order to promote sport, we must also - at the same time and as part of the same effort - promote local amateur clubs alongside top-level amateur and professional sport. Sport at the highest level is the stuff of dreams; it contributes to the development of mass sports and, through them, to social education. Elite sport, be it amateur or professional, receives global media coverage today. More and more men and women, whatever their age and their circumstances, are taking part in a sport. Sport has permeated the whole of society.
So, nobody here will be surprised to see how this human activity can sometimes be perverted by acts of violence or racism, or engender greed. Far be it for me to demonise the economic aspect of sport. Sport needs resources, and the public purse cannot provide all the necessary funding. It is not a matter of distinguishing between a pure form of sport which is untainted by money and a sponsored form of sport which is corrupt. No, the real question is a different one and may be expressed as follows: will the sporting community have the means to preserve the ethics of sport by harnessing the funds that flow into sport and ensuring that money does not rule sport?
Let us not beat about the bush. This problem is not one that will arise in twenty years' time; it is already a problem today. Sporting events have become so attractive that financial interests seek to use them as a source of profits, even if it means sacrificing the ethics of sport and treating sportspeople as marketable commodities. Who has not witnessed the sale and purchase of sportsmen, some of whom are still very young? Who has not been shocked by the amounts that are paid for broadcasting rights or by the size of certain transfer fees? Who has not been alarmed at the sight of increasingly overcrowded sporting calendars? Who has not been concerned at the plans of certain private groups to create their own sports competitions, outside the jurisdiction of the national and international federations and on the basis of a single criterion, namely the size of the participating clubs' budgets, as we have recently seen in association football and, subsequently, in basketball too?
What kind of sport do we want for the twenty-first century? The reply to this all-embracing, fundamental question depends on our response to the present situation. There are two options: having identified these excesses, we could consider that sport no longer depends on anything but the market or sportspeople on anything but their added value. In that case, we must apply the rules of competition and compound the present follies with a dose of deregulation, accepting, in the name of freedom of movement, the sale and purchase of youngsters aged between 18 and 20. The other option is to decide, on the basis of the European sporting tradition that has been developed in modern times, with its humanist values and voluntary structures, and in the light of the present situation, with all its economic and social implications, that we should re-equip the sporting community with the legal and political instruments it requires to protect the entire range of sporting activities within the framework of their respective federations.
This second option, which is supported by the French Presidency, does not mean adhering to the status quo, but actually requires innovative proposals from the sporting community itself - and I am gratified to see that these have been forthcoming on the question of transfers - and from governments with a view to combating the excesses that are affecting the sporting world and to developing practices designed to protect the associations and, hence, the cohesion of each sport.
Ladies and gentlemen, the European Parliament has already devoted a huge volume of work to this option, and we are starting to move forward within the Council too. In June 1997, the sports ministers met at the Stade de France in Paris, and this was followed by meetings in Germany, Finland and Portugal. There have been the annex to the Treaty of Amsterdam, the conclusions of the Vienna Council and, last December, the Helsinki report on the subject of sport. Then, at Feira in Portugal, on the occasion of the Council meeting in June 2000, a clear call was made for the specific characteristics of sport to be taken into account in the application of Community policies.
It is the wish of the French Presidency that we should succeed in defining precisely what these specific characteristics are and what their recognition implies. To be absolutely precise, it is a matter of recognising that sport is rooted in the everyday practice of millions of men, women and children, in the commitment of hundreds of thousands of volunteers; that it is an irreplaceable instrument of informal education, of social inclusion, of access to citizenship; that sport is, above all, a means by which the individual can grow and flourish and can encounter other people in a spirit of mutual respect. Sport forms a whole. We need cohesion throughout the Union. I am delighted that this is emphasised in the report prepared by Mr Mennea and adopted by the Commission. This approach is the basis on which my counterparts in the other fourteen Member States and I have been working, in close collaboration with Commissioner Viviane Reding. After two meetings of the working parties established by the Portuguese Presidency, a meeting of the Troika, and a great many bilateral contacts with my counterparts from the other Member States, here are some of the objectives that seem to have attracted the broadest consensus within the Council.
The first question concerns the protection of under-age sportspeople. We must be able to put an end to commercial transactions involving minors. Specific measures should be taken to protect the health of young athletes, especially to prevent any recourse to performance-enhancing drugs, and to ensure that they complete their education and vocational training. To that end, the subject has been placed on the agenda of the Council of Youth Ministers for its meeting on 9 November. I am very hopeful that, having regard to the 1994 Directive on the protection of young people at work, we shall be able to offer the prospect of precise recommendations on this point.
Secondly, I also wish to see measures taken to maintain the development policies of sports clubs. Sports federations and governments should be able, if they so wish, to take appropriate measures to protect the clubs that develop young talent. It must be possible to insert provisions such as a clause requiring young players to sign their first professional contract with the club where they have received youth training, perhaps with compensation proportionate to the cost of their training to indemnify the latter club if such a player is transferred. At the same time, the international sports authorities have a responsibility to take action to control club management in order to avoid excesses, especially in relation to transfers.
Thirdly, in the wider context, it seems to me that there is an urgent need to recognise the unique central role played by the federations. I believe it is necessary to acknowledge the key role of the sports federations in organising sports competitions, in formulating the rules of their respective sports and in awarding titles. This does not mean that I advocate vesting these rights in the federations without demanding anything from them in return. That is why I envisage that the recognition of these exclusive rights should be accompanied by the imposition on sports federations of precise duties and responsibilities relating to their obligation to serve the public interest and to redistribute their commercial revenue equitably.
Identifying the specific features of sport is an enormously complex undertaking. Significant progress in this direction is a matter of urgency. I believe we are caught up in a race against the clock. France has decided to make this a priority of its presidency. I have great faith in the contribution that will come from your Parliament. I have taken note, by the way, of your call for the inclusion of an article in the Treaty and see it as a manifestation of your will to ensure that due consideration is given to these concerns.
Let me turn now to the fight against doping, which is an absolute priority issue. I am also aware that the European Parliament shares this concern, as your reports and resolutions show. You know that it is a long and arduous struggle, one which has to be waged relentlessly for the sake of public health and the sporting ethic. Recent events show that we still have a long way to go. Be that as it may, I refuse to join the defeatists who want us to throw in the towel on the grounds that drugs are endemic in sport today. We need to enlist the support of the sporting community, but there is an equal need to enlist the support of governments and the European Union.
The World Anti-Doping Agency that has now been created owes its existence to the will of the European Union. The International Olympic Committee has established the objectives of its fight against the use of drugs at the Olympic Games in Sydney. Nevertheless, as you know, a debate is raging across the Member States of the European Union on the expediency of direct EU membership of the organs of the World Anti-Doping Agency and, hence, on whether the EU should help to fund the agency. I wish to lay particular emphasis on this point, because it has emerged from our exchanges with the European Commission that the latter will not commit itself to the participation of the European Union as such unless it receives a strong and unanimous political signal in favour of participation.
I, for my part, believe that we have the legal basis for participation. Doping is unquestionably a matter of public health. One need only consider the increase in the consumption of performance-enhancing drugs by young amateur sportspeople. It also has to do with the fight against trafficking and, thus, with police and customs cooperation. Lastly, the struggle against doping also relates to the development of research.
As is proposed in the report prepared by Mrs Zabell and adopted by the parliamentary committee, the aim would be for the European Union to be able to speak positively, with one voice, in order to guarantee the effectiveness of the Agency. While we await the resolution of the legal questions regarding the involvement of the European Union in the Agency, my Troika colleagues and I have established a liaison committee, which will be very useful. There will also be a need to ensure that the Agency grows in stature so that it has the power to act in every country. Public opinion, sportswomen, sportsmen and everyone who is interested in these Games expect these decisions to be taken. The credibility of the anti-doping effort depends on it.
Ladies and gentlemen, European sport is at the crossroads. I hope it will continue to be a field of dreams, just as I hope that it will keep giving young people the educational and integrative framework they need - in short, that it will remain a school of life for our children. But the greed that it arouses and the threat that emanates from such greed must be taken seriously. I am convinced that the clear positions you are preparing to adopt through these two reports will be a great asset in this debate. I wish to thank you for that and to tell you how fervently I hope that we shall be able to continue this work together.
Mr President, Parliament has asked me to make a statement on the transfer system and on the whole panic which has gripped the world of sport and which the press has been echoing. I have naturally taken note of Mrs Buffet's statements. Let me also convey to her my sincere thanks for the work that the French Presidency has been doing in the interests of sport and for the solidarity it has demonstrated with the Commission and with Parliament. It is my fervent hope that these efforts by the French Presidency will be rewarded with a very favourable outcome for sport at the European level.
Mr President, I shall respond to the report on doping in sport and sport in society at the end of the debate, if I may. For the moment I shall confine myself to a statement on the transfer issue.
The approach that the Commission has adopted with regard to sport is defined in its Helsinki report. We want sport to have a social function. This report invites the sporting community, the Member States and the European Union to pool their efforts in order to ensure that sport, in its new economic environment, will continue to act as an instrument of education and integration on the basis of its values of fair play, equal opportunities and the pursuit of merit.
It goes without saying that the provisions of Community law, especially those based on the principles of non-discrimination and free movement of persons, as well as the rules of competition, are applicable to sport. It is equally self-evident that, as the declaration annexed to the Treaty of Amsterdam emphasises, the European Community recognises the social impact of sport and the importance of dialogue with the sporting community. This is the context, ladies and gentlemen, in which the Commission, under the direct responsibility of my colleague Mario Monti, has been examining several aspects of competition as they relate to sport.
The Commission recognises that the sporting community is free to determine the rules that will ensure the proper administration of their respective sports. The Commission recognises the specific nature of sport in the sense that some degree of equality is needed in competition between players and clubs so as to guarantee the uncertainty of results, which is the very essence of sport, as the Minister has just emphasised. The Commission is investigating only those aspects of sport with a Community dimension and an economic dimension.
Regarding the matter of current FIFA rules governing transfers, I must remind you that, back in 1998, following a number of complaints, the Commission questioned the compatibility of the FIFA transfer rules with the rules of competition and sent FIFA a list of grievances. The Commission believes that the FIFA rules on transfers unfairly obstruct freedom of movement. This is especially true of the rules which lay down conditions of transfer on expiry of a player's contract, even though the contract has been duly terminated in accordance with national employment legislation and with its own terms and the contractually agreed financial indemnity has been determined and paid.
Contrary to what some press articles have been suggesting, the Commission has no intention of simply abolishing the transfer system or of creating a situation in which players would be able to terminate their contracts on a sudden impulse. The Commission, as the Guardian of the Treaties, wishes FIFA to apply a transfer system which complies with the principles of Community law as well as respecting the unique nature of sport. The present system, however, satisfies neither of these criteria. It obstructs competition between clubs as well as players' freedom of movement, it has done nothing to prevent the over-commercialisation of sport or the widening of the gulf between the rich clubs and those with limited financial resources, nor has it prevented players - especially the youngest players - from becoming targets of financial speculation.
For many years, ladies and gentlemen, the Commission has been waiting 'patiently' for FIFA to present a formula that could replace the present system, to offer a basis on which we could work together in search of a universally satisfactory and equitable solution. Mario Monti and I have established contacts with the footballing world. We have made the point that, under national codes of employment legislation, some form of compensation is warranted when a player breaks his contract with one club in order to join another. We have emphasised that, in order to avoid distorting championship competitions, we are naturally disposed to accept rules limiting transfers to particular fixed periods and, above all, we have stressed that efforts made to develop young talent must be encouraged, which means that we can accept a compensation mechanism designed to reflect the expense incurred by a club in the development of young players, provided that such a mechanism does not put young players in a position of undue dependence on their clubs.
For a number of years, and until a few days ago, we had received no reply. The Commission certainly cannot wait indefinitely, which is why Mario Monti and I have been declaring very plainly over the past few months that FIFA must propose other solutions or run the risk of having its rules banned in the EU - something that no one would wish to happen.
Mario Monti and I are pleased to learn that our plea seems to have been heeded this time. Last week FIFA admitted that its transfer rules do not conform to Community legislation, and it announced its intention of establishing a new system. Since the details of that system have yet to be finalised, I cannot comment on them at the present time. We have, however, received an initial outline of the proposals. This afternoon I shall be meeting with FIFA officials and a delegation from the national leagues. They too will be making proposals. Mario Monti's departments are ready to examine these, within the shortest possible time, with the aid of my departments and those of Anna Diamantopoulou. Our doors are always open to any debate or any negotiations that will help us to arrive at a consensus.
Allow me to conclude by underlining the commitment of the Commission to the European model of sport and its values. The European Parliament has affirmed on many occasions - for which I am deeply grateful to it - that it shares this commitment. I believe you will reaffirm this by adopting the parliamentary report devoted to the Helsinki report. The French Presidency, as I said at the start of my speech, has testified to this same attachment to sport and its values on behalf of the Council. So, if I am not mistaken, we are all on the same wavelength. The Commission is acting in the interests of sport to preserve the beautiful game, and I am convinced that, if we all pull our weight, a satisfactory solution will soon be in sight for the good of sport, for the good of football and for the good of Europe.
Mr President, doping is not a new problem. It did not even start this century, but comes from the last century. In fact, the first death from doping took place in 1896, when a cyclist took drugs.
The first measures against doping, however, began to be taken after the first Helsinki Olympic games in 1952, but it was in the Tour de France of 1998 that the problem became too big and the serious fight against it began. In fact, we have already heard this morning that it is a priority for the French Presidency, the Council and also for the Commission.
We have to assess why this problem exists and why doping has increased so much in recent years. On the one hand, it is worth mentioning the over-commercialisation that is affecting sport, as well as the saturation of sporting calendars and greater demands on sportsmen and women, both physical and mental. Before, the motto of sport was that of Pierre de Coubertin, 'the important thing is taking part' . Now, however, it seems that whoever comes first wins, whoever comes second loses, and the rest just take part. On the other hand, we should not forget that, these days, an increasing number of tests are being done, many of them outside competitions, and this also means that, logically, more cases of doping are being discovered.
However, it is very important to distinguish between the two types of doping: on the one hand, there is intentional or planned doping, that is, a team plans which substances the sportsman or woman needs to take, and when, in order to improve his or her physical performance. Logically, this is more common in sports with greater financial resources. On the other hand, there is accidental doping, which often does not even improve the sportsman or woman' s physical performance. This tends to be more common in sports which have few resources, so that often public opinion does not even realise what has happened.
Obviously, we have to fight both types of doping, although each one should be approached in a very different manner. Combating intentional or planned doping is much more difficult. Police cooperation plays a very important role, because we should not forget that the trafficking of doping substances is worth EUR 1 billion per year. It is also important to listen to sportsmen and women when drawing up sporting calendars or planning a competition or trial. Sometimes, we ask them to do more than is physically possible without turning to external help. Overall, we need to fight doping globally. It is not an isolated problem for one Member State and therefore the presence of the European Union in the World Anti-Doping Agency is absolutely essential.
Combating accidental doping is much easier. It is mainly due to the lack of information among sportsmen and women, and the report therefore proposes that there should be an indicator on the boxes of pharmaceutical products, consisting of five Olympic rings and a traffic light. Thus, when buying a drug, sportsmen and women will be able to clearly see the red traffic light indicating the risk of testing positive, or the green light which indicates that there is no risk, or the amber light indicating that there may be a risk and that they should contact their doctor or a specialist for advice. This is very important, because we now have fifteen Member States with fifteen lists of prohibited substances, and in each country there can be a different brand name for the same drug. For this purpose, we ask for the intervention of the European Medicines Evaluation Agency.
However, even though the types of doping are different, sportsmen and women receive the same treatment and from the moment that they have a positive result they are considered to be guilty, with no right to prove their innocence and without an assessment of whether the doping was intentional or not, as occurs with other things in life. We also call on the European Commission to request that the Fifth Framework Programme carry out research into doping substances and their impact on the health of sportsmen and women, detection methods and the natural limits of hormones that can be produced by the human body.
With regard to laboratories, it is very important that they comply with ISO standards on uniform methods for collecting and analysing samples, and also that there should be protection and confidentiality, both in collection and in dealing with the case, in order to preserve sportsmen and women' s right to honour and privacy.
Finally, I will mention penalties. When a person other than the sportsman or woman has taken part, such as a club, an association, a federation, a doctor, a coach, etc., that person should also be subject to a penalty, exactly equal to that given to the sportsman or woman, because we should not forget that the person with the shortest working life will always be the sportsman or woman.
Mr President, the European Union must act to ensure that sport is given its rightful place and due attention and that it is regulated by clear, precise rules. The system of sport which the European Union must aspire to must make the right to sport for all citizens a practical reality and aim to preserve the social function and traditional values of sport, while taking into account its economic and legal development.
This is why the declaration on sport in the Treaty of Amsterdam annex is no longer sufficient to ensure that the predetermined objectives are met. Sport needs a new definition: indeed, it should be considered as an activity that is an integral part of the education and training of young people, free time and the integration of socially excluded and disabled people.
In short, sport must be an essential factor in promoting the education and integration of all social classes. Moreover, it must be able to adapt to the new business context, within which it must evolve without losing its autonomy. Some changes are needed so that the European Union can help with the developments in the world of sport.
The central committee has stated several times that it can no longer guarantee the pyramid structure on the basis of which sporting organisations and the social function of sport are currently organised. A legal basis is therefore essential since, without one, there is a danger that the objectives that have been reached so far will come to nothing.
Europe must be more forceful in the fight against doping, a phenomenon which, unfortunately, is growing very rapidly and is no longer confined to the world of sport: the spread of this scourge has led to an increase in highly lucrative illegal activities, in which many criminal organisations have been involved, and we need to recognise that entrusting the fight against doping solely to sporting organisations has been a complete failure.
Europe should therefore look into the possibility of promulgating Community criminal legislation which would be valid in all the Member States, and should consider setting up an independent, transparent, European anti-doping agency. Moreover, all sports-related economic activities must be subject to the rules of the EC Treaty. The monopolistic activity of sporting organisations has caused numerous problems and must therefore be subject to strict checks and possibly reduced.
We need to encourage sporting associations, provided that aims are established to support amateur sport and to show solidarity with less-advantaged people, particularly the disabled. We need to try to improve the role played by sport and the role of the teaching of physical education in the curricula of schools.
Furthermore, the work and status of sportspersons should be properly appreciated and safeguarded by the Member States. I feel that it is the European Union' s duty to help reintegrate into the labour market athletes who have made no provision for their futures once their sporting activity comes to an end. Europe must also call for sportspersons' professional qualifications to be recognised at European level and for their vocational training to be promoted.
There must be a firm, determined fight against the trade in young sportspersons, calling for the entry of young people into professional sport and their membership to take place as late as possible. Moreover, we need to ensure that the statutes of national and international sporting federations lay down mission statements and contain clear, precise rules.
We need to combat the violence which takes place at sporting events and ensure that our citizens are protected. Furthermore, we need to eliminate the permanent sporting contract currently used in many sporting federations, as this violates the most basic principles of the Member States' constitutions.
In conclusion, until a legal basis is established for 'sport' , Europe will not be able to do much in this area and will therefore have to consider the possibility of taking on a certain amount of autonomy in the sector, not in order to take it away from other bodies, but so that it can make an essential contribution to safeguarding the values and functions of sport.
Mr President, ladies and gentlemen, the Committee on Legal Affairs and the Internal Market was first and foremost concerned that the treaty provisions put into concrete terms by the Bosman judgment should also be observed in future European Union policy. We are therefore grateful to the committee responsible that it has incorporated the requests to this effect into its report. We also unreservedly support the Commission's position on this issue.
This is necessary because of competition law and freedom of movement for workers. Mrs Reding has already made this point very well. I therefore regret all the more that it has become evident over the last few days that many people in positions of authority in football and other sporting associations are unable to learn lessons and enter into a dialogue. Judging by the statements made over the last few days, you cannot help feeling that the assumption that a lot of footballers' talents lie more in their legs than between their ears is quite justified.
So, when we now hear calls for Heads of Government to get involved and turn European law on its head, as it were, then I feel bound to say that this demonstrates that people clearly have no idea what the legal position is. This has got nothing to do with Heads of State and Government at all. It is the European Commission that is responsible for ensuring that the Treaties are respected. And the Commission is exercising precisely that remit. I would like to say, once again, that I unreservedly support the position being taken by the Commission on this issue.
Mr President, ten days before the start of the Olympic Games, the spectre of doping is hovering over Sidney. The International Olympic Committee cannot be serious with its talk of 'clean' Olympic Games when we all know that 1,000 syringes of erythropoietin were stolen from a Sidney hospital a month ago and when one legend of the Olympic spirit after another now openly maintains that there are anti-doping tests for every banned substance only the International Olympic Committee prefers to bow to pressure from big business than to apply them.
Minister Buffet, who has addressed us so eloquently here today, stated in Le Monde on 4 August that the basic ingredient missing in the fight against doping was strong political will. But it would appear to be difficult to exercise this will when there is the pressure of commercialisation and the pressure, encapsulated in the thoughtless and superficial motto of the Olympic Games, to be 'faster, higher, stronger' . It is even more difficult to exercise this political will when the supply of banned substances is much more in demand, with a turnover, as we have heard, of a billion euros, although this turnover is much higher - much, much higher - if we include the mild doping which is spreading through gyms, beauty centres and God knows where else.
We need to bring our political clout to bear as quickly as possible, we need to harmonise lists of dangerous substances, methods of testing for the new substances which industry is constantly producing, we need to apply sanctions, we need to find out who is responsible and apply sanctions. Of course, the European Union needs to take a more active role in the World Anti-Doping Agency, precisely as the President of the Council described, and I agree with him. I should like to finish by saying that this World Anti-Doping Agency is quite simply an observer in Sidney today. And, as long as we are just observers, nothing will be done in the fight against doping.
Mr President, sport is a popular activity. We have just had Euro 2000, the Olympic Games are about to start, and, what is more, there are an increasing number of people who enjoy sports as a leisure activity. It is healthy and brings people together from all walks of life, irrespective of age or race. This is, of course, extremely important in a society which increasingly focuses on the individual. At the same time, as has already been pointed out, there is also a downside to sport, namely violence around the pitches, the use of doping, an increase in the use of performance-enhancing substances - also increasingly so in amateur sport - and the huge pressure on sportsmen and women due to the major economic interests involved.
This is why we welcome with open arms the fact that the European Commission has taken it upon itself to highlight the social aspect of sport and to examine how the economic dimension of sport can be reconciled with the educational and other roles that sport fulfils. The PPE-DE is entirely behind this objective and has tabled amendments to give this initiative a boost. It has, more specifically, submitted proposals to step up the support given to sports organisations, in order to invest in people, in team spirit and to improve the legal framework underpinning sport, as all we have at the moment is the declaration to the Treaty of Amsterdam.
With regard to a few specific problems which sport is having to contend with, I would like to say the following on the issue of transfers. The Bosman ruling has mainly hit the smaller clubs, as the Commissioner has already pointed out, especially in the smaller countries, such as the Netherlands where I am from. These clubs invariably need to make major investments in training and education without sufficient backing or compensation. We therefore hope that the Commission, in tandem with the sports organisations, will produce proposals which will make amends in the short term. The sports federations, such as UEFA and FIFA, have also submitted proposals to this effect.
Doping is a huge, international problem, as already pointed out by the rapporteur, who has drafted an excellent report, and it is therefore vital for there to be international cooperation in this respect. We will need to agree internationally on what we take doping to mean and will need to refer to the World Anti-Doping Agency. It would be useful if pharmaceutical products could be labelled with a 'doping-safe' logo and a warning, and we would also welcome a more pro-active preventive policy.
Mr President, Madam President-in-Office, Commissioner, the Group of the Party of European Socialists asked the Commission to make a statement on the topical subject of football transfers and for it to be added to this joint debate. I welcome the statement made by the Commissioner, which has our support. I recommend that, in future, she should come to Parliament before so many leaks occur from the Commission administration, which forced the Commissioner to face the press with great courage and determination, not afraid to tell them the truth. It would be better if they came to Parliament first and had our support.
The subject of transfers is perhaps an example that sums up the current situation of sport. There are two reports, the Zabell report and the Mennea report, drawn up by Olympic champions. On the eve of the Sydney Olympics, I would like to recall that the first, and perhaps the best, contribution to peace made by Europe, that is, by ancient Greece, was precisely the Olympic Games. They talk of sport as a citizen' s right, with a social and cultural function. There is a component of transfer fees that is justified in terms of the contribution that is made to training and preparing sportsmen. This makes sense and needs to be regulated, and we need to support young people and small clubs so that they can promote themselves.
Another dimension is the big business involved, which in many countries is becoming the second largest sector in the economy. We are dealing with uncontrolled, unsustainable long-term speculation. A major club in my native city made the biggest transfer in football history - EUR 70 million. The person involved has said that it is absurd, and the chairman of the club has said that it is in a very grave economic situation. If we were applying the rules of economics, we would have to act differently.
Therefore, I think that the Commission should act. It has managed to make FIFA begin to see sense. My group and I would like to show our support for the Commission and we maintain that action has to continue that will really express and guarantee this right of Europeans.
Finally, I would like to point out that there has been talk of the collapse of the world of football. In the United States in the 1940s, under anti-trust legislation, the same measures were applied in Hollywood as those that the Commission is proposing. But Hollywood did not go under. Quite the opposite. We now have a considerable economic problem in coping with the clout of the American film industry.
Therefore, keep going, Commissioner.
I welcome the fact that the Zabell report tries to address the problem of intentional doping and proceeds from the presumption of innocence based on the charter of human rights. Unfortunately, UK athletes - Linford Christie, Dougie Walker and Gary Cadogan - were not presumed to be innocent by the International Athletics Association. Despite evidence, based on research by Aberdeen University, that nandrolene could be produced by a combination of dietary supplements and vigorous training, Mark Richardson is still waiting, eight days before the Olympics, in the Olympic village not knowing whether he is going to compete or not. Linford Christie has campaigned throughout his career against doping in sport. He would not do anything now to jeopardise that. These cases demonstrate the need for the World Anti-Doping Agency to harmonise disciplinary procedure that would safeguard the rights of athletes but, at the same time, swiftly punish those who knowingly take drugs and are guilty of taking drugs.
Mr President, I would first like to support what Mr Mennea has said, and then to ask this question: do we see the social significance of sport as the old 'bread and circuses' or 'bread and sport' , or do we see it as a means of improving health and building moral fibre? It has never been clear what social significance we should attribute to it.
By and large, I have to say that the top-level sport we are generally talking about here is not necessarily a healthy pursuit, any more than the extreme sports that I go in for, or used to do. Only the gods on Mount Olympus can say whether top-level sport is healthy or not - we certainly cannot.
Let me turn to the facts now. Because of globalisation, our consumer society has become ever more hungry for stars, sensations and records. So, officials and businessmen have turned 'bread and sport' into a branch of show business that is now one of the biggest in the world, and the process of commercialisation, is of course, continuing. And the systematic doping that this commercialisation encourages is simply intensifying this process.Those are the facts of the matter. There is no way we can change those facts unless we create greater transparency, and unless we set up an independent anti-doping agency which is accessible to everyone and which everyone understands.
Mr President, ladies and gentlemen, there is one point that I should like to emphasise, a point which is perhaps common to both reports. It revolves around the legitimacy of the specific status of sport, which I should like us to stress today.
The specific status of sport derives primarily from the sports system, from the social pyramid which is reflected in the structure of small clubs in our towns and rural areas as well as in major sporting events. This pyramid must be respected in a number of ways. It must be respected by recognising the sole right of federations to govern their respective sports and by promoting the role that the sports federations can and do play in bonding communities and society at large. In so doing, we must, of course, ensure that money is distributed fairly throughout the entire pyramid formed by the clubs and their federations and that what we might call the sporting ethic is applied to all sporting events. Let us not forget that it is possible to confuse those who stage events with those who provide the spectacle. I believe that an effort has to be made there in the way sport is structured, a point that was raised in Mr Mennea's report, so that there can be no possible confusion between those who stage the event and those who provide us with the information, the spectacle, the entertainment, the pleasure and the dreams.
There is the system, and then there is the individual too. And, of course, there is the issue of doping - and I thank Mrs Zabell here for her magnificent report; all of these are relevant to the health aspect of sport. There is the training of sportspeople. But what happens to the individual outside the arena? We have been reminded that sportsmen and sportswomen are not commodities, that they are not goods and chattels. They must be able to move freely in Europe, but they are not products. They are individuals. So what happens when the competition is over?
As far as the system and its focal point, the sportsperson, are concerned, what the reports are calling for is the rationalisation of the specific nature of sport in our European Union. Considerations of time - the calendar of events and the course of sportspeople's lives - have been highlighted in both reports, and I thank the two rapporteurs for emphasising the need to live before, during and after sport and throughout the whole year.
So you will understand why we in the Committee on Culture, Youth, Education, the Media and Sport are asking for sport to be enshrined in Article 151 of the Treaty in such a way that its specific character is legitimised and that we no longer have to dip into the provisions on health, on education and on employment in order to assemble a case for the preservation of this specific character of sporting activity.
Mr President, doping is symptomatic of the inverted values of our societies, in which the end has come to justify the means. It is primarily a form of cheating, with individuals cheating themselves as well as cheating others. That is why there is a need to establish a vast education programme to reinstate the true values of sport and to make it,once again, a school of life and an example for our youngest generations.
At every level, including the very highest, sport should be an opportunity to teach the virtues of endeavour, courage, team spirit and respect for others. The Commission was right to remind us that one of the first causes of the increased prevalence of doping lies in the commercial implications of modern sport. That is why our reflections should focus more sharply on the possibility of imposing stiffer penalties on the various economic operators who encourage doping or profit from it.
Finally, the reason why sport has assumed an important and indeed a central place in our contemporary societies is perhaps because it has become the only means open to a nation to demonstrate its greatness. Perhaps the nations ought to rediscover other ways of projecting their greatness and their pride on the world stage, and I cannot help thinking at this moment of national currencies, which are an essential attribute of a country's sovereignty and grandeur. Today, as the euro, the currency of the Euro-optimists, plummets, it is an urgent necessity that all nations should be able to keep their own currency, just as they keep their national sports teams, of which they are so proud, with no need of artificial stimulants.
Mr President, on the eve of the Sydney Games, what remains of the Olympic ideal and the exalted principles of Pierre de Coubertin? Not much, apparently, since some athletes - a minority, I am glad to say - are refusing to stay in the Olympic village, considering it to be below their station. Others, especially the sprinters, are proclaiming loud and long that they are only running to promote their particular brand of footwear. While it is worrying that top athletes are more motivated by the lure of financial gain than by the sporting ethic, mass sport, by contrast, is a guarantor of good physical and mental health and constitutes a veritable school of life, developing team spirit, tolerance and solidarity and presenting young people with exemplary role models.
An instrument of education and of social integration and cohesion, sport helps to combat racism, exclusion and violence, but sport, sadly, is being increasingly contaminated by doping, all in the name of business. Professional sport has undoubtedly become a business in its own right, subject to the dictates of profitability. Some football clubs are already listed on the stock market. But as more and more money is invested in sport, the financial rewards gradually come to take precedence over the game itself. This creates pressure to win by fair means or foul and particularly by means of doping, which is becoming ever harder to detect.
How can the sporting ethic be restored? First of all, the fight against doping must be globalised. Doping seriously damages athletes' health as well as the essential virtues of sport, namely honesty, fair play, respect for one's opponent, friendship, etc. In that respect, the creation of a World Anti-Doping Agency by the International Olympic Committee in 1999 has to be welcomed. Let us hope that it remains independent and that it will become operational very soon. It is our job to give it the tools it needs to accomplish its mission. Doping is not only a European problem; it is indubitably a problem of global dimensions.
As far as regulation is concerned, it is not up to Europe to make the rules. Europe must show its trust in the voluntary bodies by accepting the proposals from the federations and from other Olympic committees. The Bosman decision, for example, which was taken in the name of high principles, has destabilised professional clubs and has exacerbated the impact of money on European football. The latest transfer record, set when Figo moved to Real Madrid, is a case in point. Clubs in certain countries now build their teams almost exclusively with foreign players. This is particularly true of Barcelona, where they are able to field a team without a single Spanish player, which effectively makes it impossible for young nationals to play at the highest level in their country. The plundering of young players from the clubs that have developed their skills is another consequence. Transfer targets are becoming younger and younger: a player becomes transferable at the age of 15.
Europe is now trying to legislate on the rules governing transfers, as you, Commissioner, have told us. If the scheme under consideration is implemented, which I hope it will not be, the result will be total deregulation of the system, which will benefit the richest clubs still further and despoil the clubs that develop young talent, condemning them to eventual closure. The cure is worse than the disease. It is therefore essential that we do our utmost to develop mass sport, village clubs, so that everyone can take part in sport and so that every sportsperson who enjoys competing can progress and strive for a place among the elite in healthy and fair competition.
This is an important debate, and I want to endorse the ideas coming out of the two reports, particularly those of Mrs Zabell on doping and also Mrs Lynne's remarks about the presumption of innocence, because that is important.
We all recognise nowadays that sport is big business. This is particularly clear in football with its enormous transfer fees, often ridiculously high salary levels, and stock market deals, but it is not just football. Other sports have a lot of money sloshing around. Formula 1 is a good example. In, the UK they even had a million pounds to spare for the Labour Party. Sport has a lot of money and it cannot expect to be exempt from free market rules.
I do, however, disagree with the reports when they call for a Treaty clause on sport.
Jacques Santer was absolutely right when he said Europe must do less but do it better. So let us try to operate within our means. Let us try to operate within the powers that we already have. What is needed regarding transfer fees is a healthy dose of pragmatism and common sense. I endorse the Commissioner's remarks this morning. I have absolute confidence in her abilities and attitude and wish her well in her forthcoming discussions.
I would, however, say that there is no rush. FIFA has certainly been very slow to act and should be criticised for that, but the Commissioner must also be prepared to listen to the small clubs, the players' organisations, and spectators. Let us work for a good solution that we can defend rather than working for a solution this afternoon, or this week, or this month. It is something that needs to be sorted out so that the people of Europe will understand. Europe needs friends, not enemies. Let us not add football spectators to those people who do not understand what Europe is about. Come up with a good solution and you will have the backing of this House and the backing of football supporters across Europe.
Mr President, I also thank Mr Mennea and Mrs Zabell for highlighting the crucial role that sport is now playing in all of our lives, I have to start by saying that sport's importance as an industry is well known, but for sport to become just another industry would be a mistake and a great loss to our society. We are all living longer, and sport is occupying a greater part of our time. It is there not just to revitalise our bodies but also our minds and our souls, and we have to recognise the importance of that fact in European legislation. I therefore support the call for a legal basis that will put our powers on a par with those of the very important international sports organisations.
Europeans share a love of watching and participating in football, from Newcastle through Dortmund to Barcelona, but it is important that local people should be inspired to join their clubs. I would therefore say that the most enduring teams should be built up from scratch and not simply bought up. The system needs well-run machinery consisting of clubs of all shapes and sizes and degrees of professionalism and we need to take the opportunity to reform it. I support, therefore, Commission statements and the Commissioner's action on this matter.
Sport has a huge potential. It has shown that it can build understanding and fight racism. Let us do more work in sport to bring our communities together. It has shown that it has the power to encourage disabled athletes to succeed. Let us show that we share their pride and build joint events for them and able-bodied people. Violence on the field has been the bad side of sport. Let us work to ensure that sport is violence-free.
Doping, finally, is a symptom of the over-commercialisation of sport. As our teams head off to Sydney they are under more pressure than ever. We have to set up facilities that fight doping on an international basis because, as we have seen, one false accusation can ruin a career or cast a shadow over an exemplary career, such as that of Linford Christie. Therefore, we support these reports and hope that they will provide the foundation for us to move forward into the next phase of European sport, a community spirit to build the industry and the potential of sport in Europe.
Commissioner, ladies and gentlemen, I would like to congratulate the rapporteur, Mr Mennea, for this extremely valuable report. Sport fulfils a major social role in our society; that much is clear. Professional sport fulfils this role too and has great social significance. I have tabled an amendment to Mr Mennea' s report, naturally with his consent, proposing a possible alternative to the transfer system. I happen to believe that the performance on the pitch which we are discussing, in other words the job performance, is no longer proportionate to current remuneration levels. For this reason, I believe it is merely a commercial activity which should be distributed evenly. I would like to know whether you have a response to this.
Secondly, on behalf of a large number of fellow MEPs, I have requested the final decision with regard to reforming the transfer system to be postponed. You commented on it yourself a moment ago. The reason being that UEFA, together with a large number of national football federations, is organising a meeting during the next part-session in October and I would ask you to attend, together with Mr Monti.
Mr President, Commissioner, ladies and gentlemen, no sportsman or woman takes drugs unless he or she has a financial interest in doing so. There is no doubt that doping is changing sport and that sport will be changed due to doping, which means it will become absolutely ludicrous if we do nothing to prevent it.
The combination of enormous and disproportionate financial, media and sponsoring interests surrounding sportsmen and women puts so much pressure on them, and the intensity of sport is so great, that in order to maintain their level of competitiveness and the pace imposed on them by sporting calendars, sportsmen and women tend to use prohibited substances. Without limiting the length of competitions and without having obligatory rest time, it will be very difficult to eradicate doping. However, we should not forget that sportsmen and women are also human beings who can fall ill or injure themselves, and will therefore need drugs and additional help to combat the stress under which they place their bodies, which is why false positive tests are the order of the day and will brand the sportsman or woman concerned forever.
What we need to do is to harmonise criteria, have a single list of prohibited substances, homogenise tests, have warnings on drugs and do more research. Ladies and gentlemen, we need to reinvent sport, because as it is at the moment there is a battle for glory, but also for money and sponsorship. In order for it not to disappear, we need to go back to the traditional values of sport, in which people compete for one reward only - a medal.
NGL). (EL) Mr President, we live in an era in which Europe is moving towards federalisation. We might say that sport has got there first, that sport built structures before we were able to do so at political, economic or other levels.
Why? Because sport had its roots in ancient Greek Olympia, sport had prophets such as de Coubertin, and sport allowed peoples to meet in peace. Europe was at war but, at the same time, it had common sporting structures and common sporting rules. Today the tables have turned: we are preparing to review the Treaty, we are increasing the number of common rules and common principles and our works and structures, while sport is falling apart.
Why? Because big business calls the shots, because major financiers are involved, because the mass media are backed by strong centres of power and because, in my view, intervention by the European Union is inadequate and misguided. By intervening in sporting issues solely from the point of view of competition, the European Union has, in essence, strengthened this trend and this attitude.
I think we are at a turning point. Thank goodness we have President Buffet and the French Presidency which, I think, has taken up and taken a leading role in the matter of unifying and developing and strengthening our sporting structures. I think that Mrs Reding also has a positive part to play on behalf of the Commission in changing the way in which the Commission intervenes. In this sense, I think that we can avert what is happening in the basketball federation today and what we can see will happen in all the other sports tomorrow, and maintain the unity of sport and its contact with society.
Mr President, first of all, I would like to congratulate the rapporteurs on their work, which I fully support.
I think we all agree on the role and importance of sport which, at both competitive and amateur level, is an excellent tool for the education and social integration of both players and spectators.
Of course, sport is also an extremely important economic phenomenon and, as such, it must follow and comply with certain market rules, as indicated in the famous Bosman judgment. However, as has already been pointed out this morning, sport must preserve its unique features, which are primarily of a social and cultural nature.
Precisely to avoid sport being reduced to nothing more than a business, we must call, loud and clear, upon the forthcoming Intergovernmental Conference at Nice to expressly insert a significant reference to the institutional recognition of sport into Article 151 of the Treaty.
Mr President, ladies and gentlemen, we have three closely connected items on our agenda today. But the problem is that media interest will focus not so much on the Mennea and Zabell reports as on the Commissioner's announcement. I think that is a pity. We are now more worried about the apple of Germany's eye, football, than about what is really at stake today.
I have no hesitation in supporting the two Commissioners whose task it is to implement the Bosman judgment. If FIFA had done its job, the Commission would not have needed to get involved in this. I hope that FIFA recognises that and will now finally come up with something that the Commission can include in its proposals, as long as they do not run counter to the Bosman judgment. So I think that everyone has a job to do here.
As regards the reports, I would like to say that, in view of the big business sport has become, the social and educational importance of popular sport needs to be highlighted. There is a danger that sport as a whole will sooner or later be badly hit by rules on competition. We would like to prevent that, which is why the Mennea report quite rightly calls for a reference to sport in Article 151 of the Treaty as an aspect of culture. I, myself, called for this in my report back in 1996. That resulted in a declaration at Amsterdam, which was by no means enough. That is why I am supporting the fact that this is finally being introduced now.
That report also called for the Commission to declare a European Year of Sport. A European Year of Sport would be an important stimulus, and I hope that the new Commissioner will now take this up.
I am delighted that Mrs Zabell has covered some broader ground in her report on doping and that she has also stressed the abuse of young sportsmen and women, and has given an impetus to jointly tackling doping.
I would like to congratulate the Commission on having joined this Anti-Doping Agency now, so that it can genuinely give an impetus to a harmonised approach towards combating doping on behalf of the Community of Fifteen. I wish it every luck.
Mr President, Commissioner, sport is, of course, being discussed by a wide range of people and social groups right now, as the Olympic Games begin in Sydney. The reports we have before us also provide a basis for debate. The question that inevitably comes to mind is this: what has happened to the idealistic image of sport which is still being portrayed? It is all too easy to be complacent and attribute a very important social and unifying role to sport, where fair play is held up as a model for our interaction with each other, be it at work, in politics or whatever.
However, both reports show very clearly that sport has become a powerful and extremely tough economic force, and sportsmen and women are its tools. They are programmed to achieve peak performances on particular days and during particular weeks, with ever shorter gaps in between, and they have to function like machines. In order to overcome human weaknesses, which cannot always be calculated, and to achieve perfect functioning, people resort to doping substances, and it is now becoming harder and harder to detect their use.
In this way, young sportsmen and women cause damage to themselves, to their health, to their personal development and, last but not least, to sport as an ideal. Top sportsmen and women are a role model for thousands of young people and thus have a very strong impact on popular sport, which, as I see it, is the level of sport that most needs to be encouraged. A sense of fair play and social interaction are still easy to find at this level. But bad examples such as violent incidents, doping scandals, million-dollar contracts and bankruptcies are also destructive at this level.
We need to create legal bases to stem these negative trends. I welcome the fact that the WADA is now active, and that it is there to combat the worldwide problem of doping. Measures are needed against violence and racism in sport, in order to guarantee that sportsmen and women and sports fans are protected against rampaging hordes of hooligans and racists. There is also scope for top sportsmen and women to do more on their part and to make it clearer than they have until now that they want nothing to do with 'fans' like these.
It should be our job to give sport a new role in a changed society, with new and modern technical and medical facilities, and in this way to preserve its values. I believe that a European Year of Sport could stimulate this debate and make a substantial contribution here.
Mr President, after congratulating our colleagues Mrs Zabell and Mr Mennea on their reports and the suggestions they contain, of which I very largely approve, I shall make do with two observations. Firstly, I should like to stress the need for Community participation in the World Anti-Doping Agency, which would enable the European Union to make a vigorous and coherent contribution to the struggle against doping.
Secondly, as I did yesterday, I plead again today for the inclusion in the Treaty of a legal basis relating specifically to sport. I am thinking here of a compatibility clause of the sort that exists in the cultural and environmental domains, a clause that would make it possible to take due account - and I stress the word 'due' - of the specific nature of sport in the formulation of the general policy or specific policies of the Community.
Mr President, Commissioner, the reason why the Commission submitted its proposal is to stop players being treated like a commodity, which can be bought by clubs because they are good players and, more to the point, because they can be sold on to other clubs for a great deal more money. I welcome this proposal with open arms.
Needless to say, this will cause problems, certainly in the short term, for smaller clubs in smaller footballing nations, such as the Netherlands. But holding on to the current system would not solve the problem either. A more structural solution would be if the media millions were better distributed. I therefore hope with all my heart that the large clubs will realise that ultimately, without the small clubs, their future will be bleak too.
I would like to say the following on the transfer system. I back the Commission proposal but I do hope that it will make provision for recovering training expenses for players between the ages of 18 and 24, as, for example, is being proposed at the moment by FIFA, the international football association, and FIFPRO, the organisation for players. I very much hope that UEFA, the European football union, will go along with this request and will stop being the last, self-appointed defender of a system which has created such absurd situations in the first place.
Mr President, sport, like culture, education and health, is gradually being hijacked by commercialisation and the so-called law of the market. Three million people dancing attendance at major sporting events and huge profits for business have eclipsed the athletic ideal. Fitness training and sport as a daily exercise and popular sport are in dire straits. As long as the winners see 'sport plc' thriving, doping will increase, transfer fees will increase - another form of human trafficking in a modern capitalist society - and the problem of violence at football stadiums and various other signs of degeneration will increase.
Despite acknowledging that the main reason for the increase in doping is excessive commercialisation, the Commission is doing nothing to combat it. How could it, when the entire structure of the European Union is built on the principle of 'there is nothing which cannot be bought or sold' ? It confines itself to half measures. Studies, codes of conduct with passing references to controls. If they intended, and really wanted, to combat doping, they would have already done so. But it is not in the interests of the International Olympic Committee, the international federations, the sponsors who invest in sport or the pharmaceutical industry.
The two reports do contain positive elements, but they go so far, in the Zabell report, as to state that the pharmaceutical industry cares about the health of athletes and, in the Mennea report, as to suggest that Member States adopt practical measures in their legislation to encourage private investment in sport.
Unless we crack down on commercialisation, unless we erect barriers to speculation by big business, unless we introduce basic and efficient controls, nothing will change in sport. We do not expect the European Union to take any such action, so we are struggling to develop a popular movement which will fight for modern sport to rediscover the principle of 'a healthy mind in a healthy body' .
Mr President, the over-commercialisation of sport has clearly led to the exploitation of many young athletes. Proven cases of doping in sporting competitions have diminished the reputation of many sports in the eyes of the public. At last, the International Olympic Committee has faced up to its obligations to combat the widespread use of drugs in sport. Up to 2500 drug tests will be carried out during the Sydney games.
I welcome the IOC's announcement that heavy penalties will be imposed on sportsmen and women caught using drugs in Sydney this month and in the future. The way to stop the use of drugs in sport should be coordinated on a worldwide basis. The Union must continue to work through the World Anti-Doping Agency to ensure that uniform and structured guidelines are implemented for all sporting activities.
In conclusion, we should recall that the Treaty of Amsterdam emphasises the social significance of sport, but the European Union has no powers under the Treaty to take action on sport. That is an issue that should be addressed in the ongoing discussions on the reform of Union policies and initiatives.
Mr President, Commissioner, ladies and gentlemen, I believe that this debate and the reports are both a step in the right direction. Our 700 000 sports clubs are pillars of Europe's civil society. The Council Presidency has said that sport is education for life. Sport is a part of youth work, a part of education policy, a part of leisure activity, a part of health policy, a part of international understanding, a part of the information industry, and a part of economic affairs and of competition. Let me stress that I am saying a part. To reduce sport to an economic and competitive level is to deny its wider social significance. It has to be said that, up to now, Community law has been applied to sport in a very indiscriminate way, because it primarily treats sport as an economic activity. This means that insufficient account has been taken of the special hallmarks of sport and its 700 000 clubs, and of voluntary work done in areas like youth work and training for children and young people. Unless we can work successfully with children and young people, and unless Europe has an effective system of sports clubs, we cannot make our aspirations for popular sport a reality.
Doris Pack has already referred several times to the consequent need to root sport in the EU Treaties and have it influence the Treaty of Amsterdam. The importance of sport was also mentioned in the conclusions of the Feira Summit. It is therefore both a logical and desirable consequence of all this that sport should be given a legal basis in the Treaty.
We do not want to interfere in the affairs of Member States. Sport comes under the principle of subsidiarity. We simply want the overall social importance of sport to be recognised by the Commission and in European law, perhaps giving it its own budget heading so that it does not just have to be promoted through pilot projects.
Mr President, ladies and gentlemen, everyone acknowledges that sport is a means of personal development and a special opportunity to meet other people. But does everyone see and recognise the different purposes of participation in sport? For some, it may be a question of keeping fit. For others, it may be part of their personal education process, while for others it is the presentation of a spectacle or a quest for victory at all costs. We all know that sport is a tremendous instrument of national cohesion and of social integration. However, we are also aware that sport can sometimes be accompanied by horrific acts of violence, abominable racist outbursts and unacceptable strident nationalism.
And for all of these reasons, we cannot accept the idea that sport should be considered in its economic dimension alone. Voluntary organisations and individual volunteers are every bit a part of the sporting world, and it is surely thanks to them that sport is alive in our countries and that mass sport will be able to survive in future. Not every human act can be priced with a pocket calculator. The effect of that approach on human relations is too dangerous for us to remain silent. Where there is no money to be won and no obligation to show a profit, there may quite simply be the desire to share these special opportunities, and sport undoubtedly has its place - indeed its foremost place - in such encounters.
This quest for human bonds in an increasingly commercial society contains the seeds of resistance to the commercialisation of the world and of human relations. We cannot accept this excessive striving for profits to the detriment of human development. The protection of young sportspeople is a priority of the French Presidency. It is our priority, and we must demand the prohibition of commercial transactions relating to these young people.
We must also, of course, provide for the introduction of sport into the Treaty - if not in the short term, then at least in the medium term. It is certainly a challenge, but we must accept it for the sake of coming generations.
Mr President, ladies and gentlemen, both rapporteurs speak from experience, as is evident from their first-rate reports. As far as Mr Mennea' s report is concerned, I have attempted to highlight three points in the amendments which I tabled, and which have fortunately been adopted in the final motion for a resolution. One is the importance of sport as a mental activity in order to learn a number of social skills. Secondly, sport helps us appreciate activities in forma pauperis which involve minority groups that deserve more support, also at European level. My third point serves as a warning against the yawning gap which can arise between top sport and smaller sports associations on the one hand and professional and amateur sport on the other. In both cases, one very much relies on the other.
As to the question of whether sport should be dealt with at European level, I certainly believe it should. Therefore, this report does not mark the end of the game, quite the reverse. The role and impact sport has in society have become so enormous, and the entire sports scene is undergoing such change, that as far as the social debate is concerned, we are only just in the first heats, if at all. The European Parliament needs to ensure that it is not left on the sidelines in this debate, but plays an active part so that we can help decide the shape of the game.
Mr President, ladies and gentlemen, action has to be taken in three directions. First and foremost, we must wage a relentless fight against doping. The financial and political commitment of all the countries of the European Union to the World Anti-Doping Agency is imperative, but it is not enough. The most important thing is that governments should arm themselves with proper structures to combat doping. France has marked out the path, and I should be interested to know how the President of the Council sees the interaction between the Agency and national initiatives.
We must also combat the excesses of the transfer system, especially the trade in young professional sportsmen. Finally, we must strengthen the real driving forces of sport, namely the federations and sport at school. I support the efforts to secure recognition of the key role of sports federations and to protect them from the depredations of financial and media giants.
Young people must be the main target in the rehabilitation of sport. I support the call made by Mr Mennea in his report for sport to be accorded a higher status in the school curriculum as well as his plea that the specific nature of sport be enshrined in the Treaties, otherwise we shall tend to see sport as little more than another domain of free economic competition.
Is humanity regressing towards the decadence of ancient Rome? Is competitive sport once again becoming a gladiatorial conflict, waged now by robotic humans armed with the latest bio- and cybertechnology and funded by politico-financial interests? The time has come for politicians and sporting authorities to exercise their responsibility.
Mr President, Commissioner, Madam Minister, I am speaking on the Zabell and Mennea reports today in my dual role as a Member of the European Parliament and as president of a professional basketball club which takes part in the major European competitions.
I wish, first of all, to express my thanks and congratulations to the two rapporteurs for their excellent work, and I should also like to highlight the action of our colleague Doris Pack, who paved the way for the negotiation of the protocol on sport which is annexed to the Treaty of Amsterdam.
Doping is a scourge from which sport has to protect itself. It undermines both fair play and genuine competition, and endangers the sportspeople who indulge in it. I am personally shocked by the ease with which young sportsmen and women can supply themselves with performance-enhancing drugs, without being checked at all, through the Internet or in certain countries of the European Union. Mrs Buffet has been tackling this issue in France, and I congratulate her for it. Nevertheless, this evil can only be rooted out if it is combated at European and global levels, and I encourage the Union to work with the World Agency to that end.
The European Union must also rise to the challenge of the modernisation of sport. The European Commission is questioning the system of transfers between clubs, believing it to be contrary to players' freedom of movement. But the Commission is totally ignoring the distortion of competition between Member States, the social and fiscal disparity among professional sportsmen, which encourages the best of them to migrate to certain countries. We in France should know, because out of our pool of 22 players for Euro 2000, no fewer than 20 have gone off to play in other countries of the Union.
This phenomenon falls under the heading of social and fiscal dumping, but the Commission, for all its high principles, does nothing to combat it.
Professional sportspeople are also preyed upon by numerous agents who have exclusive rights to negotiate their employment contracts. Not only do the agents charge the players; they are also paid by the clubs, from which they extract commission, and I have first-hand knowledge of this. These agents hand over their protégés to the highest bidder, like common merchandise, after having whipped up competition for the players' signatures in order to raise the bidding.
The abolition of transfers will induce agents to break their clients' contracts several times in the course of a year in order to earn new commission each time a new contract is signed. The system of agents must be brought under control by the Union, or perhaps even scrapped.
I shall conclude by adding that sport must be brought within the scope of the Treaty Establishing the European Community. I therefore appeal to all those who govern us, particularly to the French Government, which is currently guiding the work of the European Union, to ensure that the Intergovernmental Conference to be held at Nice in December confers a share of responsibility for this matter upon the European Union and involves Parliament in the implementation of this initiative through the codecision procedure.
Mr President, sport has become a magnificent form of international entertainment. It is a source of inspiration for millions and huge sums of money are involved in it. Thousands of Finnish people travel to Hungary to see Mika Häkkinen drive, while a Vietnamese hotel receptionist asks the right way to pronounce the name Jari Litmanen.
The importance of sport and exercise both for societies and for individuals must not, however, get buried under professionalism and commercialism. Exercise is educationally important and vital for health. Sports societies bring people together to do self-sacrificing voluntary work. Along with the positive aspects, we have to remember the flip side of the coin - drugs, violence at sports events and the negative elements associated with player transfers. To prevent these we need joint action on the part of the Union and a legal base for sport. As we shape sports policy we have to take account of sport' s various structures. For that reason, we must ensure that we continue to listen to sport' s NGOs at the Olympics in the wake of the sports conference held in 1999.
Finally, I would like to turn your attention to the need to improve levels of gender equality in sport and exercise. The European Woman and Sport network conference held in June in Helsinki made recommendations which I hope will be taken into consideration at both national and Union level. I would like to thank the rapporteurs for their exhaustive work, and I want to express my heartfelt thanks, too, to the President-in-Office of the Council and the Member of the Commission for their excellent speeches at the start of this sitting.
Mr President, the powerful role of sport in economic, social, and cultural terms and in terms of health cannot be denied. It is incomprehensible why sport lacks a legal base in the European Union. The European Parliament must frankly force the Commission and the Council to look at themselves in the mirror. The status of sport must have a watertight definition produced for it at the next intergovernmental conference so that sports organisations can participate in decision-making on sport themselves.
As huge sums of money are involved in major sports, common rules and regulations should be drawn up to take account of the system' s basic pillars, sportsmen and the organisers of sporting events. The interests of team-game players must be safeguarded, all the while honouring the principle of the free movement of labour, not forgetting financial reward for the so-called trainer associations. We have to find a balance in the question of televising the most important sports events, one between the economic power of the organisers on the one hand, and the so-called public service principle on the other.
When we talk about drugs we have to make a clear distinction, as we do when it comes to any other discussion on sport, between keep-fit exercise and major sporting events. The ethical problems associated with the latter are known to all. Too little attention has been paid to the spread of the use of drugs among ordinary people who do sports, proof of which lies, for example, in the trade in banned substances which is rife in gyms generally. The problem can be considered on a par with the narcotics problem, especially the use of synthetic drugs, so, simply out of concern for public health, the EU must do its bit to beat the problem.
Mr President, Commissioner, ladies and gentlemen, after this very fruitful debate, I shall simply make a few observations.
Because we are all concerned about the excesses that occur in sport, it is very understandable that we have been focusing on those excesses, but it must also be stressed that the vast majority of the men and women who are involved in sport - participants and voluntary officials in local sports clubs and in sports associations - are men and women with a high regard for the values of sport, advocates of the sporting ethic who want sport to be a means of individual and collective development.
I refute the charges of universal drug-taking, I refute the idea put forward a moment ago that footballers' brains are all in their feet and that they are incapable of thinking. Sportswomen and sportsmen are citizens of our countries. Perhaps we should give them more of a hearing so that they themselves can express their hopes and their fears.
Setting aside the excesses, we should also be aware that, in the world of association football for example, only one per cent of all players registered with the International Federation of Football Associations are professionals. So what we must try to defend is the whole of sporting activity, not just one aspect of it. I believe that this is extremely important.
With regard to doping, I entirely agree with the idea that its underlying causes have to be tackled. We have heard talk of sporting calendars. Let me also mention the dependence of some sportspeople on results and on sponsorship. Similarly, there is a need to speak about the pressures from the media giants, which invariably try to raise the stakes in any competition. So, the underlying causes have to be tackled, and without delay; I believe the accent must be placed on controls, on sporting sanctions and on action against the supply chains. Not enough action is being taken at the level of the European Union to dismantle the chains through which these stimulants are made available within sporting circles.
Concerning the specific question that was asked, I believe it is absolutely essential that each Member State and the European Union as a whole should work on a sort of convention which would be signed between the States and WADA, the World Anti-Doping Agency, to facilitate the work of WADA in all countries, whatever their current legislation.
On the question of transfers, allow me to give my position and the position of the French Presidency. I am not in favour of maintaining the status quo, because we are familiar with the huge excesses which it has created and which have no economic, social or sporting justification. Nor do I wish the transfer system to disappear completely, because that would bring about an even more anarchic free-for-all than the one we are experiencing today, and the essential focus of inter-club rivalry would be the ability to offer the fattest pay packets.
In the past 48 hours, FIFA has made some extremely constructive and interesting proposals, which, if adopted, would serve to protect the youth-development system and individual rights, as well as satisfying the clubs' need to build and train teams. This should be an interesting basis for discussion with the Commission, as Mrs Reding was explaining a short while ago. So there is the possibility of innovative proposals in this domain. It is vital, however, that some of the major clubs which seek complete deregulation, so that they can organise private competitions, do not try to sabotage the discussion process on which FIFA and the Commission are about to embark.
Someone spoke of the 'social role of sport' and asked whether it meant that sport was the opium of the people. No, I believe that the social role of sport simply consists of enabling individuals to find themselves through an activity, to blossom, to meet other individuals and to engage together in something of benefit to them in their lives.
Finally, you may rest assured that the French Presidency, having listened to you, will proceed with great determination towards the establishment of a solid basis for the recognition of the specific status of sport and in the fight against doping.
Mr President, Madam President-in-Office, ladies and gentlemen, let me begin by thanking all the political groups for the support they have expressed for the action of the Commission on the issue of the transfer rules. We shall enter into dialogue now with a view to finding, along with the European football chiefs, a negotiated solution in the form of a new transfer system which is in the interests of football and is consistent with the European Treaties.
Mr President, it is perhaps symbolic that we should be starting this debate on future policy just before the Sydney Olympics with two rapporteurs who are former Olympic champions. What finer symbol could there be to demonstrate the union, the collaboration, we have seen between the political and sporting worlds in this arena today? Allow me to congratulate the two rapporteurs, Mrs Zabell and Mr Mennea, for their important contributions. Allow me also to thank the chairman and members of the competent parliamentary committee for their constant, unstinting collaboration and to thank Parliament, which is a veritable mouthpiece of the European sporting family and which has always demonstrated the utmost solidarity with initiatives taken by both the Commission and the sports ministers to strengthen sport in Europe.
I am also gratified, Mr President, to note that the two communications issued in December 1999 have generated very lively interest and very broad support. The views of the Commission and Parliament coincide, and they coincide with those of the public too.
I also listened with great interest to the words of Mrs Buffet, who shed valuable light on our deliberations. If I had not already known, her words would have convinced me that we are moving in the same direction, that we are working together in the interest of sport. The concerns expressed by the President of the Council are also those of Parliament and are the same concerns which the Commission has expressed in its two communications. I shall mention four of them and shall return to them in due course. They are the protection of young sportspeople, commitment to the social role of sport, preservation of the sporting ethic and adherence to the principle of solidarity. These are common lines of action; each of us in our respective spheres and all of us together must pursue our efforts to ensure that concrete action is taken in each of those areas.
I hope that the declaration planned by the French Presidency for the meeting of the European Council in Nice can help to define more clearly the specific character of sport.
Beyond the observations which the rapporteurs have made, and to which I fully subscribe, the two draft resolutions prompt me to make one or two additional comments. I shall start with a few words on the Community support plan to combat doping in sport. Doping in sport is not simply an ethical problem. It has become a question of public health, and all the relevant players need to be mobilised to deal with it. For that reason, in response to the request made by the Vienna Council and by Parliament, the ministers responsible for sport and the Commission set to work on this problem.
The support plan you have been examining is more or less the outcome of this work - a provisional outcome, admittedly, because it is only one stage in a longer process. It does seek, however, to define a global strategy to combat this evil. Moreover, in its communication the Commission opted for a three-pronged approach, which is also reflected in this strategy: first of all, assembling expert opinion on the ethical, legal and scientific implications of doping; secondly, contributing to the World Anti-Doping Conference and working with the Olympic movement on the creation of the World Anti-Doping Agency and, thirdly, mobilising the resources at the disposal of the Community with a view to supplementing the initiatives that are already being pursued in the Member States and lending them a Community dimension.
I have already begun to implement this plan, and I should like to present briefly to you today the first initiatives taken by the Commission to combat doping. Firstly, with regard to the initial objective, the Commission requested the opinion of the European Group on Ethics, which was delivered on 11 November 1999; the group proposed a number of measures, and the Commission will take these into consideration in its future actions.
Let us move on to the World Anti-Doping Agency. As you know, and as Mrs Buffet mentioned, the voluntarist approach of the European Union enabled this Agency to see the light of day. Now that it has been successfully brought to life, we must ensure that the Community presence in the Agency is strong and coordinated. At the beginning of April, I also presented a communication to my fellow Commissioners on possible Community membership of the Agency. The question was examined by the Commission, which adopted a very firm and clear position: Community participation could only be envisaged if it had the unanimous backing of all Member States. I hope, ladies and gentlemen, that the efforts currently being undertaken by the French Presidency will lead to the creation of this unanimity and that the Community will be able to participate in the work of the Agency, not only in a financial sense but also, and especially, in the formulation of ideas and political inputs. We are expected to play a leading role, and we are prepared to do so. Let me mention in passing that, pending the inclusion in the Commission budget of our contribution towards the Agency' s operating expenditure, the Commission has released EUR 1.5 million to fund specific initiatives of the World Anti-Doping Agency.
Lastly, the Commission has to mobilise the resources at its disposal for the fight against doping. It is essential, for instance, to ensure maximum coordination of policies and regulatory measures. My fellow Commissioners, David Byrne, Commissioner for Health, and Philippe Busquin, who has the Research portfolio, are working at the moment on important initiatives in collaboration with my departments. The adoption of a recommendation on sport and doping is also planned for this autumn. Moreover, the Commission is funding a research project which ought to lead to the standardisation of procedures in the European laboratories that specialise in the fight against doping. Contacts have also been established with the new Commission departments devoted to justice and home affairs, since, as your report rightly indicates, new opportunities are arising to deal with the doping issue in the framework of legislation for the suppression of drug trafficking. Finally, you will easily understand that, in the departments under my responsibility, namely education, vocational training and youth, the programmes that have been prepared will play a significant part in informing young people, raising their awareness of the issues and enlisting their aid in the fight against doping.
Coordination, Mr President, is a means of extending the scope of the action we are able to take here. In accordance with the spirit of the Helsinki report, I have entered into dialogue with governments as well as with the European sports federations on the question of the anti-doping campaign. When I visit Sydney for the Olympic Games, I shall endeavour, together with Mrs Buffet, to meet with sports ministers from the other continents with a view to widening the range of our action and establishing bonds of solidarity among political leaders at a global level.
I should like to take this occasion to thank Parliament for having given us the green light to launch pilot projects. The sum of EUR 5 million has been allocated. One and a half million of this amount has been assigned to the Anti-Doping Agency; the remainder is to be used to finance fifteen European projects. Information campaigns and a number of studies will be conducted, mainly to analyse the underlying causes of doping, in the closest of collaboration with universities, researchers and the sporting community.
You can therefore see, ladies and gentlemen of the House, that our response to the report has already been initiated and that the results of your work here are very encouraging in my eyes. I believe that all of this is only one stage in a process, that more is expected of us, and I am convinced that the Zabell report will serve the Commission as a signpost and a landmark, both in its present activities and in its future initiatives.
Mr President, allow me now to highlight the Helsinki report and the social dimension of sport. This report has furnished the Commission with its first defined 'doctrine' in the realm of sport. In that respect, the report is fundamental, and I thank Parliament for having played a crucial role in its development. In 1997, in fact, Parliament called on the Commission to prepare a Community initiative in the domain of sport, and in that same year a declaration on sport was annexed to the Treaty, calling on the European institutions to consult with the sports associations before proceeding to deal with any major sports issue. The Commission then launched the broad consultation process from which the Helsinki report drew its inspiration. I, myself, have been privileged to receive solid support from three presidencies, namely the Finnish, the Portuguese and now the French. It is my wish that this favourable combination of circumstances should serve to foster progress, so that sport can be given its due place within the activity of the Community.
Ladies and gentlemen, in my opinion, sport is in good health, maybe even in very good health. If we consider the revenue from television rights or from the sale of sportswear and sports equipment, we have to conclude that sport has never been on a sounder economic footing. It is clear, however, that this economic performance must not be tarnished by the threats that we have all identified together: the phenomenon of doping, the lack of protection afforded to young sportsmen and women, over-commercialisation and the violence that occurs inside and outside sports stadiums. A common approach must be adopted to address these problems. In its Helsinki report, the Commission clearly signalled that it cannot solve all these problems by its own efforts alone. There will be three levels of action: the world of sport, national decision-makers and the Community.
The world of sport comes first. Since 1989, the Commission has been regularly proclaiming its belief in respect for the autonomy of the sports organisations. But autonomy implies responsibility; it presupposes the will and ability to assimilate the new economic situation and adapt existing structures to the new realities of the sporting world. The federations, in fact, must make an extra effort to achieve internal democratisation and to adapt their structures to the needs of amateur sport on the one hand, and those of professional sport on the other. They must try to be more transparent in the way they manage sponsorship and television rights. And as long as the principles of solidarity and the social function, on which the European Parliament has laid emphasis, are clearly respected, we can provide for derogation in specific instances from the rules of competition, for example in connection with the collective sale of television rights. It must be perfectly clear, however, that a blanket exemption from these rules can never be warranted. Moreover, we are banking on transparency and dialogue. To that end, on 17 April I hosted a meeting in Brussels with all the European sports federations, and I shall do so again, together with Mrs Buffet, on 26 and 27 October.
We will organise a large European forum on sport in Lille, where we will once again arrange a dialogue between political circles and the European federations.
The second level is that of the national authorities. Even if the federal organisation of sport is identical throughout Europe, the way it is dealt with administratively varies radically depending on each state or even each region' s cultural and political traditions. Some questions have to be resolved at national level, in line with each state' s national laws and political approach to sport. Here I would also stress the importance of local authorities and councils, who are key players and need to be given a more important role to play. I would also add, in the same vein, that we must accord due respect for the small clubs and their countless voluntary workers who give sport a real civic dimension.
The third level is the Community level, which has to be involved solely in resolving questions that arise in relation to Community legislation and to underpin national measures, such as combating doping.
The Feira European Council asked the Commission to take account of the specific characteristics of sport and of its social dimension. There are nearly 600 000 sports clubs in Europe and 60% of young people who are members of an association belong to a sports club. These are the voters, Mr President, and I would be happy to see those who represent these voters listen to what I have to say, because it concerns them all.
(Applause)
Neither the European Parliament, nor the Commission, nor the Council can ignore the fact that the sports movement represents a real force in society. Can we pursue effective common policies without taking account of the role of the grass-roots sports organisations? I do not think so. And among the aspects I think are of major interest, I believe that the role and quality of physical education in schools come top of the list. We must not disregard the importance of protecting the education and the vocational reintegration of young sportsmen and women and sport is becoming a genuinely important part of the Youth programme.
I agree with you that sport and physical activity form an excellent counterbalance to other activities. And I am convinced that we must make a special effort to protect young athletes more effectively. I know that Mrs Buffet fully shares the Commission' s views and I am also aware of Parliament' s views in this regard. To that end, the Commission has sent the Member States a questionnaire, asking them about methods to protect the health and education of young athletes, and I intend to submit a draft recommendation to the Member States on improving the protection of the education and health of young sportsmen and women.
Lastly, apart from the Youth programmes, other Community programmes, such as those on combating discrimination and gender equality, the disabled and minorities, must also take account of sport, as must the development programmes.
This brings me to a final comment, Mr President, one that is important for the future. Do we need an article in a new treaty, or a protocol, in order to make progress in this area? As I have often told you, I am involved in performing high-wire acrobatics right now, without a safety net, and an article could provide the safety net I dream of. At the same time, though, we must keep our feet on the ground. Neither an article nor a protocol could, in themselves, resolve all the problems of sport. There is no miracle cure. First we must consider how useful these references could be and what we want to do. I will tell you my personal views.
I am not in favour of a protocol that would exempt the federations from the major Community principles. That kind of protocol would, moreover, make it quite impossible to take account of the social dimension of sport. I would also be against introducing an article in the Treaty seeking to harmonise sport in Europe. That is not our aim. But as your rapporteurs and many speakers have pointed out, the kind of article you are envisaging, similar to the one on education and culture that fully respected the subsidiarity principle, is, in my view, worth serious consideration.
Mr President, ladies and gentlemen, Mrs Pack' s 1977 report proposed organising a European Year of Sport. I have listened carefully to your messages today. You keep coming back to that idea, emphasising it, and I quite agree with you. I intend to submit a communication to the Commission on proclaiming the year 2004 the European Year of Sport.
(Applause)
Why 2004? Because, for the first time in this millennium, the Olympic Games will be held in Europe; even more importantly, they will be returning to their birthplace. So, we could not imagine a better opportunity to encourage the practice of sport, to promote its true values, to highlight its ethical principles, to revive the spirit of the Olympic truce. A European Year of Sport would underpin the work done by the Greek authorities, would emphasise the importance Europe attaches to sport and would remind the whole world that sport must bring people together. It would also show that Europe is a real force in terms of fair play, sport for all, and sport for the citizen.
It is with that in mind, ladies and gentlemen, that, like your rapporteurs, Olympic champions that they are, I hope that those men and women who will be making superhuman efforts in Sydney in a few days' time will all be winners, because true sport, fair play in sport, is not a question of coming first but of surpassing one' s own limitations. Let us, too, surpass ourselves in our endeavours to boost European sport.
(Applause)
Thank you Commissioner.
With regard to what has just happened, I am sorry, but, as you could see, it is very hard to make a speech when the Members are in the Chamber to vote. I am sorry, but many Members did, however, listen attentively to you. Some of them even gestured to me to resort to an Olympic sport - gavel-throwing - in order to silence certain other Members who were making too much noise. Unfortunately though, I only have one gavel: I would have needed 80 or 100 to throw at all the Members who were not listening to your speech.
The debate is closed.
The vote will take place at 12 noon.
Mr President, in West Timor, or rather the Indonesian part of the island of Timor, at least three United Nations officials from the UNHCR were violently beaten and killed yesterday. The European Parliament must denounce this barbarous and despicable act, which according to some eyewitness reports took place with the complicity or connivance of the Indonesian military authorities.
Secondly, this act occurred on the same day that the majority of Heads of State and Government were meeting in New York at the Millennium Summit organised by the United Nations itself, which demonstrates the weakness of this organisation and of the instruments at its disposal to protect men and women far from their own countries who were simply endeavouring to defend human rights and the rights of refugees.
Mr President, I would like you to convey a message of solidarity to the United Nations. I would also like you to inform the Indonesian authorities of the outrage felt by the Members of the European Parliament and to stress our wish that people whose sole objective is to defend peace, human rights and the dignity of the Timorese people, be they in Indonesia or in Timor Lorosae, should be respected.
I am sure the President would be prepared to convey her views to the appropriate authorities in the manner which you indicated.
The Heads of State and Government, meeting in the UN, observed a minute of silence in honour of the peacekeepers who died and I think it would be appropriate if this House did the same.
(The house rose and observed a minute's silence)
Mr President, I wish to support the sentiments expressed by Mr Seguro and to draw the Commission's attention to this issue. On various occasions throughout this year I have emphasised the potentially premature nature of the new policy being adopted by the European Union towards Indonesia, given that it is particularly clear that there is a degree of uncertainty. This has unfortunately become clear in recent weeks. I have addressed various questions to the Commission on this subject, and the seriousness of yesterday's events, together with other facts such as the infiltration of militias into East Timor, clearly demonstrate that the situation is not yet safe. The European Union must, once more, make its views known to the Indonesian Government as forcefully as possible, in particular through the channel of the European Commission.
We understand the difficulty of the situation in Indonesia, but it is essential to demand that the Indonesian Government should exercise its authority on its own territory. We will only be able to change our attitude towards that country once democracy is effectively ensured in Indonesia and self-determination and peace are guaranteed on Timor.
Mr President, I would like to associate myself with the comments made by my fellow Portuguese Members on the situation in Timor and to call on the Commission, the Council and the President of the European Parliament to do everything in their power to make Indonesia respect the resolutions which have been adopted on this subject and to respect the commitments it has made to defend the people of East Timor and the refugees in West Timor.
I also wish to express my gratitude to this House for the stance it has adopted in defending the people of East Timor.
4-053
Beazley (PPE-DE). Mr President, I very rarely rise on a point of order and particularly now when we have extremely important votes to conduct, I only do so on what I consider to be an extremely important point.
Your predecessor in the chair has just apologised to Commissioner Reding and I think that the whole House would wish to endorse that verbal apology. This week we have demonstrated here in Parliament that when we want to call the Commission to order, we can do so and the Commission responds in the appropriate manner. But when a Commissioner is making an extremely important speech which demonstrates the amount of work and effort that she has put into a subject, which perhaps generates as much interest in the people we represent as anything else, there is complete chaos and a shambles in the Chamber.
I do not accept what your predecessor said, that it was difficult to call the house to order; that can always be done and it should be done. My request is that an apology to Commissioner Reding be now made in writing on behalf of Parliament and I hope this is not an experience we see repeated.
Mr President, I very rarely rise on a point of order and particularly now when we have extremely important votes to conduct, I only do so on what I consider to be an extremely important point.
Your predecessor in the chair has just apologised to Commissioner Reding and I think that the whole House would wish to endorse that verbal apology. This week we have demonstrated here in Parliament that when we want to call the Commission to order, we can do so and the Commission responds in the appropriate manner. But when a Commissioner is making an extremely important speech which demonstrates the amount of work and effort that she has put into a subject, which perhaps generates as much interest in the people we represent as anything else, there is complete chaos and a shambles in the Chamber.
I do not accept what your predecessor said, that it was difficult to call the house to order; that can always be done and it should be done. My request is that an apology to Commissioner Reding be now made in writing on behalf of Parliament and I hope this is not an experience we see repeated.
I know that Viviane Reding is a very robust parliamentarian, as well as now a Commissioner and I am sure she managed to cope with it, but I take the point. It is perfectly appropriate to make her an apology in writing.
Vote
Mr President, normal practice would have been that I should have led the debate last night, but unfortunately due to a scheduling problem that was not possible.
I would like to commend this result of the conciliation to the House. It was probably the most difficult conciliation and overall framework directive that this House has had to handle. The way in which Mrs Lienemann conducted the whole matter of taking all the political groups the whole way through was really something to be admired. I congratulate her most comprehensively for the way she did it.
We now have before us a legally binding directive which Parliament can be fully proud of. That was not the position with the original directive. We now have a legally enforceable directive which means that the environment of the Community over the next twenty years really has the opportunity of improving.
My only complaint, and this is why I took the floor, was that during the conciliation process non-governmental organisations were trying to influence Parliament beyond the stage that Parliament had agreed in its second reading. Documents were very often available to those organisations before they were available to members of the Conciliation Committee. This is not tolerable. In conciliation, where we need to build trust between the Council of Ministers and Parliament, we need confidentiality. This is something that we have to address seriously in the future.
I congratulate the Portuguese Presidency for the way they conducted the conciliation, but I hope that Parliament will be able to improve this situation internally for the future.
(Applause)
(Parliament approved the joint text)
Report (A5-0212/2000) by Mr Florenz, on behalf of the European Parliament Delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on end-of-life vehicles (C5-0258/2000 - 1997/0194(COD))
(Parliament approved the joint text)
Recommendation for second reading (A5-0218/00) by Mr de Roo, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive amending Council Directive 92/23/EEC relating to tyres for motor vehicles and their trailers and to their fitting (5347/2/00 - C5-0220/2000 - 1997/0348(COD))
Mr President, as my fellow Commissioner, Mr Liikanen, explained during yesterday evening' s debate, the Commission cannot accept Amendments Nos 1, 2, 3 and 4.
(The President declared the common position approved as amended)
Report (A5-0168/2000) by Mr Bakopoulos, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive amending for the nineteenth time Council Directive 76/769/EEC relating to restrictions on the marketing and use of certain dangerous substances and preparations (azocolourants) (COM(1999) 620 - C5-0312/1999 - 1999/0269(COD))
(Parliament adopted the legislative resolution)
Joint motion for resolution on the international AIDS Conference in Durban (South Africa)
(Parliament adopted the resolution)Joint motion for resolution on mergers in the telecommunications sector
(Parliament adopted the resolution)
Joint motion for a resolution on the cloning of human embryos for therapeutic ends
(Parliament rejected the motion for resolution)
Motion for a resolution (B5-0702/2000) tabled by the following Members:
Gebhardt and McNally, on behalf of the PSE Group,
De Clercq, Wallis and Plooij-van Gorsel, on behalf of the ELDR Group,
Bonino, Cappato, Turco, Dell'Alba, Della Vedova, Dupuis and Pannella
(Parliament rejected the resolution)
Joint motion for a resolution on the cloning of human embryos for therapeutic purposes
(Parliament adopted the resolution)
Report (A5-0187/2000) by Mrs Lucas, on behalf of the Committee on Regional Policy, Transport and Tourism, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions: Air Transport and the Environment: Towards meeting the Challenges of Sustainable Development (COM(1999) 640 - C5-0086/2000 - 2000/ 2054(COS))
(Parliament adopted the resolution)
Report (A5-0203/2000) by Mrs Zabell, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions: Community support plan to combat doping in sport (COM(1999) 643 - C5-0087/2000 - 2000/2056(COS))
(Parliament adopted the resolution)
Report (A5-0208/2000) by Mr Mennea, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the Commission report to the European Council with a view to safeguarding current sports structures and maintaining the social function of sport within the Community framework - The Helsinki Report on Sport (COM(1999) 644 - C5-0088/2000 - 2000/2055(COS))
(Parliament adopted the resolution)
President. That concludes the vote.
Explanations of vote- Lienemann report (A5-0214/2000)
This report has some positive aspects, in particular the restatement of the binding nature of the proposed measures to protect water quality. But by granting deadlines, in particular a 20-year time-limit for banning discharges of hazardous substances, the report makes a nonsense of its own resolution. That time-limit is equivalent to authorising undertakings to discharge their toxic substances for another 20 years. Moreover, it is not made sufficiently clear that it is up to polluting undertakings to pay for any damage they have caused.
As for charging for water, the only decision that would be in the interests of the public would be a ban on all private profit-making from the supply and distribution of water, but that is not even mentioned in this report, which, in pillorying Ireland for its practice of publicly financing water provision, is instead at pains to stress the commercial nature of this vital substance. That is why we abstained.
Although I support the report, I wish to make known certain reservations pertaining to same.
Ireland's derogation for domestic water charges is not as strong as I would want it to be. The key provisions - Art. 9, paragraph 4 - state that a Member State "shall not be in breach of this Directive" if a decision not to introduce domestic water charges based on "established practice does not compromise the purposes and the achievement of the objectives of this Directive".
It follows from this paragraph that a decision not to impose water charges would be in breach of the Directive if it can be linked to the Irish Government's failure to meet the new standards.
I have no confidence, given the Irish Government's failure to date, that they will reach the standards set.
. I support the Conciliation Agreement which has been agreed by the European Parliament and the European Council on the Framework Directive on Water. This Directive provides a framework for consolidating legislation which has been in existence at national and European level concerning the whole area of the safety of surface water and ground water. The core elements of this Directive ensure the protection of surface water, coastal water, internal waste and ground water now and into the future.
The European Council, which represents the fifteen Governments of the EU, originally did not include any provisions relating to the elimination of hazardous substances in this new Water Directive. I am supporting this Conciliation Agreement, which guarantees that the elimination of hazardous substances will now feature in this Directive and addresses this imbalance.
From an Irish perspective, we make the working assumption that the elimination of hazardous substances includes the prohibition on discharging radioactive substances as well.
Water pricing was always going to be a sensitive aspect to this Directive. This Directive now calls on Member States to take account of the principle of the recovery of the cost of water services, including environmental and resource costs, in accordance with the polluter-pays principle. Member States must ensure by 2010 that water pricing policies will provide an adequate incentive for users to use water resources efficiently. Member States will be allowed on an exceptional basis to opt out of the obligation of cost recovery if this is based on established national practices.
Water pricing policy is also a taxation issue. Under existing EU Treaties such tax changes require the unanimous support of all EU Governments. It is only right and proper that this matter of taxation is left in the domain of Member States, which must have the final say as to what taxation policies, at local or national level, it wishes to pursue.
As a result of the implementation of this Directive, the safety of water quality standards in Europe will substantially improve.
. (DE) With its communication "Pricing policies for enhancing the sustainability of water resources", the European Commission is seeking to harmonise and give practical form to the economic provisions of the EC framework directive on water resources. The Commission's proposal to monitor observance of the break-even principle by means of price surveillance is aimed at those EU Member States that still heavily subsidise their water industries. In contrast, in Germany the break-even principle is already being implemented, as is monitoring of unfair practices by the cartel office and by local authorities. Against this background, the framework directive on water resources and the Commission proposal on water pricing should not be used to create further layers of bureaucratic supervision in Germany.
Furthermore, the provisions on the charging of environmental and resource costs associated with water use are aimed at those Member States that still make excessive use of and pollute their water resources, and therefore not at Germany, where exceptional efforts are already being made in this respect. The provisions of the framework directive on this point do not, therefore, provide any grounds for introducing a universal water or sewage tax in Germany, for example.
In view of the non-binding nature of the economic provisions of the framework directive on water resources and the Commission communication, there is a danger that there will be a considerable delay in implementing these provisions in the countries actually being targeted, if they are, in fact, implemented there at all. If, as has already been the case with the transposition of other directives, Germany, the 'model pupil' , goes its own way, this would heighten the distortions in competition between the national water industries in the EU still further, thus running counter to the aim of the directive, which is to create a uniform framework for Europe's water industry. Germany has to learn to implement EU provisions in accordance with the objectives of the directive, not as individual Länder would like. With the EU framework directive on water resources we will once again see individual countries going their own way.
The framework directive on water has finally been adopted - very welcome news.
Ever since 1997 the European Parliament has been calling for the piecemeal nature of water legislation in Europe to be brought to an end. After nearly four years, these rationalisation attempts have finally borne fruit.
The conciliation between Parliament and the Council of Ministers, the final stage in the legislative procedure, has enabled what I consider a balanced and satisfactory compromise to be reached. The discussions were difficult, but I am happy that the Council finally agreed to make the main objectives of these new rules binding. Our Parliament could not have endorsed a text which was nothing more than a statement of intent.
The PPE/DE Group has always taken an ambitious and realistic stance. In my view, it was essential for this new framework directive to guarantee, in the future and for the sake of future generations, improvements in European water quality.
Henceforth, water management in Europe will be based on the principle of a hydrographical district, a body that goes beyond the administrative boundaries of Member States and takes account of the real water situation in Europe.
The objective is gradually to eliminate discharges of hazardous substances, within 20 years of their identification. That is a realistic compromise between, on the one hand, Mrs Lienemann' s initial position in favour of a zero level of discharges into water and, on the other, the position of the Council, which was opposed to any binding objective. A list of what are called 'priority' substances will be submitted to the European Parliament in the near future. That will be a vital step and I hope our Parliament will be able to follow the same line as today.
Under the polluter-pays principle, the Member States will have to incorporate environmental costs in water pricing. That is real progress. Water is a vulnerable and invaluable natural resource. Public health and long-term supplies are at stake just as much as biological diversity and landscape conservation.
For all these reasons, I voted for this text.
Nevertheless, I am sorry that we could not keep the article allowing Member States to transfer water in the form in which we had adopted it at second reading. That kind of project complies with the principle of regional cohesion and solidarity that we have always upheld. In that sense, it deserves strong EU support, in the context of promoting trans-European networks and regional policy.
All proposals aimed at improving the environment in Europe are to be welcomed. Trying to incorporate piecemeal water policies in one framework directive represents a considerable challenge. The binding commitment the European Union has made to its Member States to eliminate discharges of hazardous substances into water within 20 years is certainly a step forward, even if 3 years are enough for certain chemical products.
Although we welcome the introduction of water management plans based on hydrographic basins, we must remain vigilant when applying these policies; here I am thinking particularly of the project to divert water from the Rhone basin towards Spain. In that specific case, priority should be given to water management and the water savings that can be made, before massive projects to transfer water from one hydrographic basin to another are proposed.
The European Union now also needs to consider water pricing. It is unacceptable for multinationals alone to fix water prices, on the pretext that they are providing a technical water management service.
This directive represents a step in the right direction, but there will have to be more precise rules to reduce water pollution upstream.
Florenz report (A5-0212/2000)
Mr President, I voted in favour of the Conciliation Committee' s definitive decision on the directive on end-of-life vehicles. I voted in favour, not just because pensioners and elderly people who have reached a certain age feel that their fate is similar to that of cars, but, above all, because it is right and proper that, at last, thanks to Europe' s initiative, a solution has been found to the problem of where to put cars when they do not work any more. I would, however, suggest improving on our decision, by providing for the payment of a deposit when a new car is purchased, to be returned when the old car is brought back.
I welcome the agreement which has been secured between the European Parliament and the European Council which represents the fifteen Governments of the European Union on this specific directive. We know that each year within the EU there are up to nine million vehicles that are scrapped on an annual basis. This directive, which will now be enacted uniformly across the European Union, will ensure that cars will be disposed of in the future in a more environmentally friendly manner.
All vehicles within the European Union must now be fully recyclable by the year 2015. This is only right and proper because the European Union has both national and international obligations to implement more environmentally friendly legislation. Up to 75% of all metallic components in new vehicles can be recycled as metal scrap. This process should and must continue in an effort to promote higher environmental standards.
This directive aims to increase the scope for vehicle recycling and to encourage the re-use of car components. This can be achieved by improving the construction of various commercial motor vehicles and by setting up dismantling facilities throughout the European Union.
The common position established the right for the last owner to return a vehicle to a treatment facility free of charge. There is an obligation on manufacturers to bear the whole or a large part of the cost of implementing these measures and for them to take back end-of-life vehicles at no charge to the last owner. It was agreed at conciliation between the European Parliament and the fifteen Governments of the EU that this provision should now apply from 1 January 2007. However, any Member State within the EU is free to implement this specific provision of this directive earlier than this date.
Car manufacturers, the suppliers of materials and equipment manufacturers must make an effort to limit the use of hazardous substances. We must all ensure that recycled materials can be used in the manufacture of cars at the design stage. The European Parliament and the European Council at conciliation have also agreed that all vehicles placed on the market after 1 July 2003 should not contain any heavy metals such as cadmium or lead.
Car manufacturers must also provide information on the rate of re-use, recycling and recovery of used cars which will be achieved within the coming years.
In conclusion, I have had much representation in Ireland on the need to take cognisance of the special vintage car industry in Europe. At the request of the European Parliament, collector's vehicles will now be expressly excluded from the scope of this directive. This is very important in light of the key social and economic role the vintage car sector plays in promoting tourism across the length and breadth of Europe.
We conservatives seldom vote against conciliations. We cannot, however, support the compromise reached in the conciliation group concerning the way in which end-of-life vehicles are to be dealt with. The compromise contains retroactive measures, and we cannot back a legislative text which alters the rules retrospectively. Retroactive legislation affects competition and is unacceptable from a legal point of view.
. (FR) I have spoken several times previously on this complex subject involving quite considerable economic interests, but also, and above all, the protection of the environment. The proposal for a directive on end-of-life vehicles, submitted in 1997, is aimed at preventing the creation of scrap from vehicles and promoting the re-use, recycling and recovery of vehicles and their components, so as to reduce the amount of scrap produced by end-of-life vehicles that are dumped or incinerated without any energy recovery.
The European Commission' s strategy is based on measures such as increasing the percentage of re-usable components, ensuring an adequate number of collection points for end-of-life vehicles, achieving a number of objectives regarding the re-use and recovery of end-of-life vehicles, checks on the use of certain heavy metals in vehicle manufacture and ensuring that the cost of disposing of end-of-life vehicles is not borne by the last owner.
The negotiations came up against stumbling blocks on several points. The difficulties focused on producer liability and the treatment of heavy metals. After several hours of conciliation, the negotiators managed to reach agreement.
On the question of producer liability, the directive stipulated that the last owner would be able to return an end-of-life vehicle free of charge and required producers to bear a substantial part of the cost of treating end-of-life vehicles. The compromise provides that for new vehicles, i.e. for those put on the market after 1 July 2002, producers should be liable from that date. For existing vehicles, i.e. vehicles put on the market before 1 July 2002, producer liability would begin in 2007 rather than 2006. The directive would also allow Member States to introduce these provisions before the dates specified.
On the question of heavy metals, the Council and Parliament have agreed that vehicles put on the market after 1 July 2003 should no longer contain heavy metals such as cadmium, lead or hexavalent chromium. The two delegations reached agreement on the exceptions set out in Annex 2 of the directive.
Apart from that, I am glad that Parliament' s call for vintage cars to be excluded from the scope of the directive was favourably received.
. (FR) The compromise that came out of the conciliation procedure, the final legislative stage, is the result of hard negotiations between the European Parliament and the Council of Ministers. Far from being satisfactory, I see it merely as a first step, although it does, in some respects, go in the right direction.
While I welcome the figured objectives that have been set (by 2006, 85% of the weight of vehicles produced after 1980 is to be recycled, re-used or recovered, and 95% by 2015) I regret the hypocrisy of some of the provisions advocated by the PSE and supported by the Socialist and Social-democratic Governments.
The Council of Ministers has, in fact, remained inflexible about allowing the owner to return his end-of-life vehicle free of charge. That is a demagogic provision. It may well be based on goodwill towards the consumer, but it is totally unrealistic. In fact, the directive stipulates that the cost of treatment will be borne entirely by the producers. The latter are bound to pass on at least part of these costs to the purchase price of new vehicles. So, far from encouraging the purchase of a new generation of less polluting vehicles, this measure is a hidden bonus for those who own the most polluting old vehicles.
The Council of Ministers finally responded to the wishes of the MEPs, who had been calling since the first reading, for vintage vehicles to be expressly excluded from the scope of this directive. The amendment I tabled and supported has, in fact, been fully incorporated into the final text.
In wider terms, this directive is not ambitious enough. For example, it says nothing at all about the problem of the dumped cars that disfigure the landscape. Despite the polluter-pays principle, it is the taxpayers who bear the cost of removing them. It is a pity that neither this directive nor the directive on the disposal of waste has concerned itself with this problem, which, after all, has disastrous environmental effects in much of Europe.
De Roo report (A5-0218/2000)
Mr President, following this directive, tyres will be quieter: cars, lorries and road trains will make less noise as they drive along roads and motorways. That is good news, because pensioners like peace and quiet. Nevertheless, four weeks ago, Mr President, I was crossing the road near the Gare du Nord in Brussels, and a shiver went down my spine because it was night, you could have heard a pin drop, and I saw a tram pass behind me in complete silence. Thankfully, God wanted me to be here so I could give my explanations of votes and I was not hurt. But are we really sure that less noisy tyres are really in everyone' s best interests?
We can only congratulate our colleague, Mr de Roo, and support him in his efforts to include noise pollution in the context of protecting the environment. Unfortunately, the impact of the increase in road traffic density is not limited to pollution from end-of-life vehicles and their recycling, something that has not yet been resolved in spite of its worldwide nature, or to the damage and harm this does to the air we breathe, or even to the serious resultant global warming. Road traffic also produces considerable, incessant noise pollution, which millions of people living beside roads and motorways as well as the humble pedestrian have to suffer on a daily basis.
So, the purpose of Mr de Roo' s proposals is to highlight a form of pollution that is generally overshadowed by others, and here we support him fully. But let us not forget that we must also set out more general requirements in relation to pollution from cars, which are becoming increasingly prevalent in developed societies and in our towns, and let us put pressure on the Commission to introduce policies to shift traffic off the roads and onto the railways and public transport. The Strasbourg tram is a clear illustration of this.
. (NL) For a long time now, the use of cars for transporting people and goods has been such a matter of course that we have given little thought to the effect this has had on many people and the environment. We only saw the economic gain and how convenient it was for the car driver, not the drawbacks. Exhaust fumes and the lack of traffic safety were accepted as part of the deal, as well as the noise cars generate.
Fortunately, over the past few years, this attitude has started to change. Many cities give bicycles and trains more space and restrict the freedom of cars. This does not end the problems caused by cars and lorries. The number of cars is still on the increase, as is the proportion of freight transport by road, and with it, noise pollution.
Looking at it through the eyes of the car industry, it is evident that manufacturers will pass the buck. They will look to the road owner - in general the Government - to increase safety and to reduce environmental pollution. As long as the car industry succeeds in doing this, they, themselves, do not have to look into reducing pollution caused by cars, or incur any additional costs as a result. In their opinion, noise pollution should be countered by using 'very open asphalt concrete' , a road surface which, however, can turn unexpectedly slippery overnight when frosty.
What matters now is that a choice should be made between the interests of the car and the car-tyre industries on the one hand, and the interests of the public and the environment on the other. Far too often, we see that the short-term interests of powerful industrial groups are given priority, whilst the majority of our electorate increasingly sets different requirements for political decision-making. Protecting the quality of our life, rather than making a fast buck, is gaining in importance all the time.
This contrast was highlighted once again during the debate on car tyres. Mr De Roo was right in demonstrating that the regulation proposed by the Commission will not sufficiently improve matters, and that it is technically possible to reduce pollution by a few decibels. This simply requires the political will to put sufficient regulations in place, to monitor compliance with the regulations and not to allow too much leeway. The Group of the European United Left has constantly backed Mr De Roo in this. We regret that his reasonable and self-evident proposals cannot count on the general approval they deserve.
Mankind moves, and moves other objects. Movement creates noise. Our amazing age of movement, to which we also owe our sense of freedom, is a noisy one. It is our freedom that creates noise.
The states, and also industry, are working to combat this noise pollution, which can cause illness.
The industry endorses the legislator' s resolve to make transport, the movement of people and goods, which is a cornerstone of free movement, safer and less polluting.
We are aware of the progress made in road holding, in resistance to wear and tear, in reducing fuel consumption, but for known technical reasons the investments in research and technology do not yet allow all the rapporteur' s demands to be reconciled. Global performance is estimated according to a range of often conflicting criteria that are well-known to tyre-manufacturers.
Yet we chose not to support the rapporteur because the amendments he has proposed will adversely affect safety, our safety, the life span of tyres and their road-holding properties. We condemn these amendments, which would lead to what I would also call a nonsense in industrial terms.
Yet again, the Union is putting the devil in the detail. And I will never cease to be surprised at the areas the Commission pokes around in and finds reason to legislate on.
Noise in all its forms may well be a scourge in our town centres, around our airports, on our roads, yet surely we should put road safety first.
Anyway, what do we find most annoying on a day-to-day basis? Is it the muffled sound of tyres in contact with the road, or the sudden acceleration of vehicles and the roar of powerful motorcycles? It would be better to do some in-depth research on road surface noise and dangers.
Let us not lose our sense of priorities and, what I would term, legislative efficiency.
Bakopoulos report (A5-0168/2000)
Mr President, I also voted for the Bakopoulos report because it is certainly right to exercise a certain amount of caution when placing products on the market which could be harmful to us all. But I would suggest that we are going too far with these directives, and that we are taking up too much of Parliament' s time discussing such technical subjects, such technically important subjects. Would it not be preferable to authorise the Commission to decide in a single directive which new harmful elements should be marketed, thereby avoiding spending so much time on each occasion that this comes up, going through the procedures to ban the placing on the market of new products yet again?
AIDS:
We voted for the joint resolution on AIDS, because if it produced any effects, and there is no guarantee of this, it would mean progress. Yet we do not always agree with the wording, in particular of the recital that implicates only the African Governments or cultural and religious traditions that obstruct the effective implementation of anti-AIDS measures. That may be true, but at the same time it is a way of concealing the responsibility of an entire health system dominated by pharmaceutical trusts and the race for profit. The reason people die in Africa, as in many poor countries, of malaria, bilharzia, tuberculosis or even just measles is not because of religious obstacles but because the people who are ill can afford neither medicines or care.
Telecommunications:
We voted against the joint resolution on mergers in the telecommunications sector. This resolution, in fact, does away with any idea of public service in considering that this sector, like others, should be based on 'an open market economy with competition' .
Moreover, the vague reference to the 'guarantee of growth and employment' will certainly not protect workers against the likelihood of redundancies as a result of future mergers. No binding rules are being envisaged to prevent companies from laying off workers on the pretext of restructuring, whereas the truth is that they are seeking to boost their profits.
Furthermore, obviously we do not propose to join in the ode to 'effective competition' contained in this resolution.
Once again communication is being regarded purely as a commodity from which to derive the highest possible profit. We reject that approach, which disregards people' s social needs. The ever-increasing influx of private capital into public operators that have become multinationals is now encouraging these operators to wage a ruthless economic war. This means a way of sharing out the world markets that gives priority to the more profitable areas and leads to unfair pricing, quite apart from job losses and job insecurity for hundreds of thousands of workers.
The national and European political authorities must therefore impose public service constraints on all these operators, whatever their origin, for example:
for fixed telecommunications: lower charges for local calls, which in France make up 83% of the average bill of private individuals;
for mobile communications: in addition to lower charges, total coverage of the territory, even if it means using satellite links in inaccessible places;
for rapid Internet access: in addition to a radical reduction in charges, a timetable for the complete coverage of the territory.
At a time of indecent, record profits, that is how to include communication among the fundamental rights respected by a quality public service.
Human cloning:
Mr President, the majority of the Group of the Greens/European Free Alliance has voted in favour of this resolution. In the debate in the Chamber yesterday on cloning, I heard a number of people more or less clearly defending cloning for the purposes of medical treatment, on the grounds that this would be quite different from cloning for reproductive purposes. Unfortunately, there is a tendency now to engage in a new semantic debate or strategy of this kind which would lead to a watering down of the moral implications of cloning human beings. Those who do not wish to permit any form of cloning would be viewed as immoral in the sense that we would be allowing people to suffer from diseases such as Parkinson' s which would be curable if only the ban on gene technology were lifted.
This is a completely absurd assertion which I think ought to be withdrawn. Researchers throughout the world have said that Parkinson' s disease and other serious illnesses can perfectly well be cured by other methods. We also heard Emma Bonino say that politicians must take risks, but we in the Group of the Greens/European Free Alliance believe that it is our absolute duty as elected representatives to identify the risks and to be careful.
In this connection, I should also like to ask the Group of the Party of European Socialists why they have not called on Tony Blair to withdraw the whole proposal, but are content to request that a committee on biotechnology be set up. We must observe the precautionary principle, in this case more so than ever.
We must ask ourselves the most important question of all. For what purpose should we clone human beings? I believe we must realise that there is a race going on in the field of genetic technology, which means that there is a great risk of overstepping the limits in a quite horrifying way. The technology is developing incredibly fast now. We cannot just content ourselves with this debate. Rather, we must push the debate further and speed it up, whilst also observing the precautionary principle.
I was one of the 237 MEPs who voted for the resolution tabled by the Group of the European People' s Party and European Democrats on human cloning.
Science has always had two sides to it: it has always been the case that discoveries can be used for our benefit or against us: the wheel can be used to move us around more quickly or to kill people; revolvers can be used to defend or murder people; atomic energy can improve our lives or make atomic bombs. In the case of cloning research, I wonder whether, in actual fact, a decision has already been made to do something to harm humanity rather than waiting for unbiased research to generate scientific results and only then deciding how to use them. It would have been better if Europe were able to decide and not just one Head of State.
Mr President, given the conflicting viewpoints on the therapeutic cloning of humans, we can imagine that a great deal of restraint will be needed when applying this new technique. Commercial and industrial cloning, or cloning in order to create people with certain characteristics is unacceptable in everyone' s book, and rightly so. Nevertheless, we are today dealing with two conflicting points of view. Within the GUE/NGL Group, it has been left up to the conscience of the individual members as to how they wish to vote. In my opinion, the difference between the views of the Christian Democrats and the Greens on the one hand and the Social Democrats and Liberals on the other hand is that the former emphasise the penal implications for the medical profession, whilst the latter focus on the need for further research into the effects. I myself endorse the latter.
A solution needs to be found for people who need a new heart, a new kidney or liver, as well as for people suffering from Parkinson' s disease. This too is a question of ethics. My party, the Socialist Party in the Netherlands, exercises utmost reserve with regard to cloning and genetic manipulation. From this perspective, I have been able to support the alternative put forward by the Social Democrats and Liberals rather than that put forward by the Christian Democrats and Greens which goes for all-out rejection. Moreover, it appears as though it will be possible, within the next couple of years, to use the recipients own brain stem cells to grow organs which are not rejected by their bodies. I very much prefer this technique over and above the circuitous route developed in Great Britain, which is based on the reproductive technique.
Mr President, together with the Group of the Greens/European Free Alliance, the Group for a Europe of Democracies and Diversities and the Union for a Europe of Nations Group, I voted in favour of all parts of the resolution from the Group of the European People' s Party and European Democrats. I am extremely pleased about the decision taken. At the same time, I am concerned about the narrow majority by which the resolution was adopted: 237 votes in favour, 230 votes against and 43 abstentions.
I presented a text concerning the unique, equal and inviolable dignity of human life when the Charter of Fundamental Rights of the European Union, which was adopted almost unanimously by this Parliament, was referred to us for consideration. It is important that we be guided by the view of human life which has characterised this Europe of ours for more than a thousand years. Civilisation and humanity show their character most clearly in the way in which they treat life when it is defenceless.
We must say no to the cloning of human beings. Human beings are subjects, not objects.
Mr President, I think it is a great achievement in human rights terms that we have succeeded in giving a signal with this resolution - a signal that it is not acceptable for embryos to be deliberately created for research purposes. And I think that this resolution makes it clear that human life must not become a kind of consumer item. But I, too, am unhappy about the small majority in favour of this motion for a resolution. I hope that this is just because of tactical games on the part of the Socialist Group. I have to say that I think their behaviour here has been shameful. There have been calls for a temporary committee without it being made clear that Tony Blair is delaying his decision until this committee comes to a conclusion.
This smacks of contradiction. It is shameful, to say the least, to ditch all your principles out of loyalty to Blair. I would like to stress once again that we have always said that this is about 'therapeutic cloning' . We have the alternative of using human stem cells to achieve the same result.
But I also hope that the Commission will now have the courage to act on the demands we have made in this resolution, by refusing to grant research funding to establishments which use these means directly or indirectly.
Mr President, this morning our group discussed our attitude to paragraph 5 of the motion for a resolution on cloning, which states that there can be no difference made between cloning for reproductive purposes and any other sort. The matter is a controversial one and depends very much on one' s chosen perspective. There are two points of view, with no real great difference between them. In the first place, technically speaking it is a question of the same sort of procedure. Secondly, philosophically speaking, if the action is examined from the point of view of the foetus, there is no difference at all. In either case it is being used as a tool, as something to use, and not as a living being with intrinsic value.
Everyone is touchingly unanimous in their opinion that cloning for purposes of reproduction is unethical. My own profound concern relates to what grounds we have for preventing it, and I am someone who has studied philosophy. Are our arguments later to be abandoned on the basis of the fact that we actually already clone anyway, technically speaking? Does our purpose matter in the end, if the deed is the same? I voted against Amendment No 5 today only because, in my opinion, it would have required justification. However, I do not think that there are any grounds for making a distinction from the point of view of technical methods or the foetus. For that reason, discrimination such as this cannot be approved without the proper kind of thorough discussion.
. (EL) My group, the European United Left, did not support either of the two motions. We disagree with the proposal by the European People' s Party because, behind its total opposition to human cloning, it is merely taking up its familiar stand against abortion. On the other hand, we are not covered by the Socialists' position because it does not take a stand against the decision by the British Government, which has paved the way for cloning for medical purposes, thus giving the American administration the green light to take similar action, as demanded by the biotechnological industry. We believe that, without wasting any time, what we can do today on such a complicated and difficult issue is to set up a temporary parliamentary committee on bioethics to give us the basis for a substantiated, in-depth discussion of the problem of medical embryonic research resulting from human cloning.
Therapeutic cloning entails creating an embryo by cloning only to destroy it afterwards, in order to remove cells for medical research purposes and, later perhaps, with a view to curing currently fatal diseases. So the intention cannot be said to be a bad one. The method, however, is highly questionable, for at least two reasons. First, a life is created (either by using a surplus embryo originally destined to create a new human being, or by using a cloned embryo), and then it is destroyed to save another one. Do we have the right to create in this way categories of sub-humans that can be manipulated at will? Quite obviously, I think not.
Secondly, although everyone agrees that human cloning must be condemned in general, some people are trying to draw a distinction between 'reproductive cloning' (aimed at reproducing a complete human being), which would be banned, and 'therapeutic cloning' , which could be authorised under supervision, subject to certain limits, and provided it is not carried out for commercial purposes. But that is an artificial distinction, since it is based on the intention behind the cloning, whereas the act itself is identical in both cases: therapeutic cloning also essentially involves the reproduction of embryos by cloning. All cloning is by definition reproductive.
The cloning of embryos for research purposes, or even the mere use of surplus embryos for these purposes, would amount to crossing an invisible boundary beyond which the exploitation of human life would become acceptable. We would be entering a different society, one contrary to our values.
One solution to this dilemma would be to speed up research into the possibility of obtaining stem cells from adult organs, which could be clearly earmarked for therapeutic purposes, as called for in the resolution tabled by our fellow Members, Elisabeth Montfort and Nicole Thomas-Mauro. That kind of procedure would be acceptable, since it is comparable to organ donation. Looking ahead, that suggests that perhaps our current questions concern only a transitional stage in the research. At any rate, we hope so.
Unfortunately, the working party, which has dubbed itself a 'Convention' , responsible for preparing the first draft of a Charter of Fundamental Human Rights is about to take a wrong turning here. Article 3 of the draft, as it stands, confines itself to prohibiting 'the reproductive cloning of human beings' , i.e. it perpetuates the false distinction that we reject. I tabled an amendment on this point, together with a few other Members, but although it was worded in very moderate terms, it has not, to date, been accepted. Really, from whatever angle we look at this Charter, it is impossible to find any virtue in it whatsoever.
Throughout the ages, mankind has had to consider how to guide scientific developments so as to bring them in line with ethical and social choices.
This issue is all the more sensitive when it concerns human beings and genetic foundations.
We must, therefore, be extremely cautious, without going so far as to be obscurantist.
Given the present state of our knowledge and of the ethical debate, and in view of the UK Government' s unacceptable authorisation of human cloning, the first thing we must seek is a total and absolute moratorium on all experiments in human cloning.
The second, after hearing the opinion of the European Committee on Ethics, is to define clear guidelines that guarantee human dignity.
As they stand at present, I do not like any of the resolutions submitted by the groups.
The Socialist Group is not calling strongly enough for an immediate stop to all human cloning.
The PPE Group seems to be making a final judgment on such sensitive points of discussion as the distinction between reproductive and other cloning.
In my opinion, however, I think it would be useful to obtain an analysis from the European Committee on Ethics on these points, in order to clarify the issues.
The urgent nature of the subject should have demanded an effective approach:
an immediate and absolute moratorium;
in-depth reflection and a very wide-ranging basic debate prior to a directive laying down the rules to be adopted.
That is not the case with the resolutions put to the vote today.
I will therefore abstain on these motions for resolution.
There are some issues on which political differences should be set aside, not to make it appear as though a consensus could be reached but because they face everyone right across the board. And if there were to be only one such issue, without doubt it would be the defence and promotion of human life and dignity.
Over the past few decades, scientific research has made enormous strides and given hope to those suffering from illness or disabilities and to their families. Yet at the same time, some of this research and some of the scientists involved in it seem to have lost sight of what I would call a just and sound scale of values. It is therefore up to those responsible for the common good, especially in the moral and political field, to put right certain abuses. This applies to the British and American decisions to permit, respectively, cloning and the use of what are called unplanned 'supernumerary' embryos, in both cases for therapeutic purposes.
This raises a great many, closely related, problems. There are not two kinds of cloning, reproductive and therapeutic. We must continue to prohibit the creation of human embryos endowed with the same genetic make-up as another human being, for whatever purpose. Indeed, no human law that is not criminal can ever deny the fact that the embryo represents the beginning of life. So it is unjustifiable to destroy an embryo under any circumstances, even to cure someone who is ill, for how could anyone decently justify destroying one human being in order to cure another? Similarly, and more generally, life is an indivisible whole, it is present from the moment of conception and as such, is no longer subject to any human wishes. Does the recognition of life depend on whether it is planned?
Certainly, as responsible individuals, the potential parents have to give some thought, before conception, to having a child; but once conceived, that child exists and any manipulation of it, let alone planning its destruction for whatever reason, is an infringement of its fundamental rights and, in the worst case, a crime. It was a good thing that our Parliament took a clear stance on these abuses and thus, even if against the wishes of some of its Members, opted for life.
- (DE) I abstained in the vote on the PPE/Greens/EFA motion for a resolution on human cloning. I think it is right to take a stand against the decision taken by the British Parliament. It has been stressed that the European Parliament is standing by its decision to ban cloning, and consequently also to withhold all funding for clone research.
However, I regard paragraphs 6 and 8 in particular as very dangerous, because the medical claims being made for biotechnology are taken at face value here, although the results so far have at best been contradictory. By calling for further research into gene therapy and other forms of genetic engineering, the European Parliament is treading on very thin ice, particularly as there is not a word about the risks or about unsuccessful experiments, nor are they subjected to any kind of political assessment, all of which would cast some doubt on the unreservedly positive claims being made.
This expression of the European Parliament' s views on the cloning of embryos may represent a success in the short term. However, I fear that totally uncritical calls for more medical genetic engineering could in the long term completely undermine this success and even reverse the situation completely. They could open the door wider for technology whose implications are completely unknown.
The recent decision by the Governments of the United Kingdom and the United States of America to allow the cloning of human embryos, in order to create 'spare part stores' for bones and vital organs, raises huge questions and problems. This decision was taken before giving due consideration to numerous crucial medical, moral and social issues. No one disputes the fact that rapid developments in genetic and molecular biology have opened up new paths for science, reduced the gulf between the impossible and the feasible and given us hope that we can combat the diseases and illnesses which are the scourge of mankind.
At the same time, however, and precisely because biomedical science has incalculable potential and a tremendous ability to penetrate every aspect of human life and development, turning dreams to nightmares, both the scientific community and society as a whole at all levels need to address the urgent and vital question of who should have control of this new, highly powerful scientific 'weapon' and why?
Where capitalism in its most unadulterated and depressing form and the unbridled market economy rule, there is a fine, indiscernible line between the scientific motives and speculative madness of the multinational pharmaceutical monopolies. It is criminal for issues which impinge on human existence itself, on life and death, to be commercialised beyond the bounds of any social or political control. The rapid rate of advance in this area, with crucial questions unanswered and matters of capital importance pending, is fraught with danger, given the huge economic interests hiding behind this endeavour.
The 'therapeutic cloning' plan will be the spark that kindles the fire since no one can guarantee that limited and specific use will be made of cloning. The cloning of embryos could become the 'Trojan horse' which rekindles attempts to clone or 'counterfeit' human beings, with unpredictable and possibly dramatic consequences for the human race, and it must be averted.
The biggest risk is not inherent in the power of science but in the erroneous and uncontrolled exploitation and application of science. And when these activities are conducted in the context of the profit motive and its obscure interests, then we must be especially attentive and constantly vigilant.
Lucas report (A5-0187/2000)
Mr President, this is the second time today that we have talked about a report which will help us all to sleep, particularly the elderly. How could we not support this report which aims to reduce the noise of aeroplanes which come and go from airports surrounded by the homes of many people, who are certainly disturbed at night but also during the day?
However, allow me to put forward a proposal pertaining to this: that, in future, we try to build lots of small airports in isolated, uninhabited areas instead of a few enormous ones in state capitals.
I welcome the communication from the Commission, which underlines the fact that air transport is rapidly having an increasing impact on the environment at local, regional and global level. Clearly we cannot allow this trend to continue and must rapidly adopt measures to reverse it. What is at stake, indeed, is the protection of the environment, the quality of life and the health of Europeans.
We could make serious progress if we implemented the Commission' s proposal to apply the principle of 'reward the best and punish the worst' to air transport in Europe, drawing a clearer line of demarcation between the various activities on the basis of their quality in environmental terms. Although the Commission' s communication describes a number of possible instruments, such as economic incentives and more stringent standards, it does not set out any measurable objectives or timetables. Nor are there enough practical measures to encourage aviation to pay more respect to the environment. So it is essential to set objectives and to respect timetables, so that the aviation industry, the airlines and the users can adapt to the legislative measures in good time.
That is the exercise on which the European Parliament has embarked. Its report tackles several of the problems caused by air transport. In particular, it looks at the problem of noise, which is an increasing source of concern to the people of Europe. According to a study conducted under the EU' s fifth environmental action programme, 80 million people in Europe are exposed to noise levels that scientists regard as intolerable, while another 170 million are exposed to disturbing noise levels. Recent studies also show that there is a link between aircraft noise and sleep disturbance, health and learning ability.
People who live close to airports are particularly affected by the noise of night flights. The ICAO has initiated a process of revising noise levels. The European Union must support that process and, if necessary, the Commission will have to take additional measures if the ICAO does not reach a satisfactory agreement. There are two ways to reduce aircraft noise: at source, thanks to more stringent certification standards and plans for phasing out aircraft that do not comply with them, and by land-use planning measures near airports.
Then there is the problem of gas emissions. It has been admitted that emissions from aviation account for about 3.5% of the global warming produced by human activity. According to forecasts, these emissions will rise by 3% a year over the period 1992 to 2015. So it is both urgent and vital to take measures to reduce aircraft emissions.
The list of pollutants from air transport is a long one. This alarming fact should encourage us to take measures very quickly. That means the Member States must give the Commission a clear negotiating mandate so that at the time of the 33rd session of the ICAO Assembly in 2001, it can vigorously pursue the environmental and transport policy objectives.
At a time when France has entered a conflict with the main users of diesel oil (truckers, farmers, ambulance drivers), which risks spreading around Europe with the escalation in fuel prices, at a time when negotiations have begun in Lyon on implementing the Kyoto Protocol, with all its provisions that need to be adopted in The Hague to combat emissions of greenhouse gases, we can see how far we still have to go at all levels to shift away from modes of transport that pollute and damage the environment towards environmentally sustainable ones that make a real contribution to the fight against greenhouse gas emissions.
In that sense, Mrs Lucas' report sets out the positive measures that will help reduce pollution in air transport including, in particular, the phasing out of the loudest aircraft.
At the same time, it raises practical and political problems, namely the obstacles of air transport policies and their adverse environmental impact. Europe' s measures to reduce greenhouse gases are being blocked by the fact that it has excluded air transport, a major CO2 producer, from the Kyoto Protocol and the plans to reduce pollutants. A tax on kerosene, environmental charges, zero VAT rating of air tickets: these are all points that need to be considered in order to establish fair competition between the different modes of transport.
My group has just voted in favour of the Lucas report, because of the following considerations. A massive warming of the earth's atmosphere in coming years because of emissions of carbon dioxide and other harmful gases was recently forecast, once again by the World Wide Fund For Nature. This calls for an immediate response in the form of a rational policy and an economic system that is not solely geared towards short-term profit. With an estimated share of 15%, air transport is, of course, not the only cause of air pollution and by no means the most important. However, bearing in mind the forecast doubling of air traffic by 2015 within the EU alone, it is positively essential for the Council, the Commission and the European Parliament to take joint measures to limit the environmentally harmful impact of air traffic. These measures need to cover the whole range of harmful impacts, including emissions, noise, and poor air traffic management and town and country planning, and to take account of the economic interests of airlines in a balanced way.
We support setting rigid limit values for emissions and noise pollution and the EU initiative being called for at the forthcoming 33rd ICAO Assembly. And should the outcome of the ICAO Assembly be unsatisfactory, we are therefore also calling for the EU to set its own limits. Measures of this kind can and must encourage the air transport industry to develop new technological solutions, and more efficient, cleaner and quieter jet turbines.
The twentieth century has witnessed some tremendous technological progress, especially in the field of transport and other long-distance communication. This has created two holy cows: the car and the aircraft. Those who seek material gain from cars or aircraft are prepared to subordinate everything to their freedom to use these modes of transport, and overlook the adverse effects on their fellow human beings and the environment.
Aviation and airports have now become a privileged sector. They are largely exempt from taxes and environmental rules. This is why they can offer their services comparatively cheaply, even if the airfares are high on journeys governed by a near-monopoly. For this reason alone, aviation can win the unfair competitive battle against the railways, which have lost a large part of their share of international passenger transport to other modes of long-distance travel, especially aviation. As a result, cross-border railways are having to rely increasingly on privatisation plans and major investments in the high-speed network. These measures, however, have a number of detrimental effects on the public and the environment, effects which would not have emerged without the competition from aviation.
It is high time that aviation met normal environmental requirements of the kind that are in place for all other sectors, in order to protect the public and the environment against noise, emission of harmful substances and risks of accidents. Should this render aviation companies less profitable or hinder the enormous growth in air transport, this would not be a disaster, but rather a necessity. Mrs Lucas has made a few modest steps in the right direction and these are largely in line with what my party, the Socialist Party in the Netherlands, endorses.
- (SV) We abstained from voting in the final vote on Mrs Lucas' report. We share most of the points of view presented in this about the need for a more vigorous policy to combat the negative effects of aircraft upon the environment. We cannot, however, support paragraphs 20 and 23 of the text. These propose a direct right of taxation for the EU in this area, together with the standardisation of national legislation on country planning. We are firm opponents of these proposals.
Immediate, radical measures are urgently needed in order to protect the environment from the adverse impact of the ever increasing use of air transport.
However, the Commission proposal approaches the problem from the angle of competition and the profits of the aviation industry and the airlines. As a result, it fails to deal with immediate priorities and, more importantly, only addresses in vague and general terms the problem of permissible limits on emissions of greenhouse gases and the definition of new, or at least improved, standards and rules which need to be applied at local and regional level and promoted at international level.
Similarly, it only contains vague, unsatisfactory proposals on reducing permissible noise levels, especially in the vicinity of airports during the day and, more importantly, at night.
A whole series of basic issues, such as land use around airports, improving air traffic etc. has been ignored, issues which are important factors in dealing with the environmental impact of air transport.
The Commission proposal is mainly money-driven. Instead of forcing aerospace companies to develop research and apply newer, more environmentally-friendly technologies, it backs measures to boost revenue by introducing new taxes on aircraft purchases or changing the VAT arrangements for airline companies or the tax on kerosene, all of which can easily be passed on to the final consumer.
Attempts to reduce the number and times of flights by increasing the price of tickets, in conjunction with constant efforts to erode labour costs and safety specifications, are merely ways of maintaining, if not increasing the profits of the aviation industry, not measures to reduce the adverse environmental impact of air transport.
Typically, no mention is made of liberalising the air transport market, which is exacerbating not only the environmental impact, due to restricted controls on old, inadequately maintained aeroplanes, but the very safety of flights and passengers.
Zabell report (A5-0203/2000)
Mr President, this report refers to the fight against doping in sport. Unfortunately, the international sporting authorities have not been able to halt or even combat this extremely serious scourge. Doping in sport is like a priest who sins or a tone-deaf musician. It is unthinkable that in sport, which stands for honesty and competitiveness, there are athletes who win because they use drugs. I therefore voted against this report because it does not go far enough in calling for a genuine change in the fight against doping. We should set up a European anti-doping agency instead of waiting for a world-wide agency to do what an individual state cannot achieve. How can so many countries be persuaded to agree?
Mr President, with regard to the Zabell report, I would like to make it clear that I only voted for the amendments which require a legal basis, while I voted against the report as a whole. Indeed, current events show that the policy adopted by the World Anti-Doping Agency is a failure, and Europe should not have associated itself with it since it is a policy made by others and for which we should not have to bear any responsibility.
It is a shame that Europe has not understood this, and that today and over the coming years it will find itself involved in a very tough fight, where it will have to use much more incisive, firm and hard-hitting means. I have tried, drawing on my wealth of experience, to make the Members of the European Parliament understand this. I am sorry that many of them have not fully grasped what I have been trying to make them understand throughout this part-session.
. (NL) Playing sports is good for us. After all, playing is in our make-up and benefits our health and sense of well-being. But unfortunately, the enjoyment we derive from sport has come under pressure over the past decades and has been marred by a persistent and one-sided focus on performance and ever greater commercial interests. The use of doping in sport must be seen against this background. In my opinion, the phenomenon of doping cannot be considered in isolation but forms part of the commercialisation of a leisure activity. As a result, the discrepancy between amateur and professional sport has become far too pronounced.
Sport is high on the agenda in the Commission' s Helsinki report. In the resolution too, sport is commended as fulfilling a social and integrating role which brings people closer together. It is regrettable that many major sports events show signs of the opposite. Not for nothing did the Dutch chef de mission, Andre Bolhuis, nickname the Olympic Games in Atlanta the Olympic War, probably because these games involved thousands of police and because of the hostile atmosphere which the American public and their media created with regard to overseas sportspeople. If we are to counter these expressions of hostility, which we also encounter during international sports events in our countries, sportsmanship needs to be placed at the top of the bill once again. The focus on performance and commercial interests should disappear very much into the background. This would at the same time create a much better climate for fighting the use of doping in the most effective way possible.
In the area of sport, the Treaty does not accord any direct powers to EU institutions. Accordingly, the involvement of the Community in fighting the use of doping should be low-key. The sports sector is organised in its own unique way and national federations and unions still play a key role in this. Consequently, I do not agree with the request to include a reference to sport in Article 151 of the EU Treaty. After all, pressing for a Community-wide sports policy runs counter to the subsidiarity principle.
Although the resolution we voted on a moment ago does contain positive elements, I cannot support it mainly for the aforementioned institutional reason.
I am very glad we were able to hold a discussion in this Chamber on the serious public health problem of doping in sport. I must congratulate the European Commission on the action plan it has proposed, together with the rapporteur and Mrs Buffet, President-in-Office of the Council.
Under the terms of the Olympic Charter, sport must embody "a spirit of friendship, solidarity and fair play" . Doping in sport runs totally counter to that ideal. Yet doping products are widely used by professional sportsmen and women, but also by amateurs.
This scourge, whose true scale is difficult to measure, is a complex phenomenon that poses a serious risk to the physical and psychological health of the sportsmen and women. It is also a form of cheating that is contrary to the sporting ethic.
Because of that, we must take stronger European Union action to combat this phenomenon. I therefore support the inclusion of a legal basis in the Treaty that would allow for Community action in the field of sport. I know that this issue is giving rise to much discussion, which will in fact help fuel the debate to be held in the European Sports Forum in Lille on 26 and 27 October. I will, of course, take part in it and give my views.
Apart from that, I endorse the call for the Commission to step up research into the causes of doping in the various sports disciplines, even though we know that one of the main reasons for the spread of doping lies in the commercial profits that are now linked to sport.
Under the Fifth Framework Research Programme, the European Union will have to conduct more research on doping substances, on methods of detection and on the health impact of using doping products.
I think it is also vital to launch information campaigns on the risks associated with doping products. These campaigns should be aimed primarily at young people and be conducted with the help of athletes with an established reputation.
Since doping must be combated at international level, the creation of the World Anti-Doping Agency (WADA) is without doubt a vital step forward. This agency, set up in 1999, is currently operating under transitional procedures that leave something to be desired in terms of transparency and independence. I am glad to say that the French Presidency has undertaken to improve the way it operates.
Let us restore the true value of sport. Above all, sport must be regarded as an educational and social activity that encourages team spirit, solidarity and loyalty and helps combat racism and xenophobia.
We are voting against recitals I, J and K and are abstaining from voting on paragraph 2. In different ways, these three recitals and this paragraph are urging the Commission to integrate sports policy into the texts of the Treaties. Sports policy is a policy area characterised by its cultural context and framework and ought not therefore to be covered by the texts of the Treaties. Sports policy is an area in which the Commission clearly ought not to have powers. In our opinion, such powers are covered by the subsidiarity principle and ought to be exercised at national or lower levels of political decision-making. We are abstaining from voting in the final vote.
I would like to emphasise the main reason, within the context of the common line taken by the Group of the Party of European Socialists, why I voted for the Zabell report. It is because of the priority given to prevention.
It is, in effect, right to focus first and foremost on prevention. The myth that it is possible to be 'beautiful, powerful and highly successful' without making any effort must be exploded in schools and in society.
Young people must be taught that taking shortcuts to success and to the realisation of their projects is always extremely dangerous. This line was included in the pilot project which Parliament opted for in the 2000 Budget, providing for a large-scale anti-doping campaign. But what has happened to the project? None of the timeframes laid down have been respected to date. The list of candidates for the project should have been selected right now in September.
Therefore, we must start to be coherent in our intentions or we will be indulging in fine theoretical discourses which have absolutely no substance outside this Chamber.
Mennea report (A5-0208/2000)
Mr President, I voted for the Mennea report on sport because it contains a large number of positive elements and, in particular, because it highlights the importance of continuing the current practice of organising sporting events for disabled people. I hope that this report will lead to the introduction of subsidised sporting events for the elderly. If competitors were grouped according to age, in the same way that boxers are grouped according to weight, we could organise sporting events for people over 30, 40, 50 or 60 years of age. Mr Mennea would certainly win another Olympic medal if we held events on the basis of age.
Mr President, I would like to thank the Members who voted for my report. In my opinion, Europe has today taken a step forward in its approach to the world of sport. Our task is still far from complete, for sport is continually changing and Europe cannot afford not to follow these changes. I hope that the work which we have begun today, here in the European Parliament, will soon be completed.
I would like to make it clear that some of the points I had proposed were not approved, such as the status of sportspersons and the sporting contract etc. I hope that Europe will soon become more mature from this point of view and take into consideration those points which were not included.
Mr President, I voted against Mr Mennea' s report, which is no reflection upon Mr Mennea. I remember his time as a great sprinter, and I was delighted that someone from a European country was able to end American dominance of the sport.
I voted against Mr Mennea' s report because I am quite adamant that, in accordance with the subsidiarity principle, sport is not a matter for the European Parliament. By turning sports issues into political issues, we do a disservice both to sport and to the idea of drawing the peoples of Europe closer together. I believe it is downright harmful, as well as wrong, to try to create a legal basis in this area. On the basis of the subsidiarity principle and given the sort of society I want to work for, I believe in sport' s own ability to deal with these issues in national and international associations. Let us unite behind this idea.
I also believe that the Bosman judgment has done very great harm to football and that the sporting community has every reason in the future to ask the European Parliament and the European Union to keep away from this area. Let these issues be handled at national level and by the sporting community itself.
At a summit in Davos, Zbigniev Brzezinski, President Carter' s adviser, spoke about the need to use sport, show business and entertainment as a pressure valve for the millions of marginalised people that unrestrained free trade produces every year in a general free market economy. A word was even coined for this new version of 'bread and circus' . It is 'tittytainment' , formed from the American slang for breasts and the word entertainment.
The lesson was learned and the idea of sport as an entertainment, as an industry and as the opium of the impoverished masses of the world, took off. There is an endless succession of world cups, European cup finals, Grand Prix competitions, the Olympics of Helsinki and Sydney, football, tennis, races, car rallies and horse races.
All this is done in the name of the social function of sport, which produces healthy minds in healthy bodies, to the point that the Treaty of Amsterdam now includes a declaration on sport emphasising "its role in forging identity and bringing people together" .
Indeed, we all know that, thanks to sport and to the Olympic Games, the Peloponnesian War never happened, that Athens and Sparta truly loved one another and that the circus brought the gladiators together. From the evidence of the Heysel stadium, with its death toll, to the British hooligans at the UEFA Cup in Copenhagen and elsewhere, not forgetting the case of Nivel, the French policeman murdered by German supporters, let alone the Turkish 'tourists' , the French PSG and others, it is quite obvious that sport makes people more sociable, tolerant and cooperative and fosters all those other qualities which have been promoted so well by the French suburbs and inner cities, since the World Cup, through the festive bonfires created by setting fire to cars.
Nor did high-level sport produce dozens of cases of rape and sexual attacks in the Olympic village in Atlanta; and French tennis champion, Nathalie Tauziat, who wrote a book criticising the very emotionally charged atmosphere behind the scenes of the tennis courts, was obviously eliminated from the French team selection in Sydney in the name of the team spirit and significant social values fostered by sport, according to Mr Mennea, the rapporteur for the Committee on Culture, Youth, Education, the Media and Sport.
Once this balm and these nice sentiments have been applied to the galling wounds of real life, our rapporteur becomes well aware that sport is not a cultural phenomenon but a political and strategic instrument used to enslave the citizen, who is made to forget the loss of his civic powers through a form of televisual training developing age-old instincts.
Share-capital companies, sports-club factories, from Manchester United to AC Milan, not to mention the US basketball and golf circuits, doping, the industry of anabolic steroids and other performance-enhancing drugs, which have left Pankov' s Germany and the Soviet Union to spread throughout the world, Adidas, Nike and other sponsors who want to see results, transfers to the tune of dollars beyond our wildest dreams, the EU Court of Justice' s judgments, including the famous 1995 Bosman judgment that everyone criticised but that ensures the free movement of young sportsmen and women and sports merchandise, the huge commercialisation, the alleged re-broadcasting rights and the collusion between sport and business - that is the real face of the industrialised world of sport that comes under our Community legislation.
It is from that manipulated world that we must protect real sport, the amateur sport practised in thousands of clubs, which have limited resources and survive thanks only to the devotion, ability and generosity of a huge number of voluntary workers.
That is where we must put our public funding, instead of investing it for the benefit of the tin gods of world stadiums.
That concludes the explanations of vote.
(The sitting was suspended at 1.36 p.m. and resumed at 3 p.m.)
Mr President, I wanted to express my concern as some facts are liable to be misinterpreted. With regard to the urgent debates, we argued in favour of the inclusion of the Temelín nuclear reactor because this is a topic which is very much in the spotlight at the moment. However, I would ask you if we could move on to the debate on Iran as soon as possible. This remains necessary due to the relentless violation of human rights - the execution of the death penalty by stoning springs to mind, as well as the constant disruption of international television programmes. We voted in favour of Temelín but we believe that a debate on Iran is just as imperative.
Mrs Maes, Iran is to be covered in the debate on human rights, as is the Temelín nuclear power station. I hope that this will meet your concerns.
Approval of the Minutes of the previous sitting
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
(The Minutes were approved)
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
Nuclear submarine accidents
The next item is the joint debate on the following motions for resolutions:
B5­0704/2000 by Mr Sakellariou and others, on behalf of the Group of the Party of European Socialists, on nuclear submarines;
B5­0707/2000 by Mr Belder, on behalf of the Europe of Democracies and Diversities Group, on the sinking of the Kursk submarine and the danger of nuclear pollution in the former Soviet Union;
B5­0709/2000 by Mrs Thors and Mr Väyrynen, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the sinking of the Kursk submarine and the danger of nuclear pollution in the former Soviet Union;
B5­0717/2000 by Mr Posselt and Mr Oostlander, on behalf of the Group of the European People's Party (Christian Democrats) and the European Democrats, on the sinking of the Kursk submarine;
B5­0725/2000 by Mrs Schroedter and others, on behalf of the Group of the Greens/European Free Alliance, on the danger of nuclear submarines;
B5­0736/2000 by Mrs Muscardini, on behalf of the Union for a Europe of Nations Group, on accidents involving nuclear submarines;
B5­0738/2000 by Mr Sjöstedt and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the sinking of nuclear submarines.
Mr President, together with those who submitted the joint resolution, I, too, would like to express my deepest sympathy to the relatives of the Kursk nuclear submarine crew who died. May they find comfort and strength in God, who can only truly gauge their sorrow and will gladly relieve their suffering.
The dreadful humanitarian disaster involving the Kursk once again brought home to the Russian population and to us how dangerous the consequences of accidents involving nuclear-powered installations and craft can be, and how important it is to comply with nuclear safety regulations. This awareness-raising process has been set in motion, not least thanks to - and I would like to stress this here - those directly involved: Russian citizens and social organisations with a sense of responsibility. Their names are no secret. Not only do they deserve our respect, but also all the European support we can provide. How irresponsible, on the other hand, is the way the Russian authorities, fronted by the country' s military apparatus, deal with atomic energy? And that for as long as we can remember.
The nuclear contamination of the village Muslyumovo, in the southern Ural, with plutonium - and this is as long ago as 1949 - is a poignant example of this utterly reprehensible behaviour. According to a lady in the village, in the old days, mothers would contract leukaemia at the age of fifty. The same fate would befall their daughters at the tender age of twenty; nowadays, their grandchildren suffer from this deadly disease as young as two.
The joint resolution is absolutely right in highlighting the considerable nuclear risks which the dozens of scrapped nuclear submarines of the Russian northern fleet constitute. For the city of Murmansk and direct surroundings, I would like to add one major danger to this huge, potential risk to both the public and the environment, namely the cargo ship Lepse. Since the early sixties, this ship has served as a warehouse for atomic waste originating from nuclear-powered ice breakers. Due to the Lepse' s bad condition, its nuclear cargo should be transferred to and made safe in special containers ashore. At least, that has been the plan for years. Why has nothing been done about it? The answer is simple. It is down to the irresponsible attitude of the authorities, which refuse to meet the financier of the project, i.e. the European Union, halfway on two essential points: signing the agreement whereby Russia shoulders the responsibility for the activities, and the tax-free import of the required equipment for the operation. This is a striking example of Russia' s official stance in urgent matters of nuclear safety. The nuclear scandal in Moscow, which dates back to 1995, is also salient in this respect. At the time, the director of the scientific institute which developed nuclear, Chernobyl-like reactors, came up with an 'enlightened' plan to increase the budget of his institute by providing heating for the houses in the vicinity by means of the institute' s research reactor. The neighbourhood was tipped off in time and the whole plan was called off. In fact, the reactor was closed down. And how did the director Jevgeni Adamov fare? He made it to Russia' s Minister for Atomic Energy and is dreaming of another, far more profitable project, a real money-spinner: Russia as collection and processing point for foreign radioactive waste. May this serve as a warning to Europe.
Mr President, Commissioner, ladies and gentlemen, the Group of the European Liberal, Democrat and Reform Party is deeply touched by the recent disaster involving the Kursk submarine and shares in the grief of those left behind and the Russian people. In addition, we are greatly concerned about the nuclear time bomb and ecological disaster waiting to happen in the Barents Sea, involving the Kursk, but also other ship wrecks which are still located there. It is therefore of utmost importance for Russia to join forces with international organisations for nuclear safety, and I would ask the Commissioner to press Russia to take responsibility and inspect the still active nuclear submarines, adapting them to better safety requirements if necessary. There are plenty of international experts who could help Russia take stock of the problems and dismantle the nuclear waste present in the submarines in the Barents Sea. Needless to say, Russia must exercise complete openness and cooperate fully. Russia is also financially responsible. Could the Commission or Commissioner explain to me in what way the European Union can help Russia in the dismantling of shipwrecks and how it can stave off the nuclear radiation risk for our EU citizens?
Mr President, our prayers and sympathy go to the 118 sailors and their families. They deserve our solidarity. But it must also be considered that we have a major concern in connection with the Kursk disaster, namely the situation in Russia. We need to be quite clear that President Putin and the Russian authorities covered up a lot of the circumstances surrounding this accident. Facts were suppressed, falsified or hushed up. But in one interview he spoke the truth when he said that the Kursk accident was symptomatic of Russia's condition as a whole. This is a situation that we finally have to face up to. We have to see the reality for what it is. This is not just about nuclear safety and the nuclear submarine fleet, it is also about a mass of highly developed arms technologies for which there are no appropriate control and safety measures.
That is why it is of the utmost importance that we should do everything to ensure transparency finally reaches Russia. It is only because of Mr Nikitin, and the independent media, which face increased repression, that we heard about the disaster at all, four days after the event.Thanks to international support, it was at least possible to avoid the very worst and I hope that it will also be possible to find a solution. But that is not a satisfactory state of affairs. That is why they need not only our help, but also frank talking. What is called for is some plain speaking and an offer of cooperation that does not just mean reaching for our cheque book, but also includes developing the rule of law, democratic processes and independent media in Russia. The most important point is to educate and support all democratic forces, all the independent media, the administration, the judiciary, and young politicians, especially those in local government, so that Russia becomes a partner with whom we can safely live together in Eurasia.
I do not want to go into other issues such as Chechnya and a host of others at this point. Kursk by itself is symptomatic of how disasters in Russia can have a direct environmental and political impact on our part of Europe. That is why it is very much in our interest to make sure that Russia gradually becomes a democratic state where the rule of law prevails. What we are witnessing at present under President Putin is instead a retrograde trend which is a matter of great concern to us. So we have an enormous responsibility here.
Mr President, as other Members have already said, the Kursk accident demonstrates that even ten years after the end of the Cold War, military objectives are still considered more important than human life. I would also like to take this opportunity to express my deepest sympathy for the families who have been bereaved of their fathers and sons.
We know that it is not impossible that more people will yet be affected by this accident. Everyone is aware of the dangers posed by two nuclear reactors lying on the sea bed. However, no one knows how great the danger and the insidious impact on people's health will be. I therefore believe that we can only draw one conclusion from this accident: we have to finally admit that despite the end of the Cold War we - in both the East and the West - are still arming and rearming ourselves, and this is incredibly dangerous and will lead to people being killed. So we must finally put an end to this.
There can only be one response to this accident, and that response is 'disarmament now' . This disarmament will only work if it is applied equally by the East and the West. That also means that it has to be pursued jointly, in cooperation. It must not mean that people like Alexander Nikitin, who take part in this and thus help to fight the continuing dangers to humanity of the Cold War and of armament, are eliminated.
I call on the Commission to make it crystal clear to the Russian Government that we will not accept further legal judgments against Nikitin or tolerate his being put on trial again.
Mr President, our Confederal Group of the European United Left - Nordic Green Left entirely shares all the considerations and proposals regarding nuclear submarine accidents, which are a sad legacy from the Cold War. In order to show that it is not all one-sided, I am bound to refer to the situation of the British submarine which broke down on 12 May in Sicily and has been in Gibraltar, the only British colony in the Mediterranean, since 19 May. The situation is causing a great deal of alarm among the population, because, according to the Royal Navy' s own regulations, within a radius of 10 kilometres there is danger, within 100 kilometres there is still potential danger, and the submarine may only be repaired in category 'X' docks. The docks in Gibraltar are type 'Z' . I find the neo-colonial behaviour on the part of the United Kingdom, which solved the problem by replacing a 'Z' with an 'X' on a piece of paper using correction fluid or an eraser, very strange. I think that it is important that the Commission and the Council demand that this submarine goes back to the United Kingdom and that they ensure that safety standards are complied with.
Mr President, the sinking of the Kursk has - mainly as a result of Russia' s inadequate response - brought home to us the disastrous heritage of 70 years of Soviet power. The golden era of Communist nomenclature has generated a climate of such contempt towards people in the old Soviet Union, with so few standing a chance of survival in the present day, that this is why we are now facing this terrible disaster. This is at the heart of our resolution. In my opinion, the fact that the GUE Group is now tabling amendments which attempt to divert the attention away from this disaster by introducing a regional problem of a completely different nature displays very little taste indeed. It is, in fact, downright impudent. The European Union and European Parliament will need to put their foot down when it comes to the Kursk salvage operation. We will need to be involved in these operations, partly on humanitarian grounds. The recovery of the Kursk also highlights another problem, namely that of a large number of obsolete nuclear submarines in Russia, as well as the nuclear waste in the same northern region.
The European Union and European Parliament will need to make it clear that it is in Europe' s general interest, and as such in that of Russia, to lay this matter to rest sooner rather than later, firstly on behalf of the relatives, whom we offer our deepest sympathy, and secondly for the benefit of the nuclear situation in Europe. This is what our resolution is about.
Mr President, we are talking about the tragedy involving the Russian submarine Kursk and we do of course share all the considerations of this joint resolution on the subject. However, we must add immediately that, in order to gain credibility, the European Parliament and the European Union in general cannot ignore the fact that within its own territory there is a situation of serious nuclear risk as the result of a submarine accident, even though it is not, of course, of the tragic nature of the case of the Kursk. I am referring to the case mentioned previously by my colleague Mr Marset, the British submarine Tireless, which has been anchored in the port of Gibraltar since May, where the intention is to repair it.
It is a port which, has been pointed out, does not have the technical conditions or the location for repairing this type of vessel. The port is only equipped for repairing merchant ships, not warships and much less nuclear submarines. The problem cannot be solved by simply reclassifying it, because that reclassification could affect the technical conditions. But the problem is that the safety standards include emergency plans and special action for the population within a radius of ten kilometres, which in this case means around 200 000 people. That is something that cannot be improvised overnight, among other things because the population cannot be moved.
We must criticise the deplorable attitude of the British Government, but even more so the attitude of the Spanish Government, which maintained a deplorable and shameful silence on this issue until they were forced into a timid reaction by the protests from the inhabitants of the area.
I would like to conclude, Mr President, by saying that I am not in the habit of raising issues of domestic policy in this Parliament. But this is not a matter of domestic policy, but one of European security, it is a matter of European decency and I am raising it here in order to provoke a reaction from this Parliament and from the authorities of the Union in general in order to remedy this intolerable situation.
Mr President, ladies and gentlemen, on behalf of the Group of the European Liberal, Democrat and Reform Party, and along with my colleague Mrs Plooij-van Gorsel, we join others in offering our condolences to the victims of the Russian nuclear submarine, and in asking for greater cooperation between the European Union and the Russian authorities in order to prevent a further disaster. Obviously, we believe that the European Union has sufficient arguments to ensure such cooperation. We would also like to express our concern - as other speakers have done - because, unfortunately, the matter that we were to discuss, that of the very serious, terrible and fatal accident of the submarine Kursk has led us to deal with the problem of a nuclear submarine in Mediterranean waters, in European Union territory, in a British colony. This is causing very serious and justified alarm, due to a serious breakdown in the nuclear reactor, and because, among other things, European Union directives are not being complied with. We think that there is a need to take urgent action. The European Union must intervene, and this nuclear submarine needs to be urgently transported to a British base to be repaired under the proper conditions.
Mr President, ladies and gentlemen, as has been said, a British nuclear submarine has been moored at its Gibraltar base since 19 May. The smallest breakdown in the cooling system of a nuclear reactor can never be considered as insignificant, as it contains heavy water with radioactive isotopes. Moreover, the United Kingdom has knowingly failed to comply with Community regulations in terms of radiation protection, exposing its citizens in Gibraltar and those in Algeciras Bay to a very high probability of contamination, as it is now, and not last May, that it is recognising the extent of the breakdown. In this case, there has been a violation of Community law.
We complained that Russia took four days to inform the European Community about its accident. We took two months.
I suppose that the booing that we received from some British Members when we criticised the situation in this House was also directed at the citizens of Gibraltar.
In this House we criticised the lack of information for the population in the area and of reliable and official news from the United Kingdom. In the same way, we criticise something which is a reality: the United Kingdom, faced with considerable social pressures in the country, has decided to transfer its base for nuclear submarine operations and repairs to Algeciras Bay, without respecting its own standards, which do not allow it to have this type of base in highly populated areas.
Equally, we deplore the contemplative attitude of the Spanish Government, which only reacted when the pressure and concern reached a maximum.
For the above reasons, those of us from Andalusia ask this Parliament, and its President, far beyond the bilateral diplomatic interests of the Member States, to carry out the appropriate consultations and negotiations to make it possible to immediately transfer this submarine to bases that have sufficient security conditions to repair it and thus to put an end to the public alarm that has been created.
The Commission shares the deep regrets expressed in the resolutions on the accident involving the Russian submarine the Kursk in the Arctic Bering Sea on 12 August and the loss of the lives of 118 seamen. We were particularly concerned about the policy of the Russian authorities in the first days after the accident on foreign assistance and information provided to the Russian population and the wider public. Russia is ultimately responsible for devising and implementing a plan to manage its nuclear waste and spent fuel, and the resolutions, therefore, quite rightly call upon Russia to use all available resources, including its own specialists.
The Commission considers that the international community should offer the necessary assistance to Russia. It has already launched a number of assistance projects under various Community programmes. Improved radioactive waste management in north-west Russia is one of the explicit priorities included in the new TACIS regulation covering the next seven years. The Commission welcomes any action that would increase the budget funding to be used to reduce the ideological threat in north-west Russia and in particular to enable laid-up nuclear submarines to be dismantled more quickly than 10 of the North Fleet's 100 disused nuclear submarines moored at various based in north-west Russia have been dismantled so far.
Besides the submarines, spent fuel from a number of nuclear-powered icebreakers also adds to the ecological risk. The lack of storage capacity for spent nuclear fuel remains one of the major bottlenecks in dismantling operations as a whole. Community-backed activities are studies to design and cost a storage facility in north-west Russia or in the southern Urals. In the light of these studies, the international community, perhaps including the European Community, might later finance the construction of such a storage facility.
To speed up dismantling, the Community is supporting the design, construction, and licensing of a transport and storage tank for damaged spent fuel produced in the operation of nuclear submarines and icebreakers and currently stored under primitive conditions. The Commission is also involved in a number of studies aiming to improve radioactive-waste management in north-west Russia.
Before concluding, I would like to stress the importance of international coordination in this immense task. To give two examples, the Commission is serving in the IAEA-sponsored contact expert group. The group's work might eventually make it possible to draw up a comprehensive strategy and key investment projects that should be supported by the international community and, together with a number of donor countries, the Commission is currently negotiating an agreement with the Russians. This agreement, known as the 'Multilateral Nuclear Environmental Programme', is intended to overcome obstacles to international aid stemming, for instance, from tax exemptions and nuclear liability. The Commission hopes that the Kursk accident will bring about real progress in these negotiations and, in particular, strengthen the resolve of the Russian authorities to conclude the agreement.
Mr President, I would like to know whether the Commissioner has anything to say on the issue, which also relates to nuclear submarines, of the Tireless in Gibraltar. It has been raised by five Members in this House and he has not said anything about it. I am concerned: is it that he is deaf? Is it that he does not know what to do?
Mr President, we are talking about nuclear safety, and I repeat what was said by my colleague, Mr Marset Campos: we hope that the Commissioner will say something about our problem, a problem in the European Union that is affecting citizens from two Member States.
. I took the liberty, on behalf of the Commission, of responding to the issue that we have on the agenda. I find that quite natural. Discussion of other subjects would have to be covered by other means and under a different agenda item. I will be suggesting to my colleagues that we answer your questions in writing.
Mr President, the subject for today is 'Nuclear submarine accidents' . The Conference of Presidents decided to also include the subject of the submarine in Gibraltar in the agenda.
The debate is closed.
The vote will take place today, at 5.30 p.m.
Burundi
The next item is the joint debate on the following motions for resolutions:
B5­0660/2000 by Mrs Sauquillo Pérez del Arco, on behalf of the Group of the Party of European Socialists, on Burundi;
B5­0711/2000 by Mr Van den Bos, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the agreement on peace in Burundi signed in Arusha, Tanzania;
B5­0718/2000 by Mr Johan Van Hecke, on behalf of the Group of the European People's Party (Christian Democrats) and the European Democrats, on the situation in Burundi;
B5­0726/2000 by Mrs Maes and Mr Rod, on behalf of the Group of the Greens/European Free Alliance, on the situation in Burundi;
B5­0734/2000 by Mrs Muscardini, on behalf of the Union for a Europe of Nations Group, on Burundi;
B5­0739/2000 by Mr Vinci, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the Arusha agreement and the transition to democracy in Burundi.
Mr President, why do so many Africans struggle when it comes to sharing power? If the principle 'the survival of the fittest' applies, leaving the weakest with nothing, then there is something fundamentally wrong. If, on top of this, the fittest constitute the minority, then conflicts are bound to ensue. As long as ethnic groups exclude each other and refuse to cooperate, there is precious little hope. Only national reconciliation can offer some hope and this is certainly true of Burundi. Following Mandela' s remarkable efforts, peace seemed to be on its way at last. Unfortunately, the fighting has not stopped and some parties have refused to sign the peace accord.
Every effort must be made in order to ensure that the new negotiations are a success. Maximum pressure must be brought to bear on Hutu rebels to take part in the peace process instead of following the destructive instructions issued by the likes of Mr Kaliba and Mr Mugabe. In order to ensure that all parties are involved, it is of utmost importance for the political leaders to receive personal protection, and it is high time that the violence against innocent citizens, both on the part of the government and of the opposition, came to an end. If the fight continues, human rights continue to be violated and parties fail to get involved, there can be no talk of fully resuming European aid. Greater willingness on their part to make peace will lead to greater willingness on our part to help. The mediators must bring about initiatives to demobilise the parties so that they can ultimately unite in one army. As soon as the cease-fire is achieved, the Burundi refugees must be able to count on help from the international community to provide them with a safe shelter in Burundi.
On a final note, for lasting peace in Burundi, it is crucial that peace in the Congo region is established. Only if Africans are willing to share power does this continent have a future.
Mr President, if we start from the principle 'better a deal that is flawed than no deal at all' , then it is true that Arusha constitutes a step forward in the Burundi peace process. All credit for this has to go to Mandela, who shuttled between the different parties for months in order to get them not only on speaking terms but also around the negotiating table. But the accord is not perfect. Indeed, there is still no cease-fire and the fights around the capital of Bujumbura simply continue. The two main Hutu rebel movements in the army, which are responsible for the best part of the violence, were not involved in the negotiations. As such, the next phase in Nairobi, the meeting between the armed troops on 20 September, is probably more crucial than Arusha. It is regrettable that the accord does not look beyond the regional context.
The neighbouring countries Congo and Tanzania, from where the armed groups operate, must also be reminded of their responsibilities. Indeed, the question arises as to whether Mandela has not analysed the Burundi conflict too much from his own South African context. It is correct that some Tutsi parties have used the risk of annihilation of the minority as an excuse to maintain their supremacy. But this does not take away the fact that this risk in Burundi is real. This is why we need to demand sufficient safety guarantees to protect the minority and make sure that in the event of any elections, there is no incitement of ethnic hatred. Finally, Mr President, I do believe that Europe should resume the provision of semi-structural aid, especially in the areas of education and health care. Otherwise, there is a risk that we will be held partly responsible for the death of thousands of innocent citizens; a thought to which I, as a Christian-Democrat, cannot reconcile myself.
Mr President, I fully subscribe to the entreaties of Mr Van den Bos and Mr Van Hecke. With 200 000 fatalities in Burundi, Commissioner, there is clearly a need for a peace deal or a peace accord. However, I fear that the peace accord has been brought about because it suited the Heads of State at the time. Maybe they should have dragged the negotiations out a while longer in order to gather everybody around the table, because I am aware that as long as the key players, both on the Hutu side and Tutsi side, do not meet, there will be no real peace. I do welcome the fact that some movements, which were at one time some of the most implacable, have now gathered around the table. This is why I have good reason to believe this peace accord sets the tone for the future.
I now wonder how the European Union can best fulfil the desire for peace expressed by so many people in Burundi. To start with, I believe we will need to step up the pressure in order to achieve overall peace in the Great Lakes region. I cannot shake off the impression that various African leaders are still too self-seeking to be able to work steadily towards peace in Congo and the Great Lakes region. A second point is the contentious resumption of aid. I have always regretted the notorious boycott of Burundi, particularly as it was so selective. I now hope that we can make some real headway by means of clearly-defined peace projects and development of democracy, which we can underpin with structural aid.
Mr President, as a militant supporter of the Lutte ouvrière party in a country that played and still plays a shameful role in Burundi and in Rwanda, as it does in the whole region of central Africa, I cannot remain silent in the face of a resolution that strings together phrases supposedly in support of the people of that region while, in fact, concealing the despicable role the major powers played in the massacres carried out by the armed bands of the two conflicting ethnic groups in that region, the Tutsis and the Hutus.
Without even going back to the responsibility of the former Belgian colonial power deliberately sustaining and exacerbating the hostilities between the two ethnic groups in the two countries, today the part that both French and British interests played in the civil war is public knowledge, just as it is public knowledge that the French army was directly responsible for mobilising and arming the Hutu extreme right, which was responsible for real genocide. And successive French Governments, on the right as well as on the left, were not even willing to do what the Belgian Government did, namely acknowledge their responsibility for this situation, although obviously that in no way lessens the crushing weight of that responsibility.
I therefore want to register my opposition to the hypocrisy of the major powers and express my solidarity with the people of Burundi and Rwanda who, over and above their ethnic rifts, over and above the responsibility of their own leaders, have paid a heavy price for the large imperialist powers' domination of Africa.
Mr President, over one hundred years ago, European colonial powers divided tribal lands in Africa to establish national boundaries. African countries inherited the legacy of tribal conflict as major tribes sought to dominate national politics. Some examples are the Afars and Issas in Djibouti, the Kikuyu and Luo in Kenya and the Hutu and Tutsi in Rwanda and Burundi.
I believe the EU has to focus on how the ruling elite, the Tutsis in Burundi, can be persuaded to reconcile and cooperate with the majority Hutu to achieve peace. The EU must insist that neighbouring countries do not interfere in Burundi and EU aid to them should be conditional on their cooperation.
This Parliament and the European Commission can help Burundi and this resolution is a very good step in that direction.
Mr President, I am very happy to be speaking at the request and on behalf of Mrs Sauquillo. We would first of all like to thank Nelson Mandela, who once again truly deserves the Nobel Peace Prize which has been awarded him.
I would like to stress that the Arusha Agreement does not represent the end of the war, for peace has not yet been established, but the agreement does exist and requires an immediate initiative from the European Union. The initiative must include the following elements: we must send a message to those who have signed the agreement to urge them to persist and keep going along the road they have chosen; we must send a message to those who have not yet signed the agreement to remind them that there is no alternative to peace, that the only alternative to peace is to continue with the suffering caused by colonial inheritance, death and oppression; we must also send a message to the neighbouring countries to request that they refrain from interfering in the domestic affairs of other countries and must contribute to and uphold the peace process.
The European Union's initiative must include financial assistance, for genuine, stable peace processes need assistance if they are to evolve into stable democracies.
After last minute amendments and a nine-hour delay, the majority of the parties involved in the two years of talks signed a scaled-down peace agreement in Arusha on 28 August. The Commission welcomes the signature of the peace accord as an important preliminary step in the long and difficult process of negotiations to end the conflict between Burundi's majority Hutu and minority Tutsi population.
However, as has been said in this discussion, some very important questions are still open, such as that of the cease-fire, which is the main gap in the agreement, the amnesty, the composition of the national assembly, the duration of the agreement and the transitory government leadership - no minor issues.
In spite of the number and the importance of these questions, the signature does represent an important event which puts an end to the Arusha process but not to the negotiations as such. These will continue, mainly in Bujumbura, hopefully ensuring a higher ownership of the process by the Burundians themselves. This has been a problem in the long process on many occasions.
The refusal to sign the agreement by the extremist parties is of concern to the Commission and every effort should be pursued to urge them to do so. Two Tutsi parties added their signature to the agreement on the following day. Cease-fire talks are organised for 20 September in Nairobi. The regional presidents Moi and Thabo Mbeki stress their importance. Successful conclusion is seen as a prerequisite for the start of the implementation of the peace agreement, deployment of UN peacekeepers and full restoration of development cooperation.
The European Community, at this stage, is ready at the technical level to gradually resume a full-scale cooperation programme in coordination with other donors. Beyond a EUR 48 million rehabilitation programme whose implementation has started, the EC is finalising the procedures for the release of EUR 50 million STABEX funds to relaunch the rural economy. A strategy paper is being prepared by the Commission to support the peace agreement implementation concentrating on demobilisation, social and economic reconstruction of Burundi and state reform.
Finally, the Commission is going to hold an informal donor meeting at technical level in Brussels on 15 September. Its purpose is to report on the programme implementation, to improve coordination between donors, to prepare a common strategy to contribute to the peace agreement implementation and to prepare a high level round table of parties and donors which should take place in Paris this autumn.
We are organised to step up the actual cooperation. I can tell Parliament that we see this as a good case to try and demonstrate how to better manage the transition from the phase of humanitarian assistance to the building up and gradual introduction of forward-oriented long-term development cooperation. We are giving all the signals we can to organisations like the UNHCR, and also to other donors, to try and get well organised, as you can hear from what I have said.
Coordination is extremely important because we are still in a situation where the right balance and the right kind of signals to the parties in the process in Burundi are as important as the euros we are mobilising. This is a very focused effort, trying to do things right.
The debate is closed.
The vote will take place today, at 5.30 p.m.
Human rights
The next item is the joint debate on the following motions for resolutions:
Bhutanese refugees in Nepal
B5­0663/2000 by Mr Aparicio Sánchez and others, on behalf of the Group of the Party of European Socialists, on the continuing problems faced by Bhutanese refugees in Nepal;
B5­0673/2000 by Mr Collins, on behalf of the Union for a Europe of Nations Group, on the continuing problems faced by Bhutanese refugees in Nepal;
B5­0705/2000 by Mr Dupuis and others, on behalf of the Technical Group of Independent Members - Mixed Group, on the situation of Bhutanese refugees in Nepal;
B5­0712/2000 by Mrs Malmström, on behalf of the Group of the European Liberal, Democrat and Reform Party, on Bhutanese refugees;
B5­0719/2000 by Mr Thomas Mann, on behalf of the Group of the European People's Party (Christian Democrats) and the European Democrats, on Bhutanese refugees in Nepal;
B5­0727/2000 by Mr Messner, on behalf of the Group of the Greens/European Free Alliance, on the continuing problems faced by Bhutanese refugees in Nepal;
B5­0740/2000 by Mr Vinci, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the continuing problems faced by Bhutanese refugees in Nepal.
Burma
B5­0667/2000 by Mrs Kinnock and Mr Veltroni, on behalf of the Group of the Party of European Socialists, on Burma;
B5­0706/2000 by Mr Dupuis and others, on behalf of the Technical Group of Independent Members - Mixed Group, on the situation in Burma;
B5­0716/2000 by Mr Gasòliba i Böhm, on behalf of the Group of the European Liberal, Democrat and Reform Party, on Burma;
B5­0720/2000 by Mrs Maij­Weggen, on behalf of the Group of the European People's Party (Christian Democrats) and the European Democrats, on Burma;
B5­0728/2000 by Mrs McKenna, on behalf of the Group of the Greens/European Free Alliance, on Burma;
B5­0741/2000 by Mrs Fraisse and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on Burma.
Violations of human rights in Colombia, particularly the case of Fr Brendan Forde - B5­0664/2000 by Mr Medina Ortega and others, on behalf of the Group of the Party of European Socialists, on the situation in Colombia;
B5­0713/2000 by Mr Cox, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the Colombia Plan and the massacre of the Peace Community of La Unión in the Uraba region;
B5­0721/2000 by Mrs Banotti and others, on behalf of the Group of the European People's Party (Christian Democrats) and the European Democrats, on the threat to the life of Fr Brendan Forde and his community and the human rights situation in Colombia;
B5­0729/2000 by Mrs McKenna and others, on behalf of the Group of the Greens/European Free Alliance, on the massacre of the Peace Community of La Unión in Uraba/San José de Apartadó (Antioquia), in Colombia, the situation of the Franciscan Fr Brendan Forde and the Colombia Plan;
B5­0735/2000 by Mr Collins and others, on behalf of the Union for a Europe of Nations Group, on Colombia and the massacre of the Peace Community of La Unión in the Uraba region;
B5­0742/2000 by Mr Miranda and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the human rights situation in Colombia.
British soldiers held hostage in Sierra Leone
B5­0665/2000 by Mrs Kinnock, on behalf of the Group of the Party of European Socialists, on British soldiers held hostage;
B5­0714/2000 by Baroness Ludford, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the kidnapping of British soldiers in Sierra Leone;
B5­0722/2000 by Mrs Ferrer, on behalf of the Group of the European People's Party (Christian Democrats) and the European Democrats, on the kidnapping of 11 British soldiers in Sierra Leone;
B5­0730/2000 by Mrs Maes and others, on behalf of the Group of the Greens/European Free Alliance, on British soldiers held hostage;
B5­0743/2000 by Mr Sjöstedt and Mr Miranda, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the kidnapping of British soldiers in Sierra Leone.
Turkish bombing in the north of Iraq
B5­0672/2000 by Mr Sakellariou and Mr van den Berg, on behalf of the Group of the Party of European Socialists, on the bombing carried out by Turkish military forces in the Kendakor region of northern Iraq;
B5­0715/2000 by Mr Duff, on behalf of the Group of the European Liberal, Democrat and Reform Party, on Turkish bombing in the north of Iraq;
B5­0731/2000 by Mr Cohn­Bendit and others, on behalf of the Group of the Greens/European Free Alliance, on the bombing of villages in the north of Iraq by the Turkish army;
B5­0744/2000 by Mrs Uca and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the bombing carried out by Turkish military forces in the Kendakor region of northern Iraq.
Bhutanese refugees in Nepal
Mr President, the resolution that we have before us today is not intended in any way to criticise the key actors namely the Bhutanese or Nepalese Governments in the process of finding a solution for the 96 000 Nepalese speaking Bhutanese refugees living in the camps. There have been 17 000 children born in those camps over the last ten years. This resolution seeks to encourage initiatives and action and ask the Commission to help perhaps with financial mechanisms to support the re-settlement of these people.
We welcome the fact that Japan has donated USD 1.3 million to the refugees, and that USD 1 million has been forthcoming from world food programmes. But the people in those camps would prefer to be re-settled back in their homelands and not have that money.
They sent us this memorandum asking our support for action to solve their problem and to have justice. In it they say "we pray at your end, honourable European Parliamentarians, that justice may prevail on us". That is what we are doing here today. Let us hope that our resolution will bring some justice to these people, will help them re-settle in their homelands and achieve some results.
Mr President, earlier this year, I had the honour to be part of a delegation from the European Parliament to New Delhi and Nepal. Arising from our visit and in particular our visit to the refugee camps in eastern Nepal, the delegation gave a commitment that they would do everything possible to raise the issue of the continuing plight of the Bhutanese refugees in Nepal.
I would like to assure the Members of the House that the refugees are fully aware of, and greatly value and appreciate, the earlier efforts of the European Parliament in drawing attention to their situation. This was clearly demonstrated to us during our visit to the region, and our resolve to continue to encourage an agreement now between Bhutan and Nepal is as strong as ever.
The influx of Bhutanese refugees into Nepal began in late 1991 and the fear of diminishing international attention, therefore, is always present. The refugees have been waiting for the last ten years for an amicable and permanent solution to the crisis. As Ms McCarthy has said - very many of them want to go home. There have been numerous bilateral talks but so far a final political settlement has not been secured.
In New York, the United Nations Millennium Summit is taking place as we speak and it offers the Prime Ministers of Bhutan and Nepal an opportunity to come together and to demonstrate their commitment to the ideas of peace and tolerance by agreeing to an early solution to the problem of Bhutanese refugees in Nepal. This would be a fitting way to mark the UN's Millennium Summit. I hope they will be given every encouragement to do so.
One of the crucial issues to be decided is the definition of the family unit for verification purposes. Nepal has accepted a compromise put forward by the UNHCR who has been playing an important role in seeking to help to resolve the impasse. I strongly urge the Bhutanese authorities to accept the compromise so that field verification can begin immediately.
While the European Union remains one of the major donors, both the UNHCR and the World Food Programme are finding it increasingly difficult to raise funds to run the refugee camps. I would urge international donors to continue to make sufficient funds available to permit the running of the camps during the negotiation and the verification process. At the same time, I would expect the donors to insist that the Bhutanese Government facilitate a rapid repatriation of the refugees. I very much welcome the news conveyed to the House by Ms McCarthy of the generosity of the Japanese people in this particular respect.
We were assured that bilateral negotiations would be speedily concluded and that actual verification in the camps would begin last July. That agreement regrettably is still outstanding. I therefore reiterate once more our appeal to all those concerned to take the necessary political initiatives to achieve a lasting solution to the unacceptable plight of the Bhutanese refugees, of whom over 17 000 have been born in the camps.
Mr President, I think first we must thank the chairman of our delegation for relations with South-East Asia, Mr Gerard Collins, who has just spoken and to whom we owe this resolution, for the efforts he has made over the past months to try to resolve an issue which is not really that marginal, since it concerns tens of thousands of people who are now destitute, and have often been so for years.
I also want to say that Mr Collins had the support of the entire delegation, Mrs McCarthy, Mr Thomas Mann and all the other members, and I hope the Commission will follow up Parliament' s unanimous position and that we will see rapid results. I think the ball is in Bhutan' s court, but it is now up to the Commission and the Council to put pressure on the Bhutanese Government.
Aside from this question, I want to draw attention to a matter that concerns us all and concerns our future. Yesterday we voted for the Galeote Quecedo report on a common Community diplomacy, which in the end was reduced to a report on a future college of common diplomacy. That is not much. It is not much when we know that there is no Commission delegation in Bhutan, when we know that there is no Commission delegation in Nepal, but when we also know that no Member State has an embassy in Bhutan. That certainly does not make for increased contact, nor does it make it easier to take diplomatic action to help solve this particular problem and other more general ones.
That, ladies and gentlemen, is the report you adopted. It does not mean the communitisation, even in part, of our common foreign and security policy. Is it really that inconceivable that in a country such as Bhutan, where we have no embassy, we could have a Commission delegation that also acted as an embassy for the 15 Member States? Is that really impossible? Is it beyond your powers of imagination? That is the question I wanted to ask you.
Mr President, we in the European Parliament's SAARC delegation had an opportunity in April to see for ourselves the conditions in which tens of thousands of refugees have been living for years in the camps in eastern Nepal. The assistance from the European Union and the international organisations is quite respectable, but no one can guarantee long-term financial aid at that level. It is high time that substantial agreements were reached.
Bhutan and Nepal are not neighbours, but they are close to each other in spirit. Both are kingdoms, both have parliamentary systems with short histories, one is Buddhist and the other is Hindu. Both are aware that lasting conflict will paralyse their national and economic progress. Bhutan criticises Nepal on the grounds that its constant changes of government make it incapable of action. That has changed. Nepal accuses Bhutan of not being ready to adopt effective solutions. I hope that will change.
The undertakings given by the Bhutanese Foreign Minister when he visited us in Brussels on 8 June have been honoured, as crucial negotiations began mid-year. There is agreement on the four categories of people living in the refugee camps. However, there has to be a common definition of the term 'family' for the purposes of the compromise put forward by the UNHCR, which Mr Collins has referred to. Nepal has already agreed.
We are also appealing to India to stop primly holding back. It is linked with both neighbours through agreements and economic ties. There are 6 million Nepalese working in India. The borders are open, and there are no asylum problems. I am very familiar with the charter stipulating that bilateral conflicts should not be resolved at SAARC level. Nevertheless, the largest democracy in the world does have the greatest influence in the region and bears some humanitarian responsibility here. Some movement is discernible. The Group of the European People's Party and European Democrats is putting its faith in far-sighted people of good will in Thimphu, in Kathmandu, and also in Delhi. We are hoping that the talks in New York between the UN High Commissioner for Refugees and the Prime Ministers of Bhutan and Nepal will lead to a decisive breakthrough.
Mr President, the Group of the Greens/European Free Alliance can only lend its firm support to this resolution which, as the Members who have direct experience of this tragic situation have said, shows our institution's concern for a region which may well be far away but whose human tragedies cut us to the very heart.
As previous speakers have pointed out, a great deal has already been achieved and more will be achieved in the future, and it is our hope that the outcome of the forthcoming talks will be positive. For my part, I join with Mr Dupuis in calling upon the Commission and the European Union as a whole to make diplomatic advances towards the countries which are most affected by this crisis.
All that remains is for me to state that we too will follow future developments in the situation closely.
Burma
Mr President, Commissioner, ladies and gentlemen, we are faced, once again, with an exemplary case. The text on Burma, unfortunately the umpteenth one, is very good. The situation in Burma is crystal clear; there is a perfect dictatorship on the one side and an exemplary opposition on the other. There has, in fact, been no sign of progress in this country for ten years. That is the situation. So I think we should ask ourselves a few questions.
Our policy towards Asia is a criminal policy; it is quite literally criminal. We treat regimes such as India, which continue to consolidate and strengthen democracy, however difficult that may be, on the same footing as other countries like China, Burma and North Korea, which, you could say, do all they can to strengthen dictatorship.
So, I think we should consider drawing up lists, defining categories and establishing different types of relations depending on the type of country. Unfortunately that is not the case. The European Parliament has been calling for this for a long time and we must continue to urge it. We cannot continue to dialogue with organisations such as ASEAN and pretend that we regard them as a homogenous whole. ASEAN is simply a grouping of totally different countries, with widely diverging interests and no prospect of integration. We must encourage forms of integration based on democracy - which is absolutely not the case with this kind of country - and therefore promote and encourage our bilateral relations with the countries that respect democracy and want to strengthen democracy and the rule of law, and pursue an extremely tough policy towards countries like Burma.
Let me finish by saying that Burma is a country now occupied by the People' s Republic of China. We are informed by many sources that there are dozens of Chinese military bases in Burma. The People' s Republic of China is currently encircling India: that is a real fact, an actual fact. You are aware of the situation in Pakistan. The People' s Republic of China' s strategic aid to the rearmament and strengthening of Pakistan' s nuclear weapons is a form of encirclement and if, in the course of the twentieth century, the major world problem was the German problem, the Franco-German problem, today and tomorrow too it will be an Indo-Chinese problem; and if we do not, as of now, support the countries that are moving towards democracy, towards strengthening democracy, such as India, but instead continue to roll out the red carpet for the Beijing authorities, we will simply be encouraging a grouping that will eventually become explosive. The explosion will hit not just Asia, but in the end will also affect Europe and the European Union.
Mr President, ladies and gentlemen, I regret having to speak once again to defend the cause of Mrs Aung San Suu Kyi. This is not only the defence of a person who suffers for having fought for democracy and freedom, but also of what she represents in a whole population' s fight to achieve those things.
Mrs Aung San Suu Kyi deserved the recognition of the international community by being awarded the Nobel Prize, the Sajarov Prize from this Parliament and the Prize for Freedom from Liberal International. Now she is being denied the most basic freedoms, along with those who follow her in the difficult process against dictatorship, to which Mr Dupuis has already referred. All these people are in an unacceptable situation.
Therefore, the Group of the European Liberal, Democrat and Reform Party supports the proposals of the corresponding resolution and, in particular, I would like to draw attention to paragraph 8, which asks that both the United States and the Commission and the Council impose the appropriate political and economic sanctions as long as there is no process of democratisation in Burma.
Mr President, we are once again debating the difficult situation in which Burma' s elected President finds herself, as well as the aggression displayed by that country' s military regime. I believe that over the past two years, we have submitted as many as five or six resolutions on the situation in Burma. It is almost intolerable that a President, elected more than ten years ago with 80% of the votes behind her, who offers peaceful protest against her country' s military regime, should receive insufficient support to truly adopt the role which she deserves in her country, in order to fight a military regime which rides roughshod over human rights and the rights of minorities. This is despite the fact that she receives verbal support - by Mr Clinton only a few days ago -and the fact that she has received both the Nobel Prize and Sakharov Prize for her peaceful protest.
The national economy stays afloat thanks to drugs. Burma, the world' s second-largest drug-producing country, after Colombia, has dismantled its own parliament, has had numerous parliamentarians killed and imprisoned in the process, and forces its minorities into slave labour, especially in the construction of infrastructure. However, it still benefits from investments, including investments from European countries, such as those of the French oil company Total and the Dutch hydraulics industry, and there has been no attempt to block this kind of investment, either on the part of the EU or on the part of national Member States.
I am not actually in favour of economic sanctions, but in some cases - I am thinking of South Africa and Chile in the eighties - it is necessary to stop cruelty in its tracks. In my opinion, the European Union and the United States should agree on a strategy against Burma. I believe that Burma should be isolated politically and economically and that real, effective pressure must be exercised; if not, we sanction violent opposition. People elsewhere have commented: look at Mrs Aung San Suu Kyi. She has now been in peaceful protest for twelve years and still she is being sidelined and placed under house arrest, and her people are being arrested. And what happens? The international community looks on and does nothing.
I would ask the European Union to enter into talks with the United States in order come up with concrete ways of helping her, and in order to ensure that she and Burma' s parliament can re-establish democracy in Burma.
Mr President, I should like to support what the other speakers have said. It is ten years since the NLD won a huge majority of seats in free and fair elections, but despite that, democracy has been suppressed from every angle and at every opportunity. I believe that the recent readmittance of Burma to the Asean and EU-Asean meetings was a major mistake from the start. Burma has done nothing since being readmitted to Asean to show that it deserves it. There should be a serious rethink of this policy. Burma should be excluded.
I also believe that the European Union could do a lot more. Aung San Suu Kyi has asked for sanctions but we have done absolutely nothing about this. Even the United States has at least halted new investment. Why is the European Union not ensuring that sanctions are imposed? We have to do everything we can to try and stop the forced labour and the human rights abuses. As the resolution says, we should discourage any kind of tourism to Burma. That should be supported.
Mr President, I agree with many of the comments that have been made so far by Mrs McKenna and Mrs Maij-Weggen on the situation in Burma. However I would also like to refer to the specific case of a constituent of mine, which provides a good example of the brutality of the present Burmese authorities.
In September 1999, James Mawdsley, from the north-east of England was sentenced to 17 years' solitary confinement in a Burmese prison. His mother is currently travelling to Burma hoping to see him.
His crime, according to the Burmese authorities, was to enter the country and attempt to draw attention to the human rights abuses taking place there. The charges against him were trumped up. For example, he was alleged to have entered the country illegally and yet British embassy staff have seen his passport, which is stamped with a Burmese immigration stamp showing that he had arrived completely legally. British Government ministers and staff have been making constant efforts to draw the attention of the Burmese authorities to his plight, but with no success.
I ask Parliament and the Commission to do all they possibly can to secure his release.
Mr President, I would like to make it clear that the fact that Iran has been replaced by Burma in the debate on human rights does not mean that my group is not deeply concerned about the human rights situation in Iran. We will continue to concern ourselves with that situation. However, the current situation and the scandalous decisions being taken by the Burmese military Government and their appalling behaviour simply make it essential for the European Parliament to take a stand on this. We are full of respect and admiration for the non-violent action, the remarkably consistent action being taken by the Nobel Peace Prize winner Aung San Suu Kyi and also by the members and politicians of the National League for Democracy. They have earned our unreserved respect, and we wish to assure them that they have our support and that the European Union, together with the international community, will do everything it can to help to restore human rights, or to be more accurate, to introduce human rights, democracy and also the rule of law in Burma.
We are certainly still pinning our hopes in San Suu Kyi. Her continuing campaigns show that her voice cannot be silenced and that we in Europe, therefore, also have a duty to do everything to ensure that her voice is heard not only here in Europe, but also in America and above all in Asia. She bears the hopes of the persecuted and the repressed, and also of the many men and women used as forced labour. She also bears the hopes of those citizens who opted for democracy, the parliamentary system and the rule of law before 1990. We must call on our partners, the ASEAN States, but also other states in Asia to do everything to bring about a change in this 'transitional government' as it so cynically still calls itself.
That is why I think it is right that we should take stronger economic sanctions. The EU has acted correctly here. We now need an institutionalised dialogue, and a debate on Burma should be right at the top of the agenda of the Laos Summit, to make it clear that both ASEAN and the EU bear some responsibility for events in Burma.
Violations of human rights in Colombia, particularly the case of Fr. Brendan Forde
Mr President, this Parliament has discussed the situation in Colombia many times. The situation in Colombia is that of a latent civil war in which, over several decades, the violence has taken on a structural nature. This latent civil war was complicated a great deal as a result of the development of drug trafficking, with Colombia becoming a country where drugs are produced and transported to the rest of the world. In that situation, there are various groups who use violence. I am referring not only to the paramilitary organisations and the guerrillas, but also to the drug trafficking organisations. At times, even military units use violence and violate human rights.
In a situation of this kind, the attempt to establish peace zones, for example through the peace communities established in the rural region of Urabá, has faced great difficulties. In fact, recently there have been murders in these communities in Urabá, specifically in the region of La Unión. Their leaders have had death threats, and death threats in Colombia are something to be taken very seriously, because they tend to be carried out.
There is really not very much this Parliament can do. We of course support the efforts of the Colombian Government and other organisations to achieve peace, and we reiterate our desire and interest in the European institutions cooperating with the Colombian Government in helping to maintain peace.
Mr President, ladies and gentlemen, as Mr Medina Ortega said, we too must reiterate the unfortunate position of the conflict in Colombia, and highlight that in the Peace Community in La Unión, in the region of Urabá, there have been three murders since 1997. Fortunately, the Colombian Government has decided to pursue those responsible and punish them accordingly. But the fact is that, since 1997, there have been three murders, the most recent on 8 July of this year, and the Peace Community of La Unión and the Intercongregational Committee for Justice and Peace, including the Irish Franciscan priest Brendan Forde, have had repeated death threats, despite their position of remaining neutral and contributing to bringing peace to the area.
We think that this situation again requires the strongest possible action on the part of the European institutions. Both the Commission and the European Parliament have a series of opportunities for this in cooperation with the United Nations Human Rights Office and also through the Office of the United Nations High Commissioner for Human Rights in Colombia. We urge the Commission, obviously in cooperation with Parliament, to provide the Colombian Government with all our political force and capacity for pressure so that finally the desired peace can come to Colombia and these tragic situations of assassinations, deaths and murders do not happen again.
I had the honour last year of visiting this beautiful, tormented country and it is a privilege accorded to us here in the European Parliament to be able to raise our voices to defend the rights of people a great distance from here. I also had the honour of meeting many of the human rights activists in Colombia last year.
This year we have heard in Ireland, as is obvious from the concern expressed by Irish colleagues here today, of the danger facing Father Brendan Forde, a Franciscan working in the small village of La Ùnion who has chosen to remain with his parishioners at considerable danger to his own life. He is so isolated he probably will never hear of the debate here today. He has to go eight miles before he can find a telephone to communicate with anybody. For that reason, it is our privilege here to raise our voices to demand that his life and the lives of those living in his community are protected and to make sure that the Colombian Government is aware of our concerns.
Madam President, first of all I would like to express my grave disappointment at the resolution which we have before us. My group, the Green/EFA Group, signed the amendment, but we were appalled that the amendment and the resolution does not go far enough. They do not cover a number of serious issues like Plan Colombia and the grave human rights abuses that are taking place in the country.
It has been stated by many human rights organisations that human rights abuses by paramilitaries have the support of the armed forces and that the murder of the poor people in rural areas is as a result of this. Most of the Colombian military forces continue to be implicated in serious human rights abuses and their aiding and abetting of paramilitary atrocities are basically ignored by the Colombian authorities. The US State Department has consistently reported that Colombia's armed forces have taken measures to punish human rights abuses in their ranks.
Plan Colombia will result in USD 1.3 billion from the US being allocated for mainly military purposes. Many human rights organisations believe that the plan will worsen conditions for poor rural populations and will certainly increase political violence. It is going to irreversibly damage the people and the environment and it will not solve the drugs problem. There was no consultation on Plan Colombia with the Colombian people, which is unacceptable.
I was in Colombia last year with NGOs and I can tell you that the situation there is really grave. The Colombian soldiers continue to actively encourage the paramilitaries responsible for human rights violations and it is clear that the United States and Colombia have acted against the interests of the people. I believe that this should have been part of the resolution. The only group that wanted to address Plan Colombia and the whole human rights situation in Colombia was our own group. That is really unfortunate and a gross abdication of our duty to people all over the world.
Mr President, when President Pastrana appeared before this Parliament he committed himself to working for peace in his country, but he forgot to mention three quite important issues.
Firstly, the high level of responsibility of the Government itself, which covers up violations of human rights, torture, kidnapping and murders committed by paramilitary groups in collusion with the army.
Secondly, that such serious problems as cocaine growing and violence can only be solved through peace talks with the FAR and the ELN.
And thirdly, that he was preparing Plan Colombia for military intervention in the area with the United States, going behind the backs of European and world opinion.
For these reasons, and given the danger represented by Plan Colombia of Latin America becoming another Vietnam, we need to act with three specific proposals.
Firstly, that any aid to Colombia from the European Union will be granted once a peace agreement has been signed between the Government, the FAR and the ELN.
Secondly, that the European Union must condemn Plan Colombia and demand that the solution to the conflict be a negotiated and peaceful one, in order to avoid this escalation of military action.
And thirdly, the European Union must demand that President Pastrana puts an end to all violations of human rights by paramilitary groups in his country, and that the sad world records of thousands of victims that are reached each year should come to an end.
Therefore, allow me to also add - as has already been said, but I think that it is worth saying it specifically - that the European Union should establish a human rights observatory in Latin America, associated with the United Nations observatory that already exists. Because there are so many countries, but above all Colombia, that fail to guarantee respect for democracy and human rights, it is our responsibility to give adequate help to the region, which has such importance for us and for the world.
Mr President, could I say directly to Commissioner Nielson that I wrote to you on 18 August expressing my concern about the life and the plight of Father Brendan Forde, the Irish priest whose life is currently under threat in the complex political circumstances that pertain in Colombia. Could I add to that the name of one young man born and raised in Ireland, Tristan James Murray, whose mother comes from my part of Ireland in Wexford, and his Colombian colleague, Javier Nova, young environmentalists missing since July.
We all have concerns that Plan Colombia might escalate the conflict and increase the influence of the guerrillas out there. Please ensure that aid from the EU, and indeed American aid, is used as it should be used, not to increase the attacks by the militia against the peace communities in the name of trying to take out the guerrillas.
Father Forde is staying where he is because he is trying to protect his community. His life has been threatened; he has been given twenty days to get out and the International Red Cross will support all we are saying about it. We have to raise the international profile of all the people, including the communities whose lives are under threat and we trust Commissioner Nielsen you will do all you can for us.
Mr President, Commissioner, ladies and gentlemen, two minutes are hardly sufficient to relate the appalling figures which describe events in Columbia. I will mention but a few, listed in the last e-mail I received from Amnesty International: 50 civilians were killed last month by paramilitaries; 400 civilian massacres took place during 1999; 3 500 victims of police crimes; 1 000 abductions; 250 000 Colombian civilians have been thrown out of their homes for political reasons. In addition, there has been another massacre in the rural community La Unión, the third in three years. We have a moral obligation to declare that this massacre was perfectly planned, that, nowadays, everything that happens in Columbia happens for a reason.
So what can we do? Wait for the next massacre in La Unión or another village to produce yet another resolution expressing our grief or, as some of the Members have suggested - and rightly so - make our voice heard, loud and clear? In my opinion, Parliament must now find the courage to make its voice heard, for, to make reference to Amnesty International once again, all the parties taking part in the conflict are responsible for the violations of human rights in Columbia, but one of them - the paramilitaries - has a greater responsibility. Indeed, the paramilitary groups are crushing the civilian population in a lethal vice.
As has been pointed out, President Pastrana appeared before this House and offered to make a substantial effort to bring all the parties to dialogue. It is Parliament's responsibility to call for a system of rules and rights to be re-established, within the Colombian State, most importantly, as well as condemning the current situation in Columbia.
The paramilitaries act in agreement and in cahoots with the army, which in many cases - including this one - draw up the death lists. To date, there has been no serious attempt to bring the heads of this alleged paramilitary army to justice - for example Carlos Castaños, who continues to broadcast his interviews on Colombian radio with impunity.
We therefore reiterate our support for a peaceful solution and, without hypocrisy, we call upon the Colombian Government to reflect upon the tragic actions of the paramilitaries. Lastly, we call upon the Commission and the Member States to employ all the appropriate political resources to preserve the security of the civilian organisations involved in upholding human rights.
Mr President, as Manolo Medina said, once again we are talking about Colombia. In this case, in order to ask for protection for the Irish Franciscan priest Brendan Forde and his colleagues. However, the last time a human rights defender was assassinated in Colombia was in May. His name was Ramiro Zapata. 25 human rights defenders have been assassinated in the past year and a half. In recent years, 3 000 activists from Unión Patriótica have died.
Luis Guillermo Pérez, also a human rights defender, insists that there is a plan, called the Hundred plan, to assassinate up to one hundred human rights defenders. I think that this is a catastrophe for Colombia. Let us hope that this human rights defender is exaggerating. But if what he says is true, it is a catastrophe for Colombia. I think that the European Union should have its own initiative, its own strategy, separate from any military venture, as that of the United States appears to be, in order to make life more bearable for the people of Colombia.
Mr President, once again this Parliament, which has an inescapable and irrevocable commitment to human rights in Colombia and the whole world, has to express its concern regarding the situation in that country and, specifically, the death threats received by the Irish priest Brendan Forde and his community, which we firmly reject.
The European Union, Mr President, should, in my opinion, do something more than expressing its concern, demanding the safety of its citizens and reiterating its support for the peace negotiation efforts initiated by President Pastrana with the paramilitary groups. It is now time to move from words to actions so that we do not just carry on making purely rhetorical statements.
I would like to point out that President Pastrana was the first foreign Head of State who wished to appear before the plenary session of Parliament in this legislature. He now needs a specific response from the European Union that shows solidarity on the three fronts that he has opened up: the process of negotiation of the armed conflict, combating drugs, which we should approach from a point of view of shared responsibility, and strengthening institutions, with a particular appeal for the defence of human rights.
I would like to recall the words of President Pastrana in this Parliament: "I believe that a decent and democratic future is not possible without a culture of respect for fundamental rights. I know that in the course of the protracted internal conflict in Colombia these rights have suffered serious violations, and this must not continue. I am totally committed to the defence of human rights."
The reality that is currently devastating the country is quite different, Mr President. Therefore, I think it is important that the Commission tells us what resources it has in order for the Community to respond to this problem, because, in the draft budget for 2001, no reference is made to the response that Mrs González Álvarez mentioned a moment ago: a genuine response from the European Union itself. How does the Commission intend to respond, to show solidarity with the conflict that is devastating the country?
British soldiers held hostage in Sierra Leone
Mr President, unfortunately, kidnappings in Sierra Leone are once again in the news. This time it is the kidnapping of eleven British soldiers by the West Side Boys militia. To this we must add the attacks carried out by this group of rebels with the aim of extending their area of influence, which have cost the lives of three members of the pro-governmental forces.
These are actions that the Group of the European People' s Party (Christian Democrats) and European Democrats strongly condemns and which the European Parliament should also condemn. At the same time, it should also demand the immediate and unconditional release of the soldiers who are being held hostage and show its support for the Government of Sierra Leone, and for the UNAMSIL and British army forces who are working to consolidate peace in that country. It is still a precarious peace, which is demonstrated by this kidnapping. That is why we cannot just stop at words of condemnation, but we must move on to action and also demand that the Lomé Peace Agreements are complied with and that all the militias are disarmed.
However, as long as poverty continues to rule in Sierra Leone, until the trafficking of diamonds is put to an end once and for all and the arms trade is ended, there will be no chance of peace for this tortured country.
The European Union must therefore use every means within its power, not only in order to help fund the peace process, but also, above all, in order to make it possible to establish living conditions that make peace irreversible. We therefore need a generous and coordinated policy of development cooperation, especially in the field of education. This is why a budgetary effort is being requested for this policy, as a policy that will contribute to ending the blight of poverty. But, above all, we need decisive action on the part of the European Union, the Member States and the whole of the international community in order to put an end to diamond trafficking in the area. As long as a country' s natural wealth is only benefiting warlords, that is, as long as diamonds enable the paramilitaries to have sufficient capital to provide themselves with arms and continue their activities, peace will be nothing more than an impossible dream. Without peace, development will only be a Utopia.
Mr President, Commissioner, hearing these accounts of misery related each time we meet here in Strasbourg makes me wonder what we can actually do to help. In Sierra Leone, not only are UN soldiers and British soldiers taken hostage, a complete nation has been held hostage for years We are accessories to this, if only through the diamond trade.
On 5 July, the Security Council instituted an embargo on diamonds from Sierra Leone. The European Union should now pull out all the stops in order to make this embargo happen and to stop all trade in blood diamonds. I believe that, for this reason, it is not sufficient to curb the diamond trade in Sierra Leone.
We should also continue to support the Government, but I also believe that support for the war tribunal is absolutely necessary. We need to put an end to the immunity from punishment whereby people can use weapons to kill their fellow-citizens.
Mr President, of course I feel sympathy for the 12 British soldiers captured in Sierra Leone by one of the armed gangs plaguing the country. They, too, are the victims of a policy whose main victim is the people of Sierra Leone. But primarily, that policy is a result of government action, of the action of the UK Government supported by all the major western powers, especially France, and the UN.
I find it disgusting that the resolution makes no mention of the United Kingdom' s past and present role in that country. After plundering and exploiting the region, that former colonial power rigged the elections and imposed a government that mainly represents its own interests. Its machinations are one of the main contributing factors in a barbaric civil war in which it is implicated directly, by its diplomacy and by the naval pressure it is exerting, and indirectly by the behaviour on the ground of the troops of its former African colonies, which is just as dreadful as that of the armed gangs. These armed gangs, including the RUF, certainly do not represent the interests of the people of Sierra Leone, in terms either of their methods or their objectives. But, however great their responsibility for the misfortunes of their country, it does not match the cynicism of the British ministers and high dignitaries.
To conclude, we will vote against this resolution, which conceals a colonialist policy that is hardly in keeping with today' s world.
Mr President, I rather object to the efforts made earlier by the Spanish left to make political capital out of Gibraltar on the back of the tragedy of the Kursk. HMS Tireless is safe in British territory and the repairs will be carried out to the highest safety standards.
On the subject of Sierra Leone, I further object to the statement by the previous speaker, but there is a wider point that I would like to make concerning the British Government's role. We warned the British Labour Government months ago about the dangers of an open-ended commitment of British troops to Sierra Leone. Our troops should have been given a clear and finite mission with a realistic exit strategy from the start. The present unacceptable situation is a clear consequence of mission creep and political indecision and provides a clear lesson for the future.
Mr President, the situation in Sierra Leone has been the subject of our urgent debates on several occasions, and we have always dealt with it by encouraging peace talks, national reconciliation and aid for the displaced population, and by calling for an international criminal justice system that can try those responsible for the genocide that is being committed in that country.
Today, we are not faced with a merely political issue, but with a criminal act that falls under a criminal code. We are talking about a kidnapping carried out by criminals who have no political links, either with the members of the former military junta or with any of the groups that signed the peace agreement in July 1999. Their demands are limited to a request for a group of prisoners to be freed and for the revision of a peace agreement that is supposed to be putting back together a country that has been torn to pieces. The victims of the kidnapping undoubtedly have a great deal of political significance.
The international presence in Sierra Leone is a good example of the perseverance on the part of the international community in seeking world peace. Therefore, taking on that responsibility, we are in support of the European Parliament addressing the Government of Sierra Leone today and calling for the immediate and unconditional release of the British soldiers who have been taken hostage.
Turkish bombing in the north of Iraq
Mr President, this is a truly distressing affair. Possibly the most important founding principle of the European Union was peace and those who seek to join the Union must try to conduct their domestic and their foreign affairs in as peaceable a fashion as possible.
Turkey, as we appreciate, suffers from an extremely vulnerable border and it is a particular problem for it to establish the requisite stability and peaceful circumstances that its integration to Europe properly requires. As a part of the pre-accession phase of Turkey's candidacy, we should try to establish a functional forum where military as well as civilian and economic issues should be shared between us. Turkey's membership of NATO presents many of our Member States with a special responsibility in this respect. The development of a common European Security and Defence Policy should be seen as a pretext, and also as a bridge, for us to reach common positions on ways to combat terrorism while respecting fundamental rights.
If we are able to succeed in creating such a practical forum, we should be able to expect that this sort of sad critical incident will be put firmly in the past.
Mr President, Turkey is one of the NATO countries and is applying to join the European Union. It has signed all kinds of international Treaties, including those protecting human rights, banishing torture, etc. Nevertheless, Turkey continues to bomb the Kurds who live outside its borders, in northern Iraq. Commissioner, I think we should be quite plain about this. Matters will never improve without a clear, political and peaceful solution to the Kurdish problem, and Turkey should realise this. I believe that stabilisation - and we at least hope that peace in the Middle East is inching nearer day by day - will only happen if a solution is found to the Kurdish problem. We naturally want to express our sympathy to the families hit by bombings, most recently in August, and we demand the greatest respect for international borders. If this respect is not forthcoming, it will be a continual source of misery. War will never lead to peace.
Mr President, the mother of a victim of the bombing who was interviewed on television asked "How is my child to blame?" Why should women, children and defenceless civilians always be the victims of military action? Over 32 people were killed and 40 were injured in the bombing of Kurdish villages by the Turkish military in Kendakor on 15 August. This is a bloodbath and a crime against humanity. It is a sign of the Turkish Government's attitude towards peace and towards the Kurds at a time when the Kurds had made a peaceful gesture.
As a spokesperson for the Turkish Ministry for Foreign Affairs has confirmed, Turkey from time to time carries out operations against the PKK, who have now, for the third time, declared a unilateral ceasefire. I would like to know why arms are being delivered to Turkey right in the middle of the pre-accession process, and why arms factories are being built. Why were the human rights organisations and World Peace Day banned on 1 September? Is it really possible to accelerate the democratisation process using weapons and arms? The answer is no.
The best way to achieve peace is a peaceful solution of the Kurdish problem and respect for human rights. Why is that mothers always have to suffer? Can we not help to foster fellowship and peace between the Kurdish and Turkish peoples? I welcome the MEDA programme, which states that all state, legal, political, cultural and social discrimination against the Kurdish population by the Turkish Government should cease. Granting EU financial aid to Turkey should be tied to solving the Kurdish problem, and this aid should be devoted to overcoming the economic and social underdevelopment of the Kurdish region.
Bombing civilian populations should no longer be allowed in this century. I wish to condemn this inhumanity and want to see an end to this crime. Those guilty of such crimes should be condemned. I call on the Council and the Member States to consistently condemn the bombing of Kurdish villages and to make representations to the Turkish Government for them to start negotiations with the Kurds' democratic representatives for a political solution as soon as possible. That is the fast track into the EU.
Mr President, this will be the third time that I have spoken in the House during this part-session on various aspects concerning Turkey and its relations with the European Union.
This will have given me an opportunity to address a number of points that I will be taking up in the report this Assembly has asked me to draw up on enlargement to Turkey and its accession to the EU. I will not go back over that but I do want to give my opinion here. If it turns out that the bombardment of Kendakor on 15 August was carried out by the Turkish army, we will have to encourage the Turkish Government gradually to reduce the role its armed forces continue to play, on the pretext of combating terrorism, in areas likely to cast serious doubt on the credibility of Turkey' s wish to join the European Union.
There seem to be signs that the fight against terrorism is being won and I sincerely believe that the time has come to take this kind of decision. Simply because the military has that force, it cannot and must not, except in times of emergency, have the power of decision on the use of force. My 40-year military career has fully persuaded me that cedant arma togae, let war yield to peace.
Mr President, the joint motion for a resolution on the Turkish bombing in the north of Iraq was tabled by five of the European Parliament' s political groups. That proves the importance our Parliament attaches to respect for international law and human rights in that part of the world and its extreme vigilance when a candidate country for EU membership, in this case Turkey, is concerned.
Indeed, we cannot allow northern Iraq, which is an area of limited sovereignty by virtue of international decisions, also to become an area outside the rule of law, an area where anything goes and where, on top of that, the presence of observers is entirely prohibited. The legitimate fight against terrorism does not justify collective acts of punishment, victimising the Kurdish inhabitants of entire villages. Disproportionate reprisals of that kind should be banished forever from the military arsenal of a civilised country.
Mr President, as my colleague Mrs Uca said, it is unacceptable for a country that wishes to become a member of the European Union to bombard defenceless people, kill more than 30 civilians and injure more than 40 people.
We think that the least that can be asked of a country, in these circumstances, is that it respects international law. And of course, we also must condemn the hypocrisy of some Member States which, breaking the code of conduct for exporting arms to countries that could use them in the way that Turkey did in this particular case, export arms there. We think it is hypocritical to condemn the event and then to send arms so that it can happen again.
We also feel that the European Union should monitor each of the candidate countries primarily with regard to human rights. Otherwise, it is not acceptable for it to become a part of this Union.
Firstly, on the refugees in Nepal, the Commission fully shares the concern of the honourable Members about the state of the refugees living in the camps in eastern Nepal and, like them, is calling for an early and permanent solution.
New impetus and political will are needed from both sides to find an appropriate solution. Above all, arrangements should be agreed for those who wish to go back to Bhutan voluntarily. Technical solutions cannot be found unless the negotiators are firmly resolved to reach agreement.
The Commission acknowledges the results achieved by Mrs Ogata, the head of the UNHCR, for instance, when she visited Bhutan and Nepal last May, and the commitment of both sides to find a viable solution soon. I have also talked to government representatives from both parties. They also seem determined to find a solution.
Mrs Ogata's and the visit of a European Parliament delegation in April this year have been instrumental to genuine progress. However, the Commission regrets that the formula for verification in the camps has not yet been agreed, despite recent expectations that an agreement would be found.
In its regular contacts with the Nepalese and Bhutanese authorities the Commission has invariably stressed that this problem must be dealt with as a matter of urgency. The EC is a major donor of humanitarian aid to the refugees and to date has spent more than EUR 11 million. The Commission has used every opportunity to urge both sides to achieve tangible results. It has repeatedly stated its commitment to provide the necessary resources to facilitate reintegration and resettlement of the refugees once real progress has been made. A number of EU Member States have made the same commitment.
In the current financial year the Commission will supply EUR 1.5 million in assistance to the camps via the UNHCR. The risk that funds might run short should be avoided. This is completely manageable, given the amounts involved. It is our responsibility to prevent it.
The Commission is looking forward to assessing the results of the forthcoming discussion between the Prime Minister of Nepal, Mr Koirala, and the Chairman of the Council of Ministers of Bhutan, Mr Zimba, due to take place in the UN General Assembly on 11 September.
Moving on to the recent events in Burma, on 18 May the Commission deplored in this House the continued violation of human rights by the Burmese military machine. We referred on that occasion to extrajudicial killings, the imposition of forced labour, the forced displacement of local populations, the repression of political opponents and the prevention of the full functioning of legitimate political parties.
We also condemned the restrictions on the freedom of movement of Aung San Suu Kyi and other members of the National League for Democracy and the routine practice of arbitrary arrests.
At the same time, the Commission expressed its support for the common EU position on Burma and for the decision of the April 2000 General Affairs Council to strengthen this common position. We use every possible opportunity to press our Asian partners to urge the State Peace and Development Council to enter into a substantive dialogue with the democratically elected representatives and the ethnic minorities. The aim must be to arrive at a mutually agreed solution to the present situation, re-establishing respect for international standards of human rights in Burma.
Several speakers this afternoon have mentioned tourism. The EU has already clearly expressed its support for Aung San Suu Kyi's call on people from all civilised countries to refrain from tourist visits to Burma. We encourage our citizens to respond accordingly.
The most recent developments in Rangoon provide perfect proof, if proof were needed, of the validity of our condemnation of the military regime's unacceptable practices. The unwarranted seizure and subsequent detention of Aung San Suu Kyi and senior members of her party, together with local youth leaders, last Saturday, cannot in any way be justified by claims that they need 'protection' . Nor can such treatment be justified by unsubstantiated allegations of conspiracy. This was a simple exercise in thuggery by an administration acting in panic. The Commission therefore joins its voice to the calls from all over the world for an immediate end to the house arrest of Aung San Suu Kyi and her senior colleagues, the immediate restoration of normal channels for diplomatic access to the leadership of the National League for Democracy, the immediate release of the local youth leaders currently held without charge, and an immediate end to the illegal surveillance of private telephone conversations by democratically elected political representatives in Burma.
On the human rights situation in Colombia, our attention has been drawn on a number of occasions to the murders of innocent civilians in Colombia. Impunity for the perpetrators of such atrocities has almost been systematic. We have also seen a dramatic increase in death threats against people providing assistance on the ground to more vulnerable groups. For example, we have been informed that serious threats have been made against the Irish priest Brendan Forde, who is working in one of the regions most affected by violence. The Commission deeply deplores and condemns this situation and calls all parties in the conflict to respect humanitarian law and principles.
The Commission also supports the peace efforts promoted by President Pastrana. It will do anything in its power in order to promote support for lasting peace in the country. As regards what has been said in the debate this afternoon, in my view more guns are not a shortcut to a solution for Colombia but will merely add to the problems.
The Commission fully shares Parliament's concerns over the recent kidnapping of eleven British soldiers in Sierra Leone. We hope the ongoing efforts to secure the release of the remaining six soldiers are successful. We would like to express our solidarity with the soldiers and their families. The Commission is concerned that incidents like this and the abduction of UN personnel could hamper attempts to put the peace process back on track. We would welcome any decision by the United Nations Security Council to strengthen the UN force in Sierra Leone.
The Security Council's resolution of 5 July this year banning the illicit trade in diamonds from Sierra Leone has now been transposed into Community law. This ban, as well as the ban on arms sales to other groups which has been in force since 1997, must be strictly implemented. The Commission calls on all parties concerned - and that, of course, also includes the diamond industry in Europe - to support the UN's sanctions committees in achieving this end.
The Commission remains supportive of the Government's attempts to restore peace to the country and to implement programmes of economic recovery. With funds from the European Development Fund support is being provided to demobilise and reintegrate ex-combatants within the framework of a wider reconstruction and rehabilitation programme. Economic recovery is being assisted through a EUR 8.2 million programme of budgetary support and a technical assistance programme supporting improved public financial management. Within the next few weeks the Commission will be seeking approval for a rehabilitation and reintegration programme of EUR 30 million, a health sector support programme of EUR 28 million, a programme of post-conflict budget support of EUR 34.75 million and a support programme to the Ministry of Finance of EUR 4.5 million.
As regards humanitarian assistance, the Commission, through ECHO, is continuing to finance programmes in support of displaced and refugee communities through international NGOs and the UN. Since the beginning of 1999 ECHO has provided some EUR 26 million of assistance covering the supply of medical aid, therapeutic feeding, water and sanitation and psycho-social support for children affected by war. This is especially important, given the terrible situation for child soldiers and children in general in Sierra Leone. In addition, this funding has specifically covered support for amputees and refugees and internally displaced populations.
As regards northern Iraq, the Commission shares the concern expressed in various draft resolutions about the latest operations by the Turkish Air Force and the resulting civilian casualties. The Commission has noted that the Turkish Minister of Foreign Affairs is looking into the incident and into possible compensation. The upheavals caused by each incursion of the Turkish military into Iraq undermine the efforts to stabilise the area and inflict unnecessary suffering on the Kurdish population. They have suffered enough. What is needed for a return to normal life in the area is stability, peace and support for economic development. Over the past few years, the Union has repeatedly stressed the need to respect the integrity of Iraq and its border with Turkey. These latest border violations again do not solve the problems in Turkey, or anywhere else. In our view, a peaceful dialogue between the parties is the only viable path to lasting stability in the area. I have noted carefully what Members of this House have said this afternoon about their expectations in relation to Turkey, not least regarding its future place in European cooperation, and I certainly share their views.
Mr President, I would like to say that, with regard to the situation in Colombia, we put a question to the Commissioner, who answered that the Commission supports the peace efforts being made by President Pastrana. I asked him whether the Commission would complement this rhetorical support with any kind of support that did not just consist of words. I realise that this is perhaps not the time to discuss this, but I would like the Commission to answer us, even if it is in writing.
I will be happy to augment what I am saying now by more thorough comments in writing. My immediate response is that we have to be careful, to put it plainly and directly, not to be cast in a role as simply providing funding for activities that we may not agree with 100%. We also have to take care to be sufficiently focused on poverty and doing something that really is to the benefit of the most disadvantaged groups. So what we are doing now and what we will do in the future, financially speaking, in Colombia, will have to be tailored very carefully against that background.
Thank you, Commissioner.
The joint debate is closed.
The vote will take place tomorrow at 5.30 p.m.
Temelín nuclear power station
The next item is the joint debate on the following motions for resolution:
B5-0708/2000 by Mrs McNally and others, on behalf of the Group of the Party of European Socialists, on the Czech nuclear power plant in Temelín;
B5-0723/2000 by Mr Flemming and Mr Chichester, on behalf of the Group of the European People' s Party (Christian Democrats), on the Temelín reactor;
B5-0732/2000 by Mr Echerer and others, on behalf of the Group of the Greens/European Free Alliance, on the nuclear power plant in Temelín;
B5-0745/2000 by Mr Papayannakis and Mr Sjöstedt, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the nuclear power plant in Temelín.
Mr President, I am taking the place of Mrs McNally who has had to go back to the United Kingdom this afternoon. The European Union with the support of this Parliament has already done much to raise the technical and operational safety of Soviet-type nuclear reactors and to create independent regulators. As I understand it, what is being done at Temelín has already been done in Finland and there is similar upgrading work in hand at Kozloduy in Bulgaria with the support of a Euratom loan.
What I would like the Commission to confirm, if possible, is if the work at Temelín follows the recommendations of twelve inspections by the International Atomic Energy Agency and that it will, in fact, create safety standards equivalent to those in our Member States. That is the assurance, or reassurance, that the public in the European Union requires. We have had many messages from the Czech authorities this week. They claim that most of the actions which we request in this resolution have already been carried out and that the remainder are, in fact, under way. Is the Commission in a position to confirm that this afternoon, and if not, will it undertake to supply its views on this matter with urgency to the Industry Committee of the European Parliament?
Mr President, many EU Member States have a very friendly relationship with the Czech Republic, and even one based on family ties. But I believe that in a good family you can also say things that do not suit other members of the family. Nuclear power stations in the European Union have the highest safety standards in the world, and a candidate country that wants to commission a new nuclear power station must, of course, comply with those standards.
It is right to say that evaluating safety standards at Temelín is a matter for the Czech nuclear regulatory authority. But it is also true to say that during the accession partnership with the Czech Republic, the Commission has identified the implementation of Community legislation on environmental impact assessment as a priority, partly because of Temelín. Nevertheless, although the Czech Republic signed the agreement on cross-border EIA, the Espoo Convention, in 1993, it has still not ratified it. Now, all of a sudden, trial operation is to start at Temelín, with undue haste and in a few days' time, before Germany and Austria, which are neighbouring countries, have received the information requested and before the deeply concerned population of the neighbouring countries has had an opportunity to consider the position and make their objections known to the Czech authorities. That is what the Espoo Convention stipulates, and it is, after all, valid EU legislation.
I call on the Czech Government, indeed I implore it, to take seriously the fears not only of people in neighbouring countries, but also within its own borders. The reactors at Temelín are a Soviet design, VVER1000, and there is nothing Westinghouse can do about that. Please just think about Chernobyl.
I appeal once again to the Czech Government to act voluntarily now in just the same way as they would have to act if they already belonged to the European Union and were a member of our great European family.
Mr President, I would first like to thank my colleagues for their constructive and objective cooperation, which has resulted in this joint motion for a resolution.
In the course of 13 project modifications, environmental impact assessment has been simply disregarded. As Mrs Flemming said, it is a long time since the Espoo Convention was signed. It should have been ratified by the Czech Parliament at the beginning of the year and transposed into national law, but this has been indefinitely delayed without any reasons being given.
Despite this, the constant concerns about safety expressed by the public, in the press and also in private discussions are not being taken seriously. During the last bilateral meetings between Czech, Austrian and German experts on 2 and 5 September this year, it was once again stated that Temelín does not meet German safety standards and would not, therefore, receive an operating licence in Germany.
My fourth point is that electricity from Temelín is not intended for internal consumption: it is intended for export, and at dumping prices at that.
Fifthly, the safety of European citizens is at stake here and our responsibility towards them should be adequate grounds for action.
The Commission says that we do not have any legal options here. Well, the Commission has known that for a long time. Did the Commission expect that somebody would just pull a legal measure out of the hat? No. I expect that the Greens' view will be the well-established one that safety and nuclear power stations are two incompatible concepts.The fact of the matter is that there are eastern European nuclear power stations and western European nuclear power stations. Double standards are being applied here, and that must stop. Our friends in the Commission have to accept that you cannot use legal measures alone to solve every single problem.
I therefore expect the Commission and the Council to demonstrate together the same strong and combined political will that the European Parliament is displaying with this motion for a resolution.
I would like to comment on the Technical Group of Independent Members' amendment, which does not include any sensible or new requirements apart from a hint at compromise. I cannot vote for this policy. It is simply populist to gloss over the long-standing failure or lack of interest on the part of politicians towards this issue by threatening a veto - it will not have the desired effect and it will not create a constructive basis for negotiations.
The safety of Europe's citizens and, thus, confidence in the Community should be a priority for us all. Our motion for a resolution is enormously important for the people of Europe and above all for the Czech public. I hope that we will not disappoint them.
Mr President, this issue should not even be a subject of urgent debate. I deplore the cynical Green exploitation and misrepresentation of the situation. Interference in the internal affairs of a candidate country with the political blackmail of a threat to veto accession to the EU is wholly unacceptable. I regret that people in Austria have allowed themselves to be ruled by emotion, not rational scientific argument. The Czechs show every sign of behaving responsibly and properly according to internationally accepted standards, and we should leave them to get on with it. Although I signed the joint motion as instructed by my political group, I intend to vote against this resolution.
Mr President, as the third Austrian to speak, I was starting to worry that I would have nothing to add. But having heard Mr Chichester, I think it is worth reiterating that we have to pay serious attention to the wishes and concerns of the people of Europe, and of Austria in particular, as regards nuclear energy. This applies especially to the Temelín nuclear power station. My group is supporting this motion for a resolution on Temelín for reasons of principle, because we take the people's concerns seriously and because many of us have, for a long time, been actively fighting against nuclear energy in the East and in the West.
The political battle against the Zwentendorf nuclear power station in Austria has had an enduring formative influence on me personally, so I did not need to be convinced by the conservative arguments in the Austrian media over the last few days which I have followed with surprise and sometimes with quiet amusement.
Like Mrs Echerer, I oppose the single, very vaguely worded amendment, because I believe that the phrase 'high level' does not mean anything, because the Czech Republic itself is surely aware of the need for a high level of safety. I therefore fully support the motion for a resolution before us and oppose the amendment.
Mr President, I should like to confess to the Members of this Chamber that I feel rather ambivalent about this issue. On the one hand, I am an old opponent of nuclear power and have for many years been a member of the board of the Swedish Nuclear Power Inspectorate. On the other hand, I am chairman of the Delegation to the Joint EU-Czech Republic Parliamentary Committee.
I should therefore quickly like to say three things. First of all: concern about nuclear power means that safety will not only be good but that it will, at all times, be as good as it possibly can be. Secondly, the same rules naturally apply to the Czech Republic as apply to other candidate States and, in the long run, to Member States. Thirdly, this resolution ought to be seen as part of an open dialogue with the Czech Republic, a dialogue we are conducting within the framework of the Joint Parliamentary Committee but which ought also to be possible to conduct in our respective parliaments.
We must broaden out this debate, which is part and parcel of our democracy. This ought not, however, to lead to hard feelings between the Czech Republic and the Member States of the EU. I hope that the Czechs are able to give positive answers to all the questions and that a favourable solution can in that way be found to this problem.
Mr President, ladies and gentlemen, you would think that we would all have learnt some lessons from the accident at the Chernobyl reactor. In that case, the radiation was not confined to the Ukraine, nor was it simply a bilateral problem. I know that there are both advocates and opponents of nuclear power in the European Union, and that there is no common line. And, above all, there are no uniform safety standards for nuclear power stations. There is an urgent need for action here if our credibility is to be maintained.
However, after the Chernobyl experience we have to ask if it really is possible to bring a nuclear power plant, Temelín, on line in the heart of Europe when it still has significant limitations in terms of safety. The Czech Republic is trying to present us with a fait accompli in commissioning Temelín. If you will forgive my saying so, this sort of behaviour falls far short of a spirit of partnership. Edmund Stoiber was quite right when he said today that it is a matter of following the house rules.
A resolution was adopted in the Austrian Parliament this Tuesday by all the parties - all the parties, mark you - emphasising that approval could only be given to the completion of the accession negotiations if the Temelín plant is retrofitted. I wish to make one thing quite clear: we support the accession of the Czech Republic to the EU. But the conditions must be right. I call on you to support our motion for a resolution, the content of which is identical to the four-party resolution adopted in the Austrian Parliament. After all, it must be our objective for nuclear power stations to have the highest possible safety standards.
Mr President, I shall also be voting for this resolution, which I consider to be reasonable. If it can help to defuse the battle of words between the two sides somewhat, than it will certainly have served its purpose. I regret that the Czech Republic is unable to defend itself here and present its case, as it is always good to hear both sides of such a complicated argument.
However, in the same spirit of openness I would also like to say that I do not think it is right for the Austrian Government and Parliament to be delivering a kind of ultimatum here. That is not the way we have handled these things in the European Union up to now. It is quite evident that there is a problem, but if we start issuing ultimatums then the next thing will be that a delegation will arrive representing displaced persons and demand that the Czech Republic can only join the Union if the Benesch Decrees are withdrawn. And then some other group will come along demanding something else. You have to be careful with ultimatums like this. There are other ways of solving such problems. But I would also like to suggest to the Czech Republic that they should pay serious attention to the concerns expressed by the German Association for Nuclear Safety. That was another point I wanted to make.
My last, but important point, is one for the Commission. We hear a lot about environmental impact, and that is fine. But we also have the Euratom Treaty. Article 37 of that Treaty effectively stipulates that the Commission must be kept informed about any plan for the disposal of radioactive waste in any form whatsoever. The Commission also has to determine whether the implementation of such a plan is liable to result in the radioactive contamination of the water, soil or airspace of another Member State.
I know that the Czech Republic does not yet belong to the European Union. Nevertheless, I would be interested to know what the Commission's view is in relation to this article, and whether it considers that the Czech Republic has respected it. It would be interesting, as Gordon Adam has already asked, to know what its view is on the environmental impact assessment.
Mr President, Mr Linkohr's comments are not quite correct. I will gladly let you see the text approved by the Austrian Parliament. It does not contain any kind of ultimatum or any hint of blackmail, and I, too, have made it quite clear now that we cannot and certainly do not want to compel anyone to do anything. We request, we appeal to the Czech Government to act in accordance with current European law and quite simply to observe the Espoo Convention, even if they have not ratified it yet.
The Commission has been following the political debate on the Temelín nuclear power plant with great attention. It has repeatedly stressed the importance of candidate countries adhering to a high level of nuclear safety in line with relevant Council resolutions. The Commission is actively participating in the deliberations of the Council aimed at assessing and ensuring a high level of nuclear safety in candidate countries as a key requirement for accession to the European Union.
The responsibility for licensing nuclear installations lies with the Czech nuclear regulatory authority. The Commission has cooperated with the Czech authorities in order to reinforce the authority's capacities. The Czech authorities have ensured that the operating licence for Unit 1 of the Temelín nuclear power plant will not be issued until all outstanding problems are solved to the satisfaction of the nuclear regulatory authority.
According to current Czech legislation, an environmental impact assessment is required before the operating licence is issued. The Commission expects this provision to be enforced by the Czech authorities. Mr Adams asks whether the Czechs took account of the IAEA's inspections and views. The answer is 'yes' . The IAEA has reviewed the modifications made to the safety systems by the Czechs following the IAEA's programmes. The IAEA concluded that the issues were properly addressed by the Czechs.
That is the information I am able to supply on this subject.
The joint debate is closed.
The vote will take place in a few minutes' time, at 5.30 p.m.
Fires in Europe
The next item is the joint debate on the following motions for resolution:
B5-0703/2000 by Mrs Malliori and others, on behalf of the Group of the Party of European Socialists, on the forest fires in Europe;
B5-0724/2000 by Mr Hatzidakis and others, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, on the fires in the south of the European Union;
B5-0723/2000 by Mrs Isler Béguin and Mrs Frassoni, on behalf of the Group of the Greens/European Free Alliance, on the forest fires in Europe;
B5-0737/2000 by Mrs Muscardini and others, on behalf of the Union for Europe of the Nations Group, on the fires in Europe;
B5-0746/2000 by Mrs Ainardi and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the fires in the Mediterranean regions;
B5-0747/2000 by Mr Korakas and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the fires in Greece.
Mr President, the fires which again destroyed huge tracts of forest in the Mediterranean this summer are mainly the result of the rise in temperature and prolonged dry weather, not to mention of course criminal cases of arson.
Climatic changes, which are happening more and more rapidly, impact on the entire ecosystem. Scientists have pointed out the risks inherent in our inconsiderate treatment of the planet, one of the results of which is extreme meteorological phenomena. Southern Europe has been set alight more and more frequently over recent years. The Mediterranean has become a high risk area and needs special measures. In my country, Greece, more than 500 fires broke out this year, most of which were dealt with minimal disruption. However, there were, unfortunately, also occasions on which the fires got out of control, causing death and destruction. I should like to express my sympathy to the families of the victims and the injured in all the countries which faced similar problems.
I think, Mr President, that a European strategy on the conservation of forests is our political responsibility and an immediate priority. I also think it essential that we reinstate the budget line for natural disasters. The Commission should exert its influence to ensure that Member States introduce stricter legislation on changes of land use, compulsory reforestation following fires, suitable training on fire-fighting for those in positions of local and regional responsibility and a public awareness campaign on the benefits of forests and how they can be protected and to encourage volunteers fire-fighters.
Mr President, every September we return to the House and take tragic stock of the number of victims and the extent of the damage to forests as the result of fires. The fires are, of course, the result of climatic changes and the weather which prevails in the Mediterranean during the summer; they are also the result of criminal offences. There may also be other causes, such as refuse tips and, of course, the lack of certain administrative structures, especially the lack of an overall, coordinated approach to fires, exacerbates the damage which they cause.
So what proposals can we make? First and foremost, both the Member States and the Commission need to update the regional development programmes and action to prevent, restore and reforest. They could use the Interreg Community initiative, for example. Similarly, forest registers are desperately needed; this will help to protect and recover our ecological heritage and fight land speculation.
However, what we need is coordination and cooperation at European level and I call on the Commission to propose that a European fire prevention centre be set up in order to conduct systematic studies and introduce new technical methods to prevent and fight fires. And to go one step further: the time has come for the Commission to draw up an integrated defence strategy to coordinate national action and measures against natural and man-made disasters, in line, of course, with the principle of subsidiarity.
I trust that these proposals will elicit a positive response from the Commission so that we can protect our forests more efficiently.
Mr President, indeed, like a chronic recurrent disease, the summer of 2000 will once again have suffered the ravages of fires raging through millions of hectares in our country and our continent and even causing the tragic death of a number of firemen and local residents.
This scourge is the result of criminal action: the blame lies with irresponsible arsonists who should face deterrent penalties, and with unscrupulous developers prepared to use any means possible to get hold of land on which building is forbidden, who ought to be deterred by a whole range of legal means to prosecute them. But there are also other reasons for this affliction: they include the lack of any inventories of economic activities, such as agro-pastoral activities in Corsica, and the lack of any real approach, on the basis of geographical databases, to a kind of rural planning that makes the most of natural resources and reduces the risk of fires spreading. Lastly, and above all, there is the lack of any genuine environmental education that goes well beyond the necessary prevention and awareness-raising campaigns.
So this summer epidemic is curable, Mr President. It is vital to bring a new balance into some of the land-use policies, such as stock farming in Corsica, and to allocate subsidies on the basis of economic and preventive factors. These upstream provisions cannot replace the need for downstream investment in adequate fire-fighting equipment in sufficient quantity to be deployed in all the EU countries. The citizens concerned are counting on the Commission to take practical action.
Mr President, this year, the fires in the Mediterranean, and in Greece in particular, broke all previous records. I believe that the area destroyed by the fires was twice as large as at any other time and a great many people were killed despite the fact, of course, that the Greek Government was well prepared and despite the fact that Greece now has some of the best fire-fighting equipment, aeroplanes and human resources in the world. What it has proved is that reaction is not enough. We need to be pro-active. That is what we all say, but none of us does anything. It is a complicated issue and, of course, it concerns local authorities and the national government.
What can the European Union do? What it can do, Mr President, is to apply a more active basic policy with more coordination and increased intervention. It can examine the weaknesses of the common agricultural policy, which to all intents and purposes destroys the motivation of people living in and from forests and drives them away. The common agricultural policy subsidises pasturing on burnt ground, subsidises animals which graze on burnt ground, at the same time as our forests are trying to reproduce naturally. The European Union should also, of course, review its approach to and priorities for investments. We have been crying for a land register for a long time now, especially a forest register and forest maps, which need to be supported as a matter of priority over everything else and, of course, any other development and investment measures which boost the development of forests as forests rather than a commodity and which enable people who live off the forest to stay there. That is the best form of prevention and the best form of protection.
Of course we shall still have fires and, with what is happening to the climate, we shall no doubt be unfortunate enough to witness more and more serious phenomena. But it is in our hands to try and do what we can to forestall the known causes at least.
Mr President, Portugal has also been affected by these tragic forest fires which have been the result either of natural causes or of criminal acts motivated by base economic interests.
We know that this matter is primarily the responsibility of the Member States, which need to organise themselves and build up their own control and prevention resources. We also know that they should give priority to actions of this kind, and to national afforestation projects, under their national regional development programmes. It is also necessary, however, to back a European forest strategy with technical and financial resources in order to strengthen and complement national resources. With this in mind, I would like to highlight the proposal contained in paragraph 12 of our resolution, which aims to create a European Fire Prevention Centre, and I would like to take the liberty of suggesting that it should be located in Portugal.
The Commission deeply regrets the loss of human life as well as the ecological and economic damage caused by the recent forest fires in Europe.
The principle of subsidiarity has been mentioned in this debate. We have to avoid raising too many expectations and overloading the Commission with tasks. We must be careful not to promise things we cannot deliver. Frankly, there has been enough of that in the past. We should be careful, when entering into discussions such as this, not to automatically assume that the Commission will solve the problem. We can and should do something, but I wanted to make that cautionary remark.
To get to the core of this discussion, the question of an emergency aid budget line, the Commission is considering proposing a legal basis for such a line at the moment.
However, the Commission might consider financial support for the restoration of the forestry production potential on the basis of the rural development regulation, No 1257/1999. According to the Greek authorities, the financial contributions from the agricultural funds are not sufficient for a substantial contribution to be made to the restoration work.
The Commission therefore invites the Greek authorities to present proposals for the amendment of the development programme so that the necessary appropriations can be considered.
I should like to draw your attention to EC Regulation No 2158/1992, under which preventive action in relation to forest fires may be financed. Each Member State should verify that all the necessary steps have been taken to reduce the risk of fires to a minimum. New Commission initiatives are already in effect, or will shortly become effective. A proposal for a Council decision establishing a Community mechanism for the coordination of emergency civil protection action will be considered by the college in the near future. This will aim to improve the mutual assistance between Member States. It will also have an important side effect in that it will help third countries to manage unexpected emergencies or disasters they would not be able to handle by themselves. Through this coordination mechanism Member States will be invited to identify groups which can intervene at short notice at the scene.
The Commission recently initiated a satellite-based project to improve information on operational fire fighting centres in the Mediterranean region, with the aim of determining the levels of risk from day to day. We will consider whether this could lead to a system for early detection of forest fires. The Commission is also encouraging Member States to reinforce their intervention capacities. The Regional Fund and the Cohesion Fund have already contributed substantially in the period 1994-99. The national authorities should provide for the necessary financial resources to consolidate this action for the period 2000-06.
In general, the decision on the acquisition of such fire-fighting equipment will remain the responsibility of the Member States. Self-tuition workshops on fighting forest fires are also planned. However the Commission does not have enough resources to extend its activities beyond that. The Structural Funds can be used for restoration after natural disasters and advantage has been taken of this possibility in recent years.
Thank you, Commissioner.
The joint debate is closed.
The debate on topical and urgent subjects of major importance is closed.
We shall now proceed to the vote.
Mr President, like some other Members of the House, I have just been alerted to developments in the situation in northern Afghanistan where, after two months of relentless offensives, the Taliban apparently took the town of Taloqan last night, with a heavy toll of military and civilian victims. It is obviously too late to table an urgent resolution on this issue. But I would ask you, Mr President, to forward to the Conference of Presidents a request that the Council and the Commission make a statement to the House at our forthcoming mini-session in Brussels on what action the European Union could envisage to help find a political solution in Afghanistan and put an end to these senseless bloodbaths.
Thank you very much, Mr Morillon, we will pass on that request.
Mr President, I would like to support Mr Morillon's suggestion. I would like to emphasise - and I am now speaking on behalf of my group also - that we consider the Council Declaration on this subject to be very important, and I request you to forward it to the Conference of Presidents.
I will gladly do that, Mr Sakellariou
Mr President, following the vote, I would like to ask the Chairman of the Committee on Budgets to tell us whether he has at his disposal the appropriations called for in paragraphs 12 and 14 of the motion for a resolution on fires in Europe for which we have just voted.
Mr President, this shows the folly of making policy on the hoof. This has never gone through any committee. There have been requests for money, which does not exist and no one has said where it is going to come from. It is an urgency which has been voted by this Parliament - so be it, but it is quite ludicrous.
I got the message very well, Mr Wynn.
Situation in Fiji following the coup d'état
The next item is the Commission statement on the situation in Fiji following the coup d'état. Commissioner Nielson has the floor.
The release of the hostages on 13 July, the arrest of the rebel leader and his main associates on 26 July and the efforts of the Government to reinstate law and order give some cause for satisfaction. However, there are still serious worries about the future of Fiji.
First and foremost, the use of violence by certain ethnic groupings to impose their rule on other communities is unacceptable. Secondly, a democratic government must be re-established. The present interim government has no democratic basis. There should be a clear blue-print for full restoration of democratic principles and practices. The 1997 Constitution, which lays down the principle of equal rights for all Fijian citizens, must be reinstated. This process should be finalised very quickly. The time-frame currently being proposed, two or three years, is far too long.
The fundamental ethnic antagonism in Fiji must be resolved. Multiracial cooperation and harmony must become a reality. This might require international mediation. If we are to be realistic, we must support every possible step on the way to stability without losing sight of the scenario I have just outlined. The international community and the donors of aid to Fiji agree on these principles.
As far as the EU is concerned, the Council has informed the Fijians of its request to begin consultations under Article 366 of the Lomé Convention, which calls for a thorough examination of the situation on the basis of information to be supplied by the Fijians. Further input will be provided by the report of an ACP ministerial fact-finding mission to Fiji which took place in mid-August and which was led by the Foreign Minister of Papua New Guinea. Furthermore, the Commission received first-hand information from the legitimate Prime Minister, Mr Chaudhry on 31 August.
We are now at the beginning of the consultations. Measures under Article 366 will be taken if the consultations fail to produce an acceptable solution for both sides in the discussions. All that can be said at present is that the measures, if any, should not harm the poor and those already suffering from the severe economic crisis triggered by the events. Poverty-related projects should, consequently, continue. In conclusion, I hope that the coordinated effort of the international donor community will have the desired effect on the current government in Fiji.
Even if we achieve our aim of restoring democratic principles and a government chosen in fair and equal elections within less than two years, this will be only a first step for the solution of the Fijian problem. A strong long-term effort is required from all parties and, in the first instance, from the Fijian Government and the communities, to work on the entrenched prejudices and anxieties so that racial cooperation and harmony can be restored and become a reality in Fiji. This is absolutely essential and there are no alternatives to that reality.
Mr President, the events that have unfolded in Fiji over the past few months seem to be taken straight from a soap opera. Unfortunately, they are for real. What is more, Fiji is an ACP country which enjoys considerable benefits thanks to the sugar protocol with the European Union. It is almost ironic that the new partnership deal, which considers democracy to be of paramount importance, was signed in Fiji at a time when that country was hit by a coup d' état. It illustrates, once again, how fragile democracy is, even in regions where it seemed to be an established value.
But the Fiji story is more complicated than that. There is a delicate balance of power between the indigenous population and the population of Indian origin, who make up 44% of the population. The army plays a dubious role. The attacks on Indian properties could apparently take place undisturbed and without any intervention by the body of officials responsible for order. In fact, certain elements within the army openly chose the side of the army taking part in the coup. There are the recent revelations about the role of Mr Speight in the lucrative timber industry, which put the whole matter in a completely new light. According to recent information, he was apparently discharged as chairman of the state enterprise which manages mahogany plantations, and earlier in the year, he was in danger of missing out on a major contract for the development of hardwood. All this seems to suggest that personal and economic, rather than political, interests were behind the coup. Be that as it may, Speight' s undemocratic behaviour has plunged a whole country into a deep political and economic crisis. Tourism, which represented one third of the gross domestic product, has dropped to less than one fifth. Ethnic tension is once again mounting. Thousands of inhabitants of Indian origin are still on the run, and the events in Fiji are also prejudicing the promising dynamic in the region which was to culminate in the Pacific Regional Trade Agreement. The European Parliament which, in its agreements with the ACP partners, makes strict demands regarding democracy and human rights, can and must condemn such a course of events. We need to continue to demand that the safety of all citizens be guaranteed and that any form of ethnic division and provocation be penalised. Speight should not be let off the hook. Above all, we must work towards the return of true democracy within the meaning of the 1997 Constitution, which guarantees equal rights to all inhabitants of Fiji, and it is true that elections must be called as soon as possible. A three-year transitional period is not acceptable. If the interim government fails to restore democratic order within a reasonable period of time, sanctions must be considered, preferably 'smart' sanctions, and structural aid must be suspended. Consultations on this matter will be starting in September. I do hope that the Commission will stick to its principles and will not succumb to political or economic pressure. As we are about to embark on a new major partnership agreement between Europe and its partners in the ACP, it is of paramount importance not to create a precedent.
Mr President, I generally welcome the comments both of the previous speaker and Commissioner Nielson who made a statement on behalf of the Commission.
I am not as convinced as he is that the violence is actually over in Fiji. I had the opportunity last week, along with a number of colleagues from various parties and groups here, to meet with Prime Minister Mahendra Chaudhry who reported to us that violence against the Indo-Fijians is still continuing in Fiji. Secondly, I disagree that there is a fundamental ethnic antagonism in Fiji. It seems to me, if one looks at the origin of the coup d'état, that one should follow the money rather than the ethnic relations. I welcome the fact that Article 366 of the Lomé Convention has been invoked.
If we look back at the history of what has happened in Fiji, we see a sweeping electoral victory by the Fijian Labour Party in the May 1999 General Election when they won, with their supporting parties, 58 out of the 71 seats, ousting the incumbent right-wing government. Following that, there has been a systematic attempt to destabilise the new government led by elements of the former governing party and extreme nationalist gangs under the flimsy pretext of protecting indigenous interests. It is interesting that, although Mahendra Chaudhry is an Indo-Fijian, twelve out of the 18 members of his cabinet are, as it were, indigenous Fijians and a majority of indigenous Fijian MPs actually supported the Government.
The destabilisation operation was financed by sections of private enterprise, frightened by the government's radical programme of social reform and poverty alleviation and by its close association with the trade union movement. This financing was led by corporate groups bidding for the right to exploit mahogany and native hardwood forestry.
The police and the military singularly failed to protect and defend the government. Alongside George Speight and his gang, when the people's coalition government were taken hostage on 19 May, were members of the armed forces' counter-revolutionary warfare unit. What has happened in Fiji is nothing less than a coup d'état by the military industrial complex. In fact, it is another Chile written small.
As a result, the 1997 Constitution has been ripped up. A government has been imposed in power by the military that it is effectively controlled by those supporting the coup and the military is trying to offload the blame by prosecuting one small section of those involved, namely the gang around George Speight
I believe Parliament, the Commission and the Council of Ministers must back the proposals by the Labour led people's coalition for reinstatement of the 1997 Constitution and, in the spirit of national conciliation, for the formation of a grand coalition for the government in Fiji. Unless this is achieved, unless the slide towards a form of apartheid in Fiji, where Indo-Fijians who comprise nearly half the population are rapidly becoming second-class citizens, driven from their homes and jobs, is stopped, then we should demand support for sanctions against the current government.
We should support the moves by Premier Helen Clark from New Zealand for a concerted action at bilateral, regional and global levels, which should include, as Mr Van Hecke said, 'smart' sanctions targeted at those involved in the coups, denying them the freedom to travel, freezing foreign assets and threatening them when they are apprehended with the consequences of the UN Hostage Convention.
Second, Fiji should be banned from all international sporting and cultural events. Third, there should be a denial of all economic and military assistance to and through the present government. The issue of Fiji is important, not only in its own right, but because it will set a precedent as to whether semi-clandestine coups-in-waiting along similar lines will see the light of day and whether Europe and the rest of the developed world is prepared to tackle the issue of indigenous rights - the Third World's variant of the racism that is threatening us all.
Mr President, Commissioner, ladies and gentlemen, the coup in Fiji in May of this year was not the first one. It was preceded by one in 1987 which resulted in exclusion from the Commonwealth. This does lead me to believe that the tension, possibly ethnic in origin, must go far deeper than we might like to think. Then too, tension between the indigenous people of Fiji and Indo-Fijians was at the root of the problem and, needless to say, with Indo-Fijians accounting for 44% of the population and the indigenous people accounting for 64%, two peoples of more or less the same size are involved. I can imagine that the removal of prejudice, as you referred to earlier Commissioner, is not a matter of course in such situations. Moreover, unemployment promotes tension, and the legally elected government was driven out by the military coup. What concerns me more than anything is that this conflict could spread to other islands with similar problems and similar tensions. This is, in fact, the opposite of what we have in mind and to which reference has already been made: the establishment of a great Pacific Regional Trade Agreement between 14 nations. If we are not careful, this will be the first major conflict in the Pacific and this may well affect the situation in the region for a few decades to come.
All this makes me wonder whether this coup is merely the thin end of the wedge. It also makes me wonder what the European Union' s prevention policy actually consists of. What can be done in order to put such a country back on the road towards being a democratic, constitutional state, no longer in a crisis situation and with the guilty parties brought to justice, as has been requested with good reason? We should also press for the safety of all citizens - this seems basic to me, especially in a country where thousands of people are on the run in their own country - as well as for a parliament which should be re-convened this autumn, and for a democratically elected government. Some of our motions for resolution also include the requirement that the opposition should take part in the government. This, of course, presupposes an agreement, which has not been concluded since the multi-racial constitution of 1997, which was seemingly approved by everyone at the time but which cannot, however, be applied in practice.
The European Union is Fiji' s key trading partner and provider of aid. How can we translate this role into effective peace mediation? Could we not appoint a genuine mediator or mediating body in consultation with the UN and the Commonwealth? The Kotonu conventions provide for a partnership for development and peace, and the Lomé conventions also provide for procedures, especially Article 366, which has already been referred to. These procedures should be applied with due care, intelligence and maturity. We invite the Commission to come back before the end of the year to report on the developments in Fiji and the region as a whole and on the efforts which the European Union has made.
Mr President, the events of the past few months in Fiji are not an isolated incident. They are more than the sum-total of a crazed, racist businessman, a disloyal army, the interests of timber merchants, and politicians who accept that the democratically enacted constitution has been invalidated. The events have everything to do with the relationship between people and state in general and with the history of Fiji and the composition of its population in particular.
European colonialism caused workers from other parts of the then British colonial empire to move to Fiji, as a result of which the 44% of people of Indian origin have now started to form a near-majority of the population. The original Fijian population has never had a say in the matter but has meanwhile been faced with the reality that the composition of the population has changed beyond recognition. Descendants of those newcomers rightly feel that they are a part of the established population of the group of islands, with equal rights, whilst a large section of the original population still struggles to come to terms with this new status quo. The situation is in many ways comparable to that in Surinam, Guyana, Trinidad and South Africa. Indeed, European colonialism brought peoples of very different origins together in those regions too. The peoples involved had nothing in common in terms of language, culture and religion and there are also striking differences in their appearance. They very often live as closed groups juxtaposed to one another within the same territory, but largely in separate settlements and urban areas.
In these countries, there have often been harsh clashes between these peoples. Sometimes, part of such a group believes it is superior, but often the clashes are about the ruthless protection of interests and the distribution of goods in short supply among competing groups. These competitors need the same land, the same jobs and the same houses, whilst everything is in short supply. In South Africa, this situation even led to an atrocious system of inequality and oppression, referred to as apartheid.
Meanwhile, the people of such countries have come to the conclusion that all people are equal and that they have no choice other than to join forces. But this does not take away the fact that closed groups continue to live side by side without real integration. Politicians and adventurers who wish to set peoples against each other still have plenty of scope. That is the key difference compared with the current states in Europe. The latter are generally united with one people, one common history, one language and more or less one culture. This is true of old countries, such as the Netherlands, Denmark and Portugal but is also true of relatively new countries such as Poland, Italy, Germany and Romania or of very new ones, including the Czech Republic, Slovenia or Lithuania. Precisely because these countries are incontrovertibly linked to the people who live there as a large majority, they can be open to minorities and newcomers and maintain their democracy.
But in European countries, too, there are unpleasant recollections of former newcomers who came as soldiers, robbers and privileged groups of businessmen and who put the people at a disadvantage. Very often, people these days would prefer to see the descendants of these newcomers leave their country or else wish that they had completely adapted.
From our European perspective, we recognise the right of the Israeli and Palestinian states to exist side by side, as was illustrated once again very clearly this week during the remarkable visit of the presidents of both parliaments. It is impossible to live there in peace in one state but people can quite easily co-exist as good neighbours.
Fair enough, Europe is to blame and should help solve the problems. But that does not take away the fact that the situation which has arisen in Fiji is completely unacceptable. The equal rights of the large Indian minority, the constitution and parliamentary democracy must be restored. Those who use racism to their advantage must be punished and at least be excluded from political power, the refugees must be able to return home, and violence must come to an end. The multi-racial constitution of 1997, which came about following a previous coup d' état after lengthy negotiations, must be restored without delay.
Mr President, I speak as a friend of Fiji, as someone who has followed events there for many years. I have friends and acquaintances there and have been there. When I spoke to the politicians the last time I was there three or four years ago the one thing they were all pleased about was the new constitution which had taken four years to put together, and when I saw the events of recent times my heart sank because I knew the consequences for that country.
I should like clarification from you, Commissioner. From what you said, I assume you are saying no sanctions, that it is a matter of wait and see and giving them time to sort themselves out before we take any action. I would like clarity on that point. I do not want to walk away from here just assuming that; it would be helpful if you could be more explicit.
Mr Ford has called for Fiji to be banned from all sporting events. My sport happens to be a minority sport - rugby league football - and in October or November the World Cup will be taking place in the UK and in France. Fiji will have a squad there as part of the World Cup. The Australian Government wants them banned. The Australian Government thinks that Fiji should not take part in this competition. If you speak to the players, whether they be Asian, Polynesian or Melanesian, they will say they want to play, of course.
My specific question to you, Commissioner, is would the Commission advocate sporting bans at this time or not?
It may be quite useful for us, as politicians, to be confronted with the question of whether sports and politics should have anything to do with each other or not. It is a very useful exercise in analysing the extent of our principles and whether or not there are human activities that should be quite independent. Sport today is not only sport, it is also business. For that reason the world of sport has created more difficulties for itself than used to be the case in more innocent times.
As far as I am informed, unlike the line you say they are following with rugby, the Australians, when it comes to participation in the Olympic Games are maintaining a clear distinction between politics and sport. We have no specific view in the Commission as to one event or another. At this moment we are engaging in the dialogue of the Lomé Convention, so at this stage we have not drawn conclusions.
In answer to your more general question, there may very well be broad sanctions, but it depends on the outcome of the dialogue. This dialogue is well-organised and systematic based on the beauty of our relationship with ACP countries. It is not just a donor-recipient relationship. We have the background of a system to work from. This system is put to work in the given situation. The options are open. We have both the stick and the carrot. We are actively drawing into this debate the regional ACP partners and giving the authorities in the country in question a say in the discussion. But it is an extremely critical situation. It contains all the dilemmas that situations like this normally present.
It is not easy to find out what the right thing to do is but we are doing everything to mobilise pressure for a rapid, irreversible return to democracy.
This is also the reply to Mrs Maes. We do have a very important role as a trading partner and donor in Fiji and this creates a serious framework for the present discussion with the people in power in Fiji.
As regards coming back to the Parliament, I would say that I am always of course willing to go to the Development Committee and discuss any issue. I would certainly like to have an opportunity to go more into detail before the end of the year if this is something the committee would welcome.
I can fully concur with everything Mr Ford said. It is really tragic what is happening. Also, as others said, the risk of a negative spillover in the region should also be taken into consideration when we are deciding what our measures should be.
One important measure that was taken - and this is a comment for Mr Van Hecke - was to call off the signing ceremony planned for Fiji. So it is not the Suva Agreement that will govern our future relationship with the ACP states. We went to Benin instead of Fiji in the summer and that, in fact, was a strong measure from both the EU side and the ACP side that it was taken as a natural thing that we could not sign the new agreement in Fiji. So, in political terms we have already sent a strong message.
Mr President, in the joint compromise resolution there is a reference to setting a deadline at the end of November for a restoration of democracy. Would the Commissioner accept that is a suitable target and a suitable deadline? Otherwise, the danger is the current government in Fiji will go on negotiating forever, but never come to a conclusion.
If we reflect on the ethics of picking a date, that date is far too late, but the operational, practical idea of fixing a date is to put meaningful pressure on the partner in the discussion. I am not sure that particular date is meaningful.
We have partners in the ACP Group who are part of the process of convincing and putting pressure on Fiji to do the right thing. I would not like to dictate a date just like that. I prefer to have my partners in the south well on board in the process, also taking into consideration the risk of the negative spill-over in the region. I would not be willing to accept a specific date at this stage. There is a tactical necessity not to create the problem.
The debate is closed.
I have received five motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure .
The vote on these motions for resolutions will take place tomorrow at 9 a.m.
(The sitting was closed at 6.40 p.m.)